


Exhibit 10.4

 

EXECUTION VERSION

 

 

CREDIT AGREEMENT

 

among

 

THE HERTZ CORPORATION, and

PUERTO RICANCARS, INC.,

as Borrowers

 

THE SEVERAL LENDERS

FROM TIME TO TIME PARTIES HERETO,

 

GELCO CORPORATION D/B/A GE FLEET SERVICES,
as Administrative Agent, Domestic Collateral Agent and PRUSVI Collateral Agent,

 

Dated as of
September 22, 2011

 

 

BANK OF AMERICA, N.A.,
as Documentation Agent

 

BANK OF AMERICA, N.A. and GE CAPITAL MARKETS, INC.,
as Joint Lead Arrangers and Bookrunning Managers

 

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

Page

 

 

SECTION 1. DEFINITIONS

1

 

 

1.1

Defined Terms

1

1.2

Other Definitional Provisions; Interpretation

37

 

 

SECTION 2. AMOUNT AND TERMS OF COMMITMENTS

39

 

 

2.1

Commitments

39

2.2

Procedure for Revolving Credit Borrowing

42

2.3

Termination or Reduction of Revolving Facility Commitments

42

2.4

Reserved

43

2.5

Reserved

43

2.6

Reserved

43

2.7

Reserved

43

2.8

Repayment of Loans

43

2.9

Commitment Increases

44

 

 

 

SECTION 3. RESERVED

44

 

 

SECTION 4. GENERAL PROVISIONS APPLICABLE TO LOANS

44

 

 

4.1

Interest Rates and Payment Dates

44

4.2

Conversion and Continuation Options

45

4.3

Minimum Amounts of Sets

46

4.4

Optional and Mandatory Prepayments

46

4.5

Commitment Fees; Administrative Agent’s Fee; Other Fees

48

4.6

Computation of Interest and Fees

48

4.7

Inability to Determine Interest Rate

49

4.8

Pro Rata Treatment and Payments

49

4.9

Illegality

52

4.10

Requirements of Law

52

4.11

Taxes

54

4.12

Indemnity

59

4.13

Certain Rules Relating to the Payment of Additional Amounts

60

4.14

Cash Management System

61

 

 

 

SECTION 5. REPRESENTATIONS AND WARRANTIES

62

 

 

5.1

Financial Condition

62

5.2

No Change; Solvent

63

5.3

Corporate Existence; Compliance with Law

63

5.4

Corporate Power; Authorization; Enforceable Obligations

64

5.5

No Legal Bar

64

5.6

No Material Litigation

64

 

i

--------------------------------------------------------------------------------


 

5.7

No Default

65

5.8

Ownership of Property; Liens

65

5.9

Reserved

65

5.10

No Burdensome Restrictions

65

5.11

Taxes

65

5.12

Federal Regulations

65

5.13

ERISA

65

5.14

Collateral

66

5.15

Investment Company Act; Other Regulations

67

5.16

Reserved

67

5.17

Purpose of Loans

67

5.18

Environmental Matters

67

5.19

No Material Misstatements

68

5.20

Labor Matters

69

5.21

Insurance

69

5.22

Eligible Accounts

69

5.23

Eligible Vehicles

69

5.24

Anti-Terrorism

69

 

 

 

SECTION 6. CONDITIONS PRECEDENT

69

 

 

6.1

Conditions to Initial Extension of Credit

69

6.2

Conditions to Each Other Extension of Credit

73

 

 

 

SECTION 7. AFFIRMATIVE COVENANTS

74

 

 

7.1

Financial Statements

74

7.2

Certificates; Other Information

76

7.3

Payment of Obligations

77

7.4

Conduct of Business and Maintenance of Existence

77

7.5

Maintenance of Property, Insurance

78

7.6

Inspection of Property; Books and Records; Discussions

78

7.7

Notices

80

7.8

Environmental Laws

81

7.9

Post-Closing Security Perfection

82

7.10

Additional Agents

82

7.11

Existing ABL Facility Event

82

 

 

 

SECTION 8. NEGATIVE COVENANTS

83

 

 

8.1

Limitation on Liens

83

8.2

Limitation on Fundamental Changes

84

8.3

Limitation on Sale of Assets

84

8.4

Limitation on Lines of Business

85

 

 

 

SECTION 9. EVENTS OF DEFAULT

85

 

 

SECTION 10. THE AGENTS AND THE OTHER REPRESENTATIVES

89

 

ii

--------------------------------------------------------------------------------


 

10.1

Appointment

89

10.2

Delegation of Duties

90

10.3

Exculpatory Provisions

90

10.4

Reliance by Agents

90

10.5

Notice of Default

91

10.6

Acknowledgements and Representations by Lenders

91

10.7

Indemnification

92

10.8

Agents and Other Representatives in Their Individual Capacity

92

10.9

Collateral Matters

93

10.10

Successor Agent

94

10.11

Other Representatives

95

10.12

Additional Agent

95

10.13

Withholding Tax

95

 

 

 

SECTION 11. MISCELLANEOUS.

95

 

 

11.1

Amendments and Waivers

95

11.2

Notices

98

11.3

No Waiver; Cumulative Remedies

100

11.4

Survival of Representations and Warranties

100

11.5

Payment of Expenses and Taxes

100

11.6

Successors and Assigns; Participations and Assignments

101

11.7

Adjustments; Set-off; Calculations; Computations

106

11.8

Judgment

107

11.9

Counterparts

108

11.10

Severability

108

11.11

Integration

108

11.12

Governing Law

108

11.13

Submission To Jurisdiction; Waivers

108

11.14

Acknowledgements

110

11.15

Waiver Of Jury Trial

110

11.16

Confidentiality

110

11.17

USA Patriot Act Notice

111

11.18

Reserved

112

11.19

Several Liability, Postponement of Subrogation

112

11.20

Electronic Execution of Assignments and Certain Other Documents

112

 

iii

--------------------------------------------------------------------------------


 

SCHEDULES

A

Commitments and Addresses

B

Fiscal Periods

5.2

Material Adverse Effect Disclosure

5.4

Consents Required

5.6

Litigation

5.18

Environmental Matters

5.21

Insurance

6.1(f)

Lien Searches

7.2

Website Address for Electronic Financial Reporting

 

iv

--------------------------------------------------------------------------------


 

EXHIBITS

 

A-1

Form of Revolving Credit Note

B-1

Domestic Guarantee and Collateral Agreement

B-2

PRUSVI Guarantee and Collateral Agreement

C

Cash Management Systems

D

[Reserved]

E

Form of U.S. Tax Compliance Certificate

F

Form of Assignment and Acceptance

G

Form of Borrowing Certificate

H

Form of Closing Certificate

I

Form of Borrowing Base Certificate

J-1

Form of Increase Supplement

J-2

Form of Lender Joinder Agreement

K

Form of Puerto Ricancars Termination Certificate

 

v

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT, dated as of September 22, 2011, among THE HERTZ CORPORATION, a
Delaware corporation (together with its successors and assigns the “Parent
Borrower”), PUERTO RICANCARS, INC., a Puerto Rico corporation (“Puerto
Ricancars”) (Puerto Ricancars together with the Parent Borrower, being
collectively referred to herein as the “Borrowers” and each being individually
referred to as a “Borrower”), the several banks and other financial institutions
from time to time parties to this Agreement (as further defined in Section 1.1,
the “Lenders”), GELCO Corporation d/b/a GE Fleet Services, as administrative
agent, collateral agent for Collateral owned by the Parent Borrower for the
Lenders hereunder and collateral agent for Collateral owned by Puerto Ricancars
for the Lenders hereunder (in such capacities, respectively, the “Administrative
Agent”, the “Domestic Collateral Agent” and the “PRUSVI Collateral Agent”).

 

The parties hereto hereby agree as follows:

 

W I T N E S S E T H:

 

WHEREAS, in order to (i) refinance certain existing indebtedness of the Parent
Borrower and Puerto Ricancars under the Predecessor Credit Agreement,
(ii) acquire, finance or refinance Eligible Vehicles (as herein defined) and
(iii) finance the working capital and other business requirements and other
general corporate purposes of the Parent Borrower and Puerto Ricancars and their
respective Subsidiaries, the Parent Borrower and Puerto Ricancars have requested
that the Lenders make the Loans provided for herein;

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein, the parties hereto agree as follows:

 

SECTION 1.  DEFINITIONS.

 

1.1           Defined Terms.  As used in this Agreement, the following terms
shall have the following meanings:

 

“ABR”:  for any day, a rate per annum (rounded upwards, if necessary, to the
next 1/16 of 1%) equal to the greatest of (a) the Prime Rate in effect on such
day, (b) the Federal Funds Effective Rate in effect on such day plus 1/2 of 1%
and (c) the Eurocurrency Rate for an Interest Period of one-month commencing on
such date plus 1%.  For purposes hereof:  “Prime Rate” shall mean a rate per
annum equal to the rate last quoted by The Wall Street Journal as the “base rate
on corporate loans posted by at least 70% of the 10 largest US banks” in the
United States or, if The Wall Street Journal ceases to quote such rate, the
highest per annum interest rate published by the Board in Federal Reserve
Statistical Release H.15 (519) (Selected Interest Rates) as the “bank prime
loan” rate or, if such rate is no longer quoted therein, any similar rate quoted
therein (as determined by the Administrative Agent) or any similar release by
the Board (as determined by the Administrative Agent).  “Federal Funds Effective
Rate” shall mean, for any day, the weighted average of the rates on overnight
federal funds transactions with members of the Federal Reserve System arranged
by federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve of New York, or, if such rate is not so published for any
day which is a Business Day, the average of the quotations for the day of such

 

1

--------------------------------------------------------------------------------


 

transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by it.  Any change in the ABR due to a
change in the Prime Rate or the Federal Funds Effective Rate shall be effective
as of the opening of business on the effective day of such change in the Prime
Rate or the Federal Funds Effective Rate, respectively.

 

“ABR Loans”:  Loans the rate of interest applicable to which is based upon the
ABR.

 

“Acceleration”:  as defined in Section 9(e).

 

“Account Debtor”:  each Person who is obligated on an Account, chattel paper or
a General Intangible.

 

“Accounts”:  as defined in the UCC; and, with respect to any Person, all such
Accounts of such Person, whether now existing or existing in the future,
including (a) all accounts receivable of such Person (whether or not
specifically listed on schedules furnished to the Administrative Agent),
including all accounts created by or arising from all of such Person’s sales of
goods or rendition of services made under any of its trade names, or through any
of its divisions, (b) all unpaid rights of such Person (including rescission,
replevin, reclamation and stopping in transit) relating to the foregoing or
arising therefrom, (c) all rights to any goods represented by any of the
foregoing, including returned or repossessed goods, (d) all reserves and credit
balances held by such Person with respect to any such accounts receivable of any
Obligors, (e) all guarantees or collateral for any of the foregoing and (f) all
rights relating to any of the foregoing; provided, that, for purposes of the
definition of “Eligible Accounts” and Section 3.1 of the Domestic Guarantee and
Collateral Agreement and Section 3.1 of the the PRUSVI Guarantee and Collateral
Agreement, the defined term “Accounts” with respect to any Person shall also
include any other right of or obligation to such person with respect to amounts
due to such Person pursuant to any Manufacturer Program arising out of a sale of
Eligible Program Vehicles that constitute general intangibles as defined in the
UCC.

 

“Additional Agent”: as defined in Section 10.12.

 

“Administrative Agent”:  as defined in the Preamble hereto and shall include any
successor to the Administrative Agent appointed pursuant to Section 10.10.

 

“Affected Eurocurrency Rate”:  as defined in Section 4.7.

 

“Affected Loans”:  as defined in Section 4.9.

 

“Affiliate”:  as to any Person, any other Person (other than a Subsidiary)
which, directly or indirectly, is in control of, is controlled by, or is under
common control with, such Person.  For purposes of this definition, “control” of
a Person means the power, directly or indirectly, either to (a) vote 20% or more
of the securities having ordinary voting power for the election of directors of
such Person or (b) direct or cause the direction of the management and policies
of such Person, whether by contract or otherwise.

 

2

--------------------------------------------------------------------------------


 

“Agents”:  the collective reference to the Administrative Agent, the Domestic
Collateral Agent, the PRUSVI Collateral Agent and any Additional Agent.

 

“Agent Advance”: as defined in Section 2.1(c).

 

“Aggregate Lender Exposure”:  the aggregate principal amount of all Revolving
Credit Loans then outstanding.

 

“Agreement”:  this Credit Agreement and the schedules and exhibits hereto, as
amended, supplemented, waived or otherwise modified from time to time.

 

“Applicable Margin”:  the rate per annum determined as follows:  (A) with
respect to ABR Loans, 1.75% per annum and, (B) with respect to Eurocurrency
Loans, 2.75% per annum.

 

“Applicable Kansas Investment Grade Program Vehicle Percentage”: as of any date
of determination, (a) to the extent the Parent Borrower has obtained a public
corporate credit rating of B- or better from S&P and a public corporate family
rating of  B3 or better from Moody’s, in each case, with stable or positive
outlook, 80%, and (b) otherwise, 60%.

 

“Applicable Kansas Non-Investment Grade Program Vehicle Percentage”: as of any
date of determination, (a) to the extent the Parent Borrower has obtained a
public corporate credit rating of B- or better from S&P and a public corporate
family rating of B3 or better from Moody’s, in each case, with stable or
positive outlook, 75%, and (b) otherwise, 60%.

 

“Applicable Kansas Risk Vehicle Factor”: as of any date of determination, (a) to
the extent the Parent Borrower has obtained a public corporate credit rating of
B- or better from S&P and a public corporate family rating of B3 or better from
Moody’s, in each case, with stable or positive outlook, 1.33333, and
(b) otherwise, 1.66667.

 

“Arrangers”:  Bank of America, N.A. and GE Capital Markets, Inc., each in their
capacity as joint lead arrangers of the Revolving Facility Commitments hereunder

 

“Assignee”:  as defined in Section 11.6(b).

 

“Assignment and Acceptance”:  an Assignment and Acceptance, substantially in the
form of Exhibit F.

 

“Availability Reserves”:  without duplication of any other reserves or items
that are otherwise addressed or excluded through eligibility criteria,
(a) solely with respect to the calculation of the Domestic Borrowing Base, the
Kansas Vehicle Reserve and (b) any reserves, subject to Section 2.1(b), as the
Administrative Agent, in its Permitted Discretion, determines as being
appropriate to reflect any impairment to the value of, or the enforceability or
priority of the Lien on, the Collateral consisting of Eligible Domestic
Accounts, Eligible Domestic Program Vehicles, Eligible Domestic Risk Vehicles or
Eligible Domestic Vehicles included in the Domestic Borrowing Base or Eligible
PRUSVI Accounts, Eligible PRUSVI Domestic Program Vehicles, Eligible PRUSVI Risk
Vehicles or Eligible PRUSVI Vehicles included in the PRUSVI

 

3

--------------------------------------------------------------------------------


 

Borrowing Base (including claims that the Administrative Agent determines will
need to be satisfied in connection with the realization upon such Collateral).

 

“Base Indenture”: the Third Amended and Restated Base Indenture, dated as of
September 18, 2009 between Hertz Vehicle Financing LLC, as issuer and the Bank
of New York Trust Company, N.A., as trustee.

 

“Benefited Lender”:  as defined in Section 11.7(a).

 

“Board”:  the Board of Governors of the Federal Reserve System.

 

“Board of Directors”:  for any Person, the board of directors or other governing
body of such Person or, if such Person is owned or managed by a single entity,
the board of directors or other governing body of such entity, or, in either
case, any committee thereof duly authorized to act on behalf of such board or
governing body. Unless otherwise provided, “Board of Directors” means the Board
of Directors of the Parent Borrower.

 

“Borrowers”:  as defined in the Preamble hereto.

 

“Borrowing”:  the borrowing of one Type of Loan by either the Parent Borrower or
Puerto Ricancars, from all the Lenders having Revolving Facility Commitments on
a given date (or resulting from a conversion or conversions on such date) having
in the case of Eurocurrency Loans the same Interest Period.

 

“Borrowing Base Certificate”:  a certificate setting forth the Domestic
Borrowing Base and the PRUSVI Borrowing Base (in each case with supporting
calculations) substantially in the form of Exhibit I or otherwise in a form
reasonably satisfactory to the Parent Borrower and the Administrative Agent.

 

“Borrowing Date”:  any Business Day specified in a notice pursuant to
Section 2.2 as a date on which the Parent Borrower, Puerto Ricancars or any
other Borrower requests the Lenders to make Loans hereunder.

 

“Brazilian Indebtedness”:  Indebtedness of Car Rental System do Brasil Locacão
de Veículos Ltda or any successor in interest thereto and/or any other
Subsidiary engaged in, or Special Purpose Entity otherwise supporting or
relating to, the business of leasing or renting Vehicles in Brazil.

 

“Business Day”:  a day other than a Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by law to
close, except that, when used in connection with a Eurocurrency Loan, “Business
Day” shall mean, in the case of any Eurocurrency Loan in Dollars, any Business
Day on which dealings in Dollars between banks may be carried on in London,
England and New York, New York.

 

“Calendar Quarter”: with respect to any year, a period of three consecutive
calendar months corresponding to (i) January, February and March, (ii) April,
May and June, (iii)

 

4

--------------------------------------------------------------------------------

 

July, August and September or (iv) October, November and December, in each case,
of such year.

 

“Capital Stock”:  any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants or options to purchase any of the foregoing.

 

“Captive Insurance Subsidiary”:  any Subsidiary of the Parent Borrower that is
subject to regulation as an insurance company (and any Subsidiary thereof).

 

“Carlyle”:  TC Group LLC (which operates under the trade name The Carlyle Group)
or any successor thereto.

 

“Carlyle Investors”:  the collective reference to (a) Carlyle Partners IV, L.P.,
a Delaware limited partnership, or any successor thereto, (b) CEP II
Participations S.àr.l., a Luxembourg limited liability company, or any successor
thereto, (c) CP IV Co-investment L.P., a Delaware limited partnership, or any
successor thereto, (d) CEP II U.S. Investments, L.P., a Delaware limited
partnership, or any successor thereto, (e) CMC-Hertz Partners, L.P., a Delaware
limited partnership, or any successor thereto, (f) any Affiliate of any thereof,
and (g) any successor in interest to any thereof.

 

“Cash Equivalents”:  (1) money and (2)(a) securities issued or fully guaranteed
or insured by the United States government or any agency or instrumentality
thereof, (b) time deposits, certificates of deposit or bankers’ acceptances of
(i) any Lender or Affiliate thereof or (ii) any commercial bank having capital
and surplus in excess of $500,000,000 (or the foreign currency equivalent
thereof as of the date of such investment) and the commercial paper of the
holding company of which is rated at least A-2 or the equivalent thereof by
Standard & Poor’s Ratings Group (a division of The McGraw Hill Companies Inc.)
or any successor rating agency (“S&P”) or at least P-2 or the equivalent thereof
by Moody’s Investors Service, Inc. or any successor rating agency (“Moody’s”)
(or if at such time neither is issuing ratings, then a comparable rating of such
other nationally recognized rating agency as shall be approved by the
Administrative Agent in its reasonable judgment), (c) repurchase obligations
with a term of not more than seven days for underlying securities of the types
described in clauses (a) and (b) above entered into with any financial
institution meeting the qualifications specified in clause (b) above,
(d) commercial paper rated at least A-2 or the equivalent thereof by S&P or at
least P-2 or the equivalent thereof by Moody’s (or if at such time neither is
issuing ratings, then a comparable rating of such other nationally recognized
rating agency as shall be approved by the Administrative Agent in its reasonable
judgment), (e) investments in money market funds complying with the risk
limiting conditions of Rule 2a-7 or any successor rule of the Securities and
Exchange Commission under the Investment Company Act, and (f) investments
similar to any of the foregoing denominated in foreign currencies approved by
the Board of Directors of the Parent Borrower, in each case provided in clauses
(a), (b) and (d) and (to the extent relating to any such clause) (f) above only,
maturing within twelve months after the date of acquisition.

 

“Cash Management System”: as defined in Section 4.14.

 

5

--------------------------------------------------------------------------------


 

“CD&R”:  Clayton, Dubilier & Rice, LLC and any successor in interest thereto,
and any successor to its investment management business.

 

“CD&R Investors”:  the collective reference to (i) Clayton, Dubilier & Rice Fund
VII, L.P., a Cayman Islands exempted limited partnership, or any successor
thereto, (ii) CD&R CCMG Co-Investor L.P., a Cayman Islands exempted limited
partnership, or any successor thereto, (iii) CD&R Parallel Fund VII, L.P., a
Cayman Islands exempted limited partnership, or any successor thereto, (iv) any
Affiliate of any thereof, and (v) any successor in interest to any thereof.

 

“Change of Control”:  the occurrence of any of the following events: 
(a) (x) the Permitted Holders shall in the aggregate be the “beneficial owner”
(as defined in Rules 13d-3 and 13d-5 under the Exchange Act) of shares of Voting
Stock having less than 35% of the total voting power of all outstanding shares
of the Relevant Parent Entity and (y) any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Exchange Act), other than one or more
Permitted Holders or a Parent Entity, shall be the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Exchange Act) of shares of Voting
Stock having more than 35% of the total voting power of all outstanding shares
of the Relevant Parent Entity, (b) the Continuing Directors shall cease to
constitute a majority of the members of the board of directors of the Parent
Borrower, (c) Holdings shall cease to own, directly or indirectly, 100% of the
Capital Stock of the Parent Borrower (or any successor to the Parent Borrower
permitted pursuant to Section 8.2), or (d) a “Change of Control” as defined in
the Senior Term Credit Agreement, the Existing ABL Facility Credit Agreement or
any Indenture shall have occurred.

 

“Closing Date”:  the date on which all the conditions precedent set forth in
Section 6.1 shall be satisfied or waived.

 

“Code”:  the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral”:  all assets of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by any Security Document.

 

“Commitment Fee Rate”:  The rate per annum of 0.80%.

 

“Commitment Period”:  the period from and including the Closing Date to but not
including the Termination Date, or such earlier date as the Revolving Facility
Commitments shall terminate as provided herein.

 

“Commonly Controlled Entity”:  an entity, whether or not incorporated, which
(a) is under “common control” (within the meaning of Section 4001 of ERISA) with
the Parent Borrower or (b) is part of a group of entities (whether or not
incorporated), which includes the Parent Borrower, which (i) is treated as a
“single employer” under Section 414(b) or (c) of the Code or (ii) solely for the
purpose of Section 302 or 303 of ERISA or Section 412 or 430 of the Code, is
treated as a “single employer” under Section 414(b), (c), (m) or (o) of the
Code.

 

6

--------------------------------------------------------------------------------


 

“Conduit Lender”:  any special purpose corporation organized and administered by
any Lender for the purpose of making Loans otherwise required to be made by such
Lender and designated by such Lender in a written instrument delivered to the
Administrative Agent (a copy of which shall be provided by the Administrative
Agent to the Parent Borrower on request); provided that the designation by any
Lender of a Conduit Lender shall not relieve the designating Lender of any of
its obligations under this Agreement, including its obligation to fund a Loan
if, for any reason, its Conduit Lender fails to fund any such Loan, and the
designating Lender (and not the Conduit Lender) shall have the sole right and
responsibility to deliver all consents and waivers required or requested under
this Agreement with respect to its Conduit Lender, and provided, further, that
no Conduit Lender shall (a) be entitled to receive any greater amount pursuant
to any provision of this Agreement, including without limitation Section 4.10,
4.11, 4.12 or 11.5, than the designating Lender would have been entitled to
receive in respect of the extensions of credit made by such Conduit Lender if
such designating Lender had not designated such Conduit Lender hereunder, (b) be
deemed to have any Revolving Facility Commitment or (c) be designated if such
designation would otherwise increase the costs of the Revolving Facility to any
Borrower.

 

“Continuing Directors”:  the directors of the Parent Borrower on the Closing
Date and each other director whose election or nomination for election to the
board of directors of Parent Borrower is recommended by at least a majority of
the then Continuing Directors or is approved by one or more Permitted Holders.

 

“Contractual Obligation”:  as to any Person, any provision of any material
security issued by such Person or of any material agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

 

“Default”:  any of the events specified in Section 9, whether or not any
requirement for the giving of notice (other than, in the case of Section 9(e), a
Default Notice), the lapse of time, or both, or any other condition specified in
Section 9, has been satisfied.

 

“Default Notice”:  as defined in Section 9(e).

 

“Defaulting Lender”:  any Lender whose acts or failure to act, whether directly
or indirectly, cause it to meet any part of the definition of “Lender Default.”

 

“Deposit Account”:  any deposit account (as such term is defined in Article 9 of
the UCC).

 

“Disposition”:  any sale, lease, transfer or other disposition of shares of
Capital Stock, property or other assets of a Person, including any disposition
by means of a merger, consolidation or similar transaction.

 

“Disposition Proceeds”: the net proceeds from the sale or other disposition of
an Eligible Risk Vehicle to any third party, whether at an auction or otherwise.

 

7

--------------------------------------------------------------------------------


 

“Disqualified Lender”:  any competitor of the Parent Borrower and its Restricted
Subsidiaries that is in the same or a similar line of business as the Parent
Borrower and its Restricted Subsidiaries or any controlled affiliate of such
competitor designated in writing by the Parent Borrower to the Administrative
Agent from time to time.  The Administrative Agent shall provide a current list
of Disqualified Lenders to any Lender (other than a Disqualified Lender) upon
written request for such list from such Lender.

 

“Dollars” and “$”:  dollars in lawful currency of the United States of America.

 

“Domestic Borrowing Base” : as of any date of determination, the result of:

 

(a)           75% of the sum of (i) the amount of Eligible Domestic Accounts and
(ii) the amount of any manufacturer receivables owing to, any “qualified
intermediary” under any LKE Program and derived from or otherwise attributable
to the transfer of Eligible Domestic Program Vehicles to the extent such
receivables would qualify (without giving effect to any exclusions from
eligibility pursuant to clause (d) of the definition of Eligible Accounts) as
Eligible Domestic Accounts if payable to the Parent Borrower, plus

 

(b)           75% of the Net Book Value of Eligible Domestic Program Vehicles
(other than Kansas Vehicles) manufactured by Non-Investment Grade Manufacturers,
plus

 

(c)           80% of the Net Book Value of Eligible Domestic Program Vehicles
(other than Kansas Vehicles) manufactured by Investment Grade Manufacturers,
plus

 

(d)           the result of (i) the Net Book Value of the Eligible Domestic Risk
Vehicles (other than Kansas Vehicles) divided by (ii) the sum of (x) 1.33333 and
(y) the result of (A) 1 minus (B) the lower of (x) the lowest Eligible Risk
Vehicle Disposition Average for any of the immediately preceding four Calendar
Quarters (or, if such date of determination is prior to the 10th Business Day of
any Calendar Quarter, of the four Calendar Quarters immediately preceding the
immediately preceding Calendar Quarter) and (y) the lowest Eligible Domestic
Risk Vehicle Market Value Average for any of the immediately preceding twelve
Market Value Determination Dates (or, if such date of determination is prior to
the 10th Business Day of any month, of the twelve Market Value Determination
Dates immediately preceding the immediately preceding month), plus

 

(e)           the sum of all amounts on deposit with any “qualified
intermediary” under any LKE Program and derived from or otherwise attributable
to the transfer of Eligible Domestic Program Vehicles and Eligible Domestic Risk
Vehicles, plus

 

(f)            the sum of all amounts on deposit in a Deposit Account over which
the Domestic Collateral Agent has a perfected first priority security interest
and has control, plus

 

(g)           the sum of (i) the Applicable Kansas Investment Grade Program
Vehicle Percentage multiplied by the Net Book Value of all Eligible Domestic
Program Vehicles manufactured by Investment Grade Manufacturers that are Kansas
Vehicles, (ii) the Applicable Kansas Non-Investment Grade Program Vehicle
Percentage multiplied by the Net Book Value of

 

8

--------------------------------------------------------------------------------


 

all Eligible Domestic Program Vehicles manufactured by Non-Investment Grade
Manufacturers that are Kansas Vehicles and (iii) the result of (A) the Net Book
Value of the Eligible Domestic Risk Vehicles that are Kansas Vehicles divided by
(B) the sum of (x) the Applicable Kansas Risk Vehicle Factor and (y) the result
of (1) 1 minus (2) the lower of (x) the lowest Eligible Risk Vehicle Disposition
Average for any of the immediately preceding four Calendar Quarters (or, if such
date of determination is prior to the 10th Business Day of any Calendar Quarter,
of the four Calendar Quarters immediately preceding the immediately preceding
Calendar Quarter) and (y) the lowest Eligible Domestic Risk Vehicle Market Value
Average for any of the immediately preceding twelve Market Value Determination
Dates (or, if such date of determination is prior to the 10th Business Day of
any month, of the twelve Market Value Determination Dates immediately preceding
the immediately preceding month), minus

 

(h)           the amount of all Availability Reserves related to any component
of the Domestic Borrowing Base.

 

Notwithstanding the foregoing, as of any date of determination, the portion of
the Domestic Borrowing Base consisting of Eligible Domestic Vehicles registered
or submitted for registration in the State of Kansas shall not be more than the
lesser of (x) $19,000,000 and (y) 10.0 % of the Total Borrowing Base as of such
date.

 

Upon the occurrence and during the continuance of a Manufacturer Event of
Default with respect to a manufacturer of Eligible Domestic Program Vehicles,
the Eligible Domestic Program Vehicles of such manufacturer shall be deemed to
be Eligible Domestic Risk Vehicles for all purposes under this Agreement;
provided that if such Manufacturer Event of Default is the result of an Event of
Bankruptcy with respect to such manufacturer, then the Eligible Vehicles of such
manufacturer that are deemed to be Eligible Domestic Risk Vehicles in accordance
with this provision shall not be included in the calculation of the Eligible
Domestic Risk Vehicle Market Value Average and the Eligible Risk Vehicle
Disposition Average until the date that is 30 days after the date upon which
such Event of Bankruptcy with respect to such manufacturer first occurred.

 

“Domestic Collateral Agent”:  as defined in the Recitals hereto and shall
include any successor thereto.

 

“Domestic Guarantee and Collateral Agreement”:  the Domestic Guarantee and
Collateral Agreement delivered to the Domestic Collateral Agent as of the date
hereof, substantially in the form of Exhibit B-1, as the same may be amended,
supplemented, waived or otherwise modified from time to time.

 

“Domestic Secured Parties”:  the “Secured Parties” as defined in the Domestic
Guarantee and Collateral Agreement.

 

“Domestic Security Documents”:  the collective reference to the Domestic
Guarantee and Collateral Agreement and all other similar security documents
hereafter delivered to the Domestic Collateral Agent or the PRUSVI Collateral
Agent, as applicable, granting or perfecting a Lien on any asset or assets of
any Person to secure the obligations and liabilities of

 

9

--------------------------------------------------------------------------------


 

the Loan Parties hereunder and/or under any of the other Loan Documents or to
secure any guarantee of any such obligations and liabilities, including any
security documents executed and delivered or caused to be delivered to the
Domestic Collateral Agent or the PRUSVI Collateral Agent, as applicable,
pursuant to Section 7.9, in each case, as amended, supplemented, waived or
otherwise modified from time to time.

 

“Domestic Subsidiary”:  any Restricted Subsidiary of the Parent Borrower which
is not a Foreign Subsidiary.

 

“Due Date”: with respect to any payment due from a manufacturer or auction
dealer in respect of an Eligible Program Vehicle turned back for repurchase or
sale pursuant to the terms of the related Manufacturer Program, the thirtieth
(30th) day after the Turnback Date for such Eligible Program Vehicle.

 

“Eligible Accounts”:  those Accounts created by a Borrower, due pursuant to a
Manufacturer Program arising out of a sale of Eligible Program Vehicles
(including any amounts due from related auction dealers in connection with any
Guaranteed Depreciation Program (as defined in the Domestic Guarantee and
Collateral Agreement)), that comply in all material respects with each of the
representations and warranties respecting Eligible Accounts made in the Loan
Documents, and that are not excluded as ineligible by virtue of one or more of
the excluding criteria set forth below.  Eligible Accounts shall not include the
following:

 

(a)           Past Due Accounts of an Account Debtor,

 

(b)           Accounts with respect to which the Account Debtor has a right of
setoff and has asserted its right of setoff with respect to all or any portion
of the Account, to the extent of such asserted right of setoff,

 

(c)           Accounts with respect to which the Account Debtor is located in a
state, province or jurisdiction that requires, as a condition to access to the
courts of such jurisdiction, that a creditor qualify to transact business, file
a business activities report or other report or form, or take one or more other
actions, unless the applicable Loan Party has so qualified, filed such reports
or forms, or taken such actions (and, in each case, paid any required fees or
other charges).  The foregoing shall not apply to the extent that the applicable
Loan Party may qualify subsequently as a foreign entity authorized to transact
business in such state, province or jurisdiction and gain access to such courts,
without incurring any cost or penalty viewed by the Administrative Agent, in its
Permitted Discretion, to be material in amount, and such later qualification
cures any access to such courts to enforce payment of such Account,

 

(d)           Accounts that are not subject to a valid and perfected first
priority Lien in favor of the Domestic Collateral Agent or PRUSVI Collateral
Agent, as applicable, pursuant to a Security Document (as and to the extent
provided therein (it being agreed that in no event shall any Excluded Assets be
deemed to be Eligible Accounts hereunder)), and

 

(e)           Solely with respect to Account Debtors which are not a
manufacturer, Accounts with respect to which the Account Debtor is insolvent, is
subject to a proceeding

 

10

--------------------------------------------------------------------------------


 

related thereto, has gone out of business, or as to which a Loan Party has
received notice of an imminent proceeding related to such Account Debtor being
or alleged to be insolvent or which proceeding is reasonably likely to result in
a material impairment of the financial condition of such Account Debtor,
provided, that such accounts shall be Eligible Accounts if such Account Debtor
has affirmed its obligations to pay such receivables in accordance with their
terms;

 

provided, that, notwithstanding the foregoing, as of any date of determination,
the portion of Eligible Accounts comprising part of the Total Borrowing Base
consisting of Accounts created pursuant to a Manufacturer Program with a
Non-Investment Grade Manufacturer shall not exceed 20% of the Total Borrowing
Base as of such date.

 

Notwithstanding the foregoing, with respect to Accounts created by the Borrowers
arising out of a sale of Eligible Program Vehicles, until 60 days after the
Closing Date, Eligible Accounts shall include any Accounts that would have
otherwise qualified as Eligible Accounts but for the requirement in the
definition of “Manufacturer Program” that the related manufacturer have
acknowledged the assignment of the benefits of such Program to the Domestic
Collateral Agent or PRUSVI Collateral Agent, as applicable, in writing pursuant
to an Assignment Agreement (as such term is defined in the Domestic Guarantee
and Collateral Agreement or PRUSVI Guarantee and Collateral Agreement, as
applicable), and, for the avoidance of doubt, no such Assignment Agreements
shall be necessary for any Account to be an Eligible Account until such date
that is 60 days after the Closing Date.

 

 

“Eligible Domestic Accounts”:  Eligible Accounts owned by the Parent Borrower.

 

“Eligible Domestic Program Vehicles”: Eligible Program Vehicles owned by the
Parent Borrower.

 

“Eligible Domestic Risk Vehicles”:  Eligible Risk Vehicles owned by the Parent
Borrower.

 

“Eligible Domestic Risk Vehicle Market Value Average”: as of any date of
determination, (x) with respect to any Market Value Determination Date prior to
September 30, 2011, 1, and (y) with respect to any Market Value Determination
Date on or after September 30, 2011, the lesser of (a) a fraction, expressed as
a decimal, the numerator of which is the Eligible Domestic Risk Vehicle Market
Value as of the preceding Market Value Determination Date and the denominator of
which is the aggregate Net Book Value of all Eligible Domestic Risk Vehicles as
of such preceding Market Value Determination Date and (b) 1.

 

“Eligible Domestic Risk Vehicle Market Value”: with respect to all Eligible
Domestic Risk Vehicles as of any Market Value Determination Date determination,
the sum of the respective Third-Party Market Values of each such Eligible
Domestic Risk Vehicle.

 

“Eligible Domestic Vehicles”:  Eligible Vehicles owned by the Parent Borrower.

 

“Eligible Program Vehicles”:  Rental Car Vehicles registered or submitted for
registration in the States of Hawaii or Kansas, the Commonwealth of Puerto Rico
or Saint

 

11

--------------------------------------------------------------------------------


 

Thomas, United States Virgin Islands that are eligible under a Manufacturer
Program (and are not deemed to be Eligible Domestic Risk Vehicles or Eligible
PRUSVI Risk Vehicles pursuant to the last paragraph of the “Domestic Borrowing
Base” definition or the penultimate paragraph of the “PRUSVI Borrowing Base”
definition).

 

“Eligible PRUSVI Accounts”: Eligible Accounts owned by Puerto Ricancars.

 

“Eligible PRUSVI Program Vehicles”:  Eligible Program Vehicles owned by Puerto
Ricancars.

 

“Eligible PRUSVI Risk Vehicles”:  Eligible Risk Vehicles owned by Puerto
Ricancars.

 

“Eligible PRUSVI Vehicles”:  Eligible Vehicles owned by Puerto Ricancars.

 

“Eligible Risk Vehicle Disposition Average”: as of any date of determination,
(x) with respect to any Calendar Quarter ending prior to September 30, 2011, 1,
and (y) with respect to any Calendar Quarter ending on or after September 30,
2011, the lesser of (a) a fraction, expressed as a decimal, the numerator of
which is the aggregate amount of Disposition Proceeds paid or payable in respect
of all Eligible Risk Vehicles that are sold to third parties, at auction or
otherwise (excluding salvage sales), during such Calendar Quarter and the
denominator of which is the aggregate Net Book Value of all such Eligible Risk
Vehicles on the dates of their respective sales and (b) 1.

 

“Eligible Risk Vehicles”:  Rental Car Vehicles registered or submitted for
registration in States of Hawaii or Kansas, the Commonwealth of Puerto Rico or
Saint Thomas, United States Virgin Islands that are not eligible under a
Manufacturer Program (or are otherwise deemed to be Eligible Domestic Risk
Vehicles or Eligible PRUSVI Risk Vehicles pursuant to the last paragraph of the
“Domestic Borrowing Base” definition or the penultimate paragraph of the “PRUSVI
Borrowing Base” definition).

 

“Eligible Vehicles”:  collectively, all Eligible Program Vehicles and Eligible
Risk Vehicles, except any Vehicles to which any of the exclusionary criteria set
forth below applies.  Eligible Vehicles shall not include any Vehicle or
Vehicles of any Borrower that:

 

(a)           is not owned by such Borrower free and clear of all Liens (other
than Permitted Liens) except the Liens in favor of the Domestic Collateral
Agent, the PRUSVI Collateral Agent or the Administrative Agent, on behalf of
itself and Lenders;

 

(b)           is not covered by a certificate of title issued by the appropriate
state Governmental Authority (or for which the requisite application therefor
has been submitted to the applicable Governmental Authority for the issuance of
such certificate of title); provided, that with respect to Vehicles located in
the Commonwealth of Puerto Rico not covered by a certificate of title issued by
the appropriate state Governmental Authority, such Vehicles shall be Eligible
Vehicles if Puerto Ricancars has a notarized

 

12

--------------------------------------------------------------------------------


 

seller’s invoice or a manufacturer’s statement of origin or other customary
evidence of ownership reasonably satisfactory to the PRUSVI Collateral Agent;

 

(c)           is not subject to a perfected first priority Lien in favor of the
Domestic Collateral Agent or the PRUSVI Collateral Agent, as applicable, on
behalf of itself and Lenders (other than Kansas Vehicles); provided that,
notwithstanding the foregoing, Vehicles owned by Puerto Ricancars and registered
or submitted for registration in the Commonwealth of Puerto Rico shall not be
excluded from “Eligible Vehicles” by operation of this clause (c) during the
period beginning on the Closing Date and ending on the date that is five
(5) Business Days thereafter;

 

(d)           does not comply in any material respect with any of the
representations or warranties pertaining to Vehicles set forth in the Loan
Documents;

 

(e)           is not covered by property insurance in compliance with
Section 7.5 hereof; or

 

(f)            is reflected on the books and records of the applicable Borrower
maintained in accordance with GAAP and consistently with the Parent Borrower’s
and its Subsidiaries’ then current practices as, or has been written off as,
damaged or defective and not repairable;

 

provided, that, notwithstanding the foregoing, as of any date of determination,
the portion of Eligible Vehicles comprising part of the Total Borrowing Base
consisting of Service Vehicles shall not exceed 5% of the Total Borrowing Base
as of such date.

 

“Environmental Costs”:  any and all costs or expenses (including attorney’s and
consultant’s fees, investigation and laboratory fees, response costs, court
costs and litigation expenses, fines, penalties, damages, settlement payments,
judgments and awards), of whatever kind or nature, known or unknown, contingent
or otherwise, arising out of, or in any way relating to, any actual or alleged
violation of, noncompliance with or liability under any Environmental Laws. 
Environmental Costs include any and all of the foregoing, without regard to
whether they arise out of or are related to any past, pending or threatened
proceeding of any kind.

 

“Environmental Laws”:  any and all U.S. or foreign federal, state, provincial,
territorial, foreign, local or municipal laws, rules, orders, enforceable
guidelines and orders-in-council, regulations, statutes, ordinances, codes,
decrees, and such requirements of any Governmental Authority properly
promulgated and having the force and effect of law or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health (as it relates to
exposure to Materials of Environmental Concern) or the environment, as have
been, or now or at any relevant time hereafter are, in effect.

 

“Environmental Permits”:  any and all permits, licenses, registrations,
notifications, exemptions and any other authorization required under any
Environmental Law.

 

13

--------------------------------------------------------------------------------


 

“Equipment”: (a) any Vehicles and (b) any equipment owned by or leased to the
Parent Borrower or any of its Subsidiaries that is revenue earning equipment, or
is classified as “revenue earning equipment” in the consolidated financial
statements of the Parent Borrower, including any such equipment consisting of
(i) construction, industrial, commercial and office equipment, (ii) earthmoving,
material handling, compaction, aerial and electrical equipment, (iii) air
compressors, pumps and small tools, and (iv) other personal property.

 

“Equity Investors”:  the collective reference to (a) the CD&R Investors, the
Carlyle Investors and the Merrill Lynch Investors, (b) any Person that acquired
Voting Stock of HGH on or prior to December 21, 2005, and any Affiliate of such
Person and (c) any entity that succeeds to all of the rights and obligations of
any of the foregoing by operation of law.

 

“ERISA”:  the Employee Retirement Income Security Act of 1974, as amended from
time to time, and the regulations promulgated thereunder.

 

“Escrow Agreement”: as defined in Exhibit C hereto.

 

“Eurocurrency Base Rate”:  with respect to each day during each Interest Period
pertaining to a Eurocurrency Loan, the rate per annum determined by the
Administrative Agent to be the arithmetic mean (rounded to the nearest 1/100th
of 1%) of the offered rates for deposits in Dollars with a term comparable to
such Interest Period that appears on the BBA LIBOR Rates Page (as defined below)
at approximately 11:00 A.M., London time, on the second full Business Day
preceding the first day of such Interest Period; provided, however, that if
there shall at any time no longer exist a BBA LIBOR Rates Page, “Eurocurrency
Base Rate” shall mean, with respect to each day during each Interest Period
pertaining to a Eurocurrency Loan, the rate per annum equal to the rate at which
the Administrative Agent (or, in the event there is a successor Administrative
Agent at the time, any other commercial bank of recognized standing reasonably
selected by the Administrative Agent and reasonably satisfactory to the Parent
Borrower) is offered deposits in Dollars at or about 10:00 A.M., New York City
time, two Business Days prior to the beginning of such Interest Period in the
interbank eurocurrency market where the eurocurrency and foreign currency and
exchange operations in respect of Dollars are then being conducted for delivery
on the first day of such Interest Period for the number of days comprised
therein and in an amount comparable to the amount of its Eurocurrency Loan to be
outstanding during such Interest Period.  “BBA LIBOR Rates Page” shall mean the
display designated as Reuters Screen LIBOR01 Page (or, in each case, on any
successor or substitute page of such service, or any successor to or substitute
for such service, providing rate quotations comparable to those currently
provided on such page of such service, as determined by Administrative Agent
from time to time for purposes of providing quotations of interest rates
applicable to Dollar deposits are offered by leading banks in the London
interbank market).

 

“Eurocurrency Loans”:  Loans the rate of interest applicable to which is based
upon the Eurocurrency Rate.

 

“Eurocurrency Rate”:  with respect to each day during each Interest Period
pertaining to a Eurocurrency Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward to the nearest 1/100th of
1%):

 

14

--------------------------------------------------------------------------------

 

Eurocurrency Base Rate

1.00 - Eurocurrency Reserve Requirements

 

“Eurocurrency Reserve Requirements”:  for any day as applied to a Eurocurrency
Loan, the aggregate (without duplication) of the rates (expressed as a decimal
fraction) of reserve requirements in effect on such day (including basic,
supplemental, marginal and emergency reserves under any regulations of the Board
or other Governmental Authority having jurisdiction with respect thereto)
dealing with reserve requirements prescribed for eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D of the Board)
maintained by a member bank of the Federal Reserve System.

 

“Event of Bankruptcy”: shall be deemed to have occurred with respect to a Person
if:

 

(a)  a case or other proceeding shall be commenced, without the application or
consent of such Person, in any court, seeking the liquidation, reorganization,
debt arrangement, dissolution, winding up, or composition or readjustment of
debts of such Person, the appointment of a trustee, receiver, custodian,
liquidator, assignee, sequestrator or the like for such Person or all or any
substantial part of its assets, or any similar action with respect to such
Person under any law relating to bankruptcy, insolvency, reorganization, winding
up or composition or adjustment of debts, and such case or proceeding shall
continue undismissed, or unstayed and in effect, for a period of 60 consecutive
days; or an order for relief in respect of such Person shall be entered in an
involuntary case under the federal bankruptcy laws or other similar laws now or
hereafter in effect; or

 

(b)  such Person shall commence a voluntary case or other proceeding under any
applicable bankruptcy, insolvency, reorganization, debt arrangement, dissolution
or other similar law now or hereafter in effect, or shall consent to the
appointment of or taking possession by a receiver, liquidator, assignee,
trustee, custodian, sequestrator (or other similar official) for such Person or
for any substantial part of its property, or shall make any general assignment
for the benefit of creditors; or

 

(c)  the board of directors of such Person (if such Person is a corporation or
similar entity) shall vote to implement any of the actions set forth in clause
(b) above.

 

“Event of Default”:  any of the events specified in Section 9, provided that any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, has been satisfied.

 

“Exchange Act”:  the Securities Exchange Act of 1934, as amended from time to
time.

 

“Excluded Assets”: as defined in the Domestic Guarantee and Collateral Agreement
and the PRUSVI Guarantee and Collateral Agreement.

 

15

--------------------------------------------------------------------------------


 

“Excluded PRUSVI Assets”: as defined in Section 1.2(g).

 

“Excluded Subsidiary”: as defined in the Existing ABL Facility Credit Agreement.

 

“Existing ABL Facility”: the facilities provided under the Existing ABL Facility
Credit Agreement.

 

“Existing ABL Facility Credit Agreement”:  the Credit Agreement dated as of
March 11, 2011, among HERC, the Parent Borrower, the Canadian borrowers party
thereto, Deutsche Bank AG, New York Branch, as Administrative Agent and
Collateral Agent and the several banks and other financial institutions from
time to time parties thereto, as the same may be amended, modified or
supplemented from time to time.

 

“Existing ABL Facility Documents”:  the “Loan Documents” defined in the Existing
ABL Facility Credit Agreement, as the same may be amended, supplemented, waived
or otherwise modified from time to time.

 

“Existing ABL Facility Event”: the occurrence of a Liquidity Event or Dominion
Event under and as defined in the Existing ABL Credit Agreement.

 

“Existing Facilities”:  collectively, the Senior Term Facility and the Existing
ABL Facility, including any refinancing thereof.

 

“Existing LKE Program”:  the “like-kind-exchange program” contemplated by the
Master Exchange Agreement and the Escrow Agreement (as defined in the Domestic
Guarantee and Collateral Agreement).

 

“Extension of Credit”:  as to any Lender, the making of a Loan by such Lender.

 

“Facility Assets”: collectively, the Collateral.

 

“FATCA”: as defined in Section 4.11(a).

 

“Federal Funds Effective Rate”:  as defined in the definition of the term “ABR”
in this Section 1.1.

 

“Finance Guide” : the Black Book Official Finance/Lease Guide.

 

“Financing Disposition”:  any sale, transfer, conveyance or other disposition
of, or creation or incurrence of any Lien on, property or assets by the Parent
Borrower or any Subsidiary thereof to or in favor of any Special Purpose Entity,
or by any Special Purpose Subsidiary, in each case in connection with the
incurrence by a Special Purpose Entity of Indebtedness, or obligations to make
payments to the obligor on Indebtedness, which may be secured by a Lien in
respect of such property or assets.

 

16

--------------------------------------------------------------------------------


 

“Financing Lease”:  any lease by a Person of property, real or personal, for
which the obligations of such lessee are required in accordance with GAAP to be
capitalized on a balance sheet of such lessee.

 

“first priority”: with respect to any Lien purported to be created in any
Collateral pursuant to any Security Document, that such Lien is the most senior
Lien to which such Collateral is subject (subject to Permitted Liens).

 

“Fiscal Period”: each fiscal month of the Parent Borrower and its Subsidiaries
as described on Schedule B.

 

“Fiscal Year”:  any period of twelve consecutive months ending on December 31 of
any calendar year.

 

“Fixed GAAP Date”:  December 21, 2005, provided that at any time after the
Closing Date, the Parent Borrower may by written notice to the Administrative
Agent elect to change the Fixed GAAP Date to be the date specified in such
notice, and upon such notice, the Fixed GAAP Date shall be such date for all
periods beginning on and after the date specified in such notice.

 

“Fixed GAAP Terms”:  any term or provision of this Agreement or any other Loan
Document that, at the Parent Borrower’s election, may be specified by the Parent
Borrower by written notice to the Administrative Agent from time to time.

 

“Foreign Pension Plan”:  a registered pension plan which is subject to
applicable pension legislation other than ERISA or the Code, which a Subsidiary
sponsors or maintains, or to which it makes or is obligated to make
contributions.

 

“Foreign Plan”:  each Foreign Pension Plan, deferred compensation or other
retirement or superannuation plan, fund, program, agreement, commitment or
arrangement whether oral or written, funded or unfunded, sponsored, established,
maintained or contributed to, or required to be contributed to, or with respect
to which any liability is borne, outside the United States of America, by the
Parent Borrower or any of its Subsidiaries, other than any such plan, fund,
program, agreement or arrangement sponsored by a Governmental Authority.

 

“Foreign Subsidiary”:  any Restricted Subsidiary of the Parent Borrower that is
organized and existing under the laws of any jurisdiction outside of the United
States of America or that is a Foreign Subsidiary Holdco.  For the avoidance of
doubt, any Subsidiary of the Parent Borrower which is organized and existing
under the laws of the Commonwealth of Puerto Rico or any other territory of the
United States of America shall be a Foreign Subsidiary.

 

“Foreign Subsidiary Holdco”:  any Subsidiary of the Parent Borrower designated a
Foreign Subsidiary Holdco by the Parent Borrower, so long as such Subsidiary has
no material assets other than securities or Indebtedness of one or more Foreign
Subsidiaries (or Subsidiaries thereof), and intellectual property relating
solely to such Foreign Subsidiaries (or Subsidiaries thereof) and other assets
(including cash, Cash Equivalents or Temporary Cash Investments)

 

17

--------------------------------------------------------------------------------


 

relating to an ownership interest in any such securities, Indebtedness,
intellectual property or Subsidiaries.  As of the Closing Date, each of Hertz
International Ltd. and CCMG HERC Sub, Inc. are Foreign Subsidiary Holdcos.

 

“GAAP”: generally accepted accounting principles in the United States of America
as in effect on the Fixed GAAP Date (for purposes of the Fixed GAAP Terms) and
as in effect from time to time (for all other purposes of this Agreement), as
set forth in the Financial Accounting Standards Board Accounting Standards
Codification and subject to the following:  If at any time the Securities and
Exchange Commission permits or requires U.S.-domiciled companies subject to the
reporting requirements of the Exchange Act to use IFRS in lieu of GAAP for
financial reporting purposes, the Parent Borrower may elect by written notice to
the Administrative Agent to so use IFRS in lieu of GAAP and, upon any such
notice, references herein to GAAP shall thereafter be construed to mean (a) for
periods beginning on and after the date specified in such notice, IFRS as in
effect on the date specified in such notice (for purposes of the Fixed GAAP
Terms) and as in effect from time to time (for all other purposes of this
Agreement) and (b) for prior periods, GAAP as defined in the first sentence of
this definition.

 

“Governmental Authority”:  any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
including the European Union.

 

“Guarantee Obligation”:  as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including any
bank under any letter of credit) to induce the creation of which the
guaranteeing person has issued a reimbursement, counterindemnity or similar
obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including any such obligation of the guaranteeing
person, whether or not contingent, (i) to purchase any such primary obligation
or any property constituting direct or indirect security therefor, (ii) to
advance or supply funds (A) for the purchase or payment of any such primary
obligation or (B) to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency of the primary
obligor, (iii) to purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation or (iv) otherwise
to assure or hold harmless the owner of any such primary obligation against loss
in respect thereof; provided, however, that the term Guarantee Obligation shall
not include endorsements of instruments for deposit or collection in the
ordinary course of business.  The amount of any Guarantee Obligation of any
guaranteeing person shall be deemed to be the lower of (a) an amount equal to
the stated or determinable amount of the primary obligation in respect of which
such Guarantee Obligation is made and (b) the maximum amount for which such
guaranteeing person may be liable pursuant to the terms of the instrument
embodying such Guarantee Obligation, unless such primary obligation and the
maximum amount for which such guaranteeing person may be liable are not stated
or determinable, in which case the amount of such Guarantee Obligation shall be
such guaranteeing person’s maximum reasonably anticipated liability in respect
thereof as determined by the Parent Borrower in good faith.

 

18

--------------------------------------------------------------------------------


 

“Guarantors”:  the collective reference to the Parent Borrower and each Domestic
Subsidiary of the Parent Borrower (other than any Excluded Subsidiary), which is
from time to time party to the Domestic Guarantee and Collateral Agreement or
the PRUSVI Guarantee and Collateral Agreement, as applicable; individually, a
“Guarantor”.

 

“HERC”:  Hertz Equipment Rental Corporation, together with its successors and
assigns.

 

“HGH”:  Hertz Global Holdings, Inc., a Delaware corporation, and any successor
in interest thereto.

 

“HGI”  Hertz General Interest LLC, a Delaware limited liability company, and any
successor in interest thereto.

 

“Holdings”:  Hertz Investors, Inc., a Delaware corporation, and any successor in
interest thereto.

 

“HVF”:  Hertz Vehicle Financing LLC, a Delaware limited liability company, and
any successor in interest thereto.

 

“Indebtedness”:  of any Person at any date, (a) all indebtedness of such Person
for borrowed money or for the deferred purchase price of property or services
(other than trade liabilities incurred in the ordinary course of business and
payable in accordance with customary practices), which purchase price is due
more than one year after the date of placing such property in final service or
taking final delivery and title thereto, (b) any other indebtedness of such
Person which is evidenced by a note, bond, debenture or similar instrument,
(c) all obligations of such Person under Financing Leases, (d) all obligations
of such Person in respect of acceptances issued or created for the account of
such Person, (e) for purposes of Section 9(e) only, all obligations of such
Person in respect of interest rate protection agreements, interest rate futures,
interest rate options, interest rate caps and any other interest rate hedge
arrangements, and (f) all indebtedness or obligations of the types referred to
in the preceding clauses (a) through (e) to the extent secured by any Lien on
any property owned by such Person even though such Person has not assumed or
otherwise become liable for the payment thereof.

 

“Indemnified Liabilities”:  as defined in Section 11.5.

 

“Indentures”:  as defined in the Existing ABL Facility Credit Agreement.

 

“Individual Lender Exposure”:  of any Lender, at any time, the aggregate
principal amount of all Revolving Credit Loans made by such Lender and then
outstanding.

 

“Insolvency”:  with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

 

“Interest Payment Date”:  (a) as to any ABR Loan, the last day of each March,
June, September and December to occur while such Loan is outstanding, and the
final maturity date of such Loan, (b) as to any Eurocurrency Loan having an
Interest Period of three months or

 

19

--------------------------------------------------------------------------------


 

less, the last day of such Interest Period, and (c) as to any Eurocurrency Loan
having an Interest Period longer than three months, (i) each day that is three
months, or a whole multiple thereof, after the first day of such Interest Period
and (ii) the last day of such Interest Period.

 

“Interest Period”:  with respect to any Eurocurrency Loan:

 

(a)           initially, the period commencing on the borrowing or conversion
date, as the case may be, with respect to such Eurocurrency Loan and ending one,
two, three or six months (or, if agreed by each affected Lender, one week, two
weeks, nine months, or twelve months) thereafter, as selected by the applicable
Borrower in its notice of borrowing or notice of conversion, as the case may be,
given with respect thereto; and

 

(b)           thereafter, each period commencing on the last day of the next
preceding Interest Period applicable to such Eurocurrency Loan and one, two,
three or six months (or if agreed to by each affected Lender, one week, two
weeks, nine months, or twelve months) thereafter, as selected by the applicable
Borrower by irrevocable notice to the Administrative Agent not less than three
Business Days prior to the last day of the then current Interest Period with
respect thereto;

 

provided that all of the foregoing provisions relating to Interest Periods are
subject to the following:

 

(i)            if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;

 

(ii)           any Interest Period that would otherwise extend beyond the
Termination Date shall (for all purposes other than Section 4.12) end on the
Termination Date;

 

(iii)          any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month;

 

(iv)          the applicable Borrower shall select Interest Periods so as not to
require a scheduled payment of any Eurocurrency Loan during an Interest Period
for such Loan; and

 

(v)           notwithstanding the foregoing, with respect to all Borrowings of
Loans drawn on the Closing Date, the initial Interest Periods shall be for such
periods as agreed between the Lenders and the Borrower on the Closing Date and
as set forth in the notice of borrowing delivered on such date; provided, that,
notwithstanding anything to the contrary set forth herein, for purposes of

 

20

--------------------------------------------------------------------------------


 

determining the interest payable for such Borrowings made on the Closing Date
during such Interest Period, such Borrowings shall be deemed to accrue such
interest at the rate as set forth on the notice of Borrowing with respect to
each such Borrowing and provided, further, that upon the termination of such
initial Interest Period, all such Borrowings shall be converted to a Borrowing
with an Interest Period specified by the Borrower in compliance with this
definition.

 

“Investment Company Act”:  the Investment Company Act of 1940, as amended from
time to time.

 

“Investment Grade Manufacturer”: as of any date of determination, each
manufacturer of Eligible Program Vehicles that, as of such date, has a long term
unsecured debt rating of at least “Baa3” from Moody’s and at least “BBB-” from
S&P; provided that upon the withdrawal of the rating of a manufacturer by
Moody’s or S&P or upon the downgrade of a manufacturer by Moody’s or S&P that
would require exclusion of such manufacturer from this definition, for purposes
of this definition and each instance in which this definition is used in this
Credit Agreement, such manufacturer shall be deemed to be rated “Baa3” by
Moody’s and “BBB-” by S&P (and shall be an “Investment Grade Manufacturer” for
purposes of this Agreement) for a period of 30 days following the earlier of
(i) the date on which any Borrower obtains actual knowledge of such withdrawal
or downgrade and (ii) the date on which the Administrative Agent or any Lender
notifies the Borrowers of such withdrawal or downgrade.

 

“Judgment Currency”:  as defined in Section 11.8.

 

“Kansas Vehicles”:  Rental Car Vehicles which are covered by a certificate of
title issued by the State of Kansas or any department or agency thereof.

 

“Kansas Vehicle Reserve”: reserves determined by the Administrative Agent in its
Permitted Discretion with respect to Eligible Vehicles that are Kansas Vehicles
from time to time in an amount at any time equal to (a) if an Existing ABL
Facility Event has occurred and is continuing, an amount determined by the
Administrative Agent in its Permitted Discretion not to exceed the amount added
to the Domestic Borrowing Base pursuant to clause (g) thereof and (b) otherwise,
$0.

 

“Lender Default”:  (a) the refusal (which may be given verbally or in writing
and has not been retracted) or failure of any Lender to fund any portion of the
Loans required to be funded by it hereunder within one business day of the date
required to be funded by it hereunder, unless such refusal or failure has been
cured, (b) the failure of any Lender to pay over to the Administrative Agent or
any other Lender any other amount required to be paid by it hereunder within one
business day of the date when due, unless the subject of a good faith dispute or
unless such failure has been cured, or (c) a Lender has admitted in writing that
it is insolvent or such Lender becomes subject to a Lender-Related Distress
Event.

 

“Lender-Related Distress Event”:  with respect to any Lender or any person that
directly or indirectly controls such Lender (each, a “Distressed Person”), as
the case may be, a voluntary or involuntary case with respect to such Distressed
Person under any debtor relief law,

 

21

--------------------------------------------------------------------------------


 

or a custodian, conservator, receiver or similar official is appointed for such
Distressed Person or any substantial part of such Distressed Person’s assets, or
such Distressed Person or any person that directly or indirectly controls such
Distressed Person is subject to a forced liquidation, or such Distressed Person
makes a general assignment for the benefit of creditors or is otherwise
adjudicated as, or determined by any Governmental Authority having regulatory
authority over such Distressed Person or its assets to be, insolvent or
bankrupt; provided that a Lender-Related Distress Event shall not be deemed to
have occurred solely by virtue of the ownership or acquisition of any equity
interest in any Lender or any person that directly or indirectly controls such
Lender by a Governmental Authority or an instrumentality thereof.

 

“Lenders”:  the several banks and other financial institutions from time to time
parties to this Agreement together with, in each case, any affiliate of any such
bank or financial institution through which such bank or financial institution
elects, by notice to the Administrative Agent, and the Borrowers, to make any
Loans available to any Borrower, provided that for all purposes of voting or
consenting with respect to (a) any amendment, supplementation or modification of
any Loan Document, (b) any waiver of any of the requirements of any Loan
Document or any Default or Event of Default and its consequences or (c) any
other matter as to which a Lender may vote or consent pursuant to Section 11.1
hereof, the bank or financial institution making such election shall be deemed
the “Lender” rather than such affiliate, which shall not be entitled to so vote
or consent.

 

“Lien”:  any mortgage, pledge, hypothecation, security deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement of any kind or nature
whatsoever (including, without limitation, any conditional sale or other title
retention agreement and any Financing Lease having substantially the same
economic effect as any of the foregoing).

 

“Liquidity Event”: as defined in the Existing ABL Facility Credit Agreement.

 

“LKE Account”:   any deposit, trust, investment or similar account maintained
by, for the benefit of, or under the control of, the “qualified intermediary” in
connection with the LKE Program.

 

“LKE Domestic Collateral Agent”: as defined in Exhibit C hereto.

 

“LKE Program”:  any of  (i) the Existing LKE Program and (ii) any other
“like-kind-exchange program” with respect to certain of the Vehicles of the
Parent Borrower and its Subsidiaries, and under which such Vehicles will be
disposed of from time to time and proceeds of such Dispositions will be held in
a LKE Account and may be used to acquire replacement Vehicles, in a series of
transactions intended to qualify as a “like-kind-exchange” within the meaning of
the Code, provided that in the case of this clause (ii) that (a) the terms of
such LKE Program are substantially similar to the terms of the Existing LKE
Program and (b) the applicable Borrower has granted in writing a security
interest in its right, title and interest in such “like-kind-exchange program”
on substantially the same basis on which, and to substantially the same extent
to which, it has granted a security interest in its right, title and interest in
the Existing LKE Program pursuant to the Domestic Guarantee and Collateral
Agreement as then in

 

22

--------------------------------------------------------------------------------


 

effect and (iii) any other “like-kind-exchange-program” consented to by the
Administrative Agent, such consent not to be unreasonably withheld so long as
the applicable Borrower has granted in writing a security interest in its right,
title and interest in such “like-kind-exchange program” on substantially the
same basis on which, and to substantially the same extent to which, it has
granted a security interest in its right, title and interest in the Existing LKE
Program pursuant to the Domestic Guarantee and Collateral Agreement as then in
effect.

 

“Loan”:  a Revolving Credit Loan; collectively, the “Loans”.

 

“Loan Documents”:  this Agreement, any Notes, the Domestic Guarantee and
Collateral Agreement, the PRUSVI Guarantee and Collateral Agreement and any
other Security Documents, each as amended, supplemented, waived or otherwise
modified from time to time.

 

“Loan Parties”:  the Borrowers and each other Subsidiary of the Parent Borrower
that is a party to a Loan Document; individually, a “Loan Party”.  For the
avoidance of doubt, no Excluded Subsidiary shall be a Loan Party, and Puerto
Ricancars shall not be a Loan Party upon the consummation of any Puerto
Ricancars Disposal Event.

 

“Management Investors”:  the collective reference to the officers, directors,
employees and other members of the management of any Parent Entity, Holdings,
the Parent Borrower or any of their Subsidiaries, or family members or relatives
thereof or trusts for the benefit of any of the foregoing, or any of their
heirs, executors, successors and legal representatives who at any particular
date shall beneficially own or have the right to acquire, directly or
indirectly, common stock of the Parent Borrower, Holdings or any Parent Entity.

 

“Manufacturer Event of Default” means with respect to any manufacturer under any
Manufacturer Program, (i) there shall be Past Due Amounts owing to the Parent
Borrower, HVF, HGI or the “qualified intermediary” under any LKE Program with
respect to such manufacturer in an amount equal to or in excess of the lesser of
(x) $25 million and (y) the then outstanding aggregate amount of repurchase
obligations of such manufacturer under its Manufacturer Program in respect of
all Vehicles, in each case, net of Past Due Amounts aggregating no more than $50
million, (A) that are the subject of a good faith dispute as evidenced in a
writing by the Parent Borrower, HVF, HGI or the applicable manufacturer
questioning the accuracy of amounts paid or payable in respect of certain
Eligible Vehicles and (B) with respect to which the Parent Borrower, HVF, HGI or
as the case may be, has provided adequate reserves as reasonably determined by
such Person, or (ii) the occurrence and continuance of an Event of Bankruptcy
with respect to such manufacturer; provided, that, a Manufacturer Event of
Default which occurs pursuant to this clause (ii) shall be deemed to no longer
be continuing on and after the date such manufacturer assumes its Manufacturer
Program in accordance with the Bankruptcy Code.

 

“Manufacturer Program”: with respect to Accounts owed to the Parent Borrower, as
defined in the Domestic Guarantee and Collateral Agreement and with respect to
Accounts owed to Puerto Ricancars, as defined in the PRUSVI Guarantee and
Collateral Agreement.

 

23

--------------------------------------------------------------------------------


 

“Market Value Determination Date”: the last Business Day of each calendar month.

 

“Master Exchange Agreement”: as defined in Exhibit C hereto.

 

“Material Adverse Effect”:  a material adverse effect on (a) the business,
operations, property or condition (financial or otherwise) of the Borrowers and
their Subsidiaries taken as a whole or (b) the validity or enforceability as to
any Loan Party thereto of this Agreement or any of the other Loan Documents or
the rights or remedies of the Administrative Agent, the Domestic Collateral
Agent, the PRUSVI Collateral Agent and the Lenders under the Loan Documents or
with respect to the assets comprising the Domestic Borrowing Base and the PRUSVI
Borrowing Base, in each case taken as a whole.

 

“Material Subsidiaries”:  Subsidiaries of the Parent Borrower constituting,
individually or in the aggregate (as if such Subsidiaries constituted a single
Subsidiary), a “significant subsidiary” in accordance with Rule 1-02 under
Regulation S-X.

 

“Materials of Environmental Concern”:  any hazardous or toxic substances or
materials or wastes defined, listed, or regulated as such in or under, or which
may give rise to liability under, any applicable Environmental Law, including
gasoline, petroleum (including crude oil or any fraction thereof), petroleum
products or by-products, asbestos, polychlorinated biphenyls and
urea-formaldehyde insulation.

 

“Material Vehicle Lease Obligation”:  as defined in the Existing ABL Facility
Credit Agreement.

 

“Merrill Lynch Investors”:  the collective reference to (i) ML Global Private
Equity Fund, L.P., a Cayman Islands exempted limited partnership, or any
successor thereto, (ii) Merrill Lynch Ventures L.P. 2001, a Delaware limited
partnership, or any successor thereto, (iii) CMC-Hertz Partners, L.P., a
Delaware limited partnership, or any successor thereto, (iv) ML Hertz
Co-Investor, L.P., a Delaware limited partnership, or any successor thereto,
(v) any Affiliate of any thereof and (vi) any successor in interest to any
thereof.

 

“ML”:  Merrill Lynch Global Private Equity, Inc. (formerly known as Merrill
Lynch Global Partners, Inc.), or any successor thereto.

 

“Moody’s”:  as defined in the definition of “Cash Equivalents” in this
Section 1.1.

 

“Multiemployer Plan”:  a Plan which is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“NADA Guide”: the National Automobile Dealers Association, Official Used Car
Guide, Eastern Edition.

 

“Net Book Value”: with respect to any Vehicle, the net book value thereof as
reflected in the books and records of the Parent Borrower and its Subsidiaries
in accordance with GAAP.

 

24

--------------------------------------------------------------------------------

 

“Non-Consenting Lender”: as defined in Section 11.1(d).

 

“Non-Defaulting Lender”:  any Lender other than a Defaulting Lender.

 

“Non-Excluded Taxes”:  as defined in Section 4.11(a).

 

“Non-Investment Grade Manufacturer” as of any date of determination, each
manufacturer of Eligible Program Vehicles other than any Investment Grade
Manufacturer.

 

“Notes”:  the collective reference to the Revolving Credit Notes.

 

“Obligation Currency”:  as defined in Section 11.8.

 

“Obligor”:  any purchaser of goods or services or other Person obligated to make
payment to the Parent Borrower or any of its Subsidiaries (other than any
Subsidiary that is not a Loan Party) in respect of a purchase of such goods or
services.

 

“Other Representatives”:  (a) the Arrangers and (b) Bank of America, N.A. and GE
Capital Markets, Inc., in each case in this clause (b) in its capacity as joint
bookrunning manager in connection with the Commitments hereunder.

 

“Parent Borrower”:  as defined in the Preamble hereto.

 

“Parent Entity”:  any of HGH, any Other Parent Entity, and any other Person that
becomes a direct or indirect Subsidiary of HGH or any Other Parent Entity after
the Closing Date and of which Holdings is a direct or indirect Subsidiary that
is designated by Holdings as a “Parent Entity”.  As used herein, “Other Parent
Entity” means a Person of which the then Relevant Parent Entity becomes a direct
or indirect Subsidiary after the Closing Date (it being understood that, without
limiting the application of the definition of Change of Control to the new
Relevant Parent Entity, such existing Relevant Parent Entity so becoming such a
Subsidiary shall not constitute a Change of Control).

 

“Participants”:  as defined in Section 11.6(c).

 

“Past Due Accounts”: with respect to any Account Debtor any Accounts that
(a) would constitute Eligible Accounts if clause (a) of the definition thereof
were disregarded and (b) would be included in clause (a), (b), (c), (d), (g) or
(h) of the definition of “Ineligible Asset Amount” in the Base Indenture as in
effect on the date hereof if such Accounts were owed to HVF (provided, that, in
the case of clause (h) of such Ineligible Asset Amount definition, clause
(x) thereof shall be calculated as the amount of Accounts that satisfy clause
(a) above and would be included in clause (h) of the definition of “Ineligible
Asset Amount” in the Base Indenture as in effect on the date hereof if such
Accounts were owed to HVF and the reference to “Aggregate Asset Amount” in
clause (y) thereof shall be replaced with “the sum of the Domestic Borrowing
Base and the PRUSVI Borrowing Base”).

 

“Past Due Amounts” means, with respect to any manufacturer, the amount that
such manufacturer (or if such manufacturer’s manufacturer Program is a
Guaranteed

 

25

--------------------------------------------------------------------------------


 

Depreciation Program (as defined in the Domestic Guarantee and Collateral
Agreement), such manufacturer or any related auction dealers) shall have failed
to pay when due under such manufacturer’s Manufacturer Program with respect to a
Vehicle turned in to such manufacturer with respect to which such failure shall
have continued for more than one hundred (100) days following the Due Date.

 

“PBGC”:  the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor thereto).

 

“Permitted Discretion”:  the commercially reasonable judgment of the
Administrative Agent, exercised in good faith in accordance with customary
business practices for comparable asset-based lending transactions, as to any
factor which the Administrative Agent reasonably determines (giving due regard,
if applicable in the reasonable opinion of the Administrative Agent, to the
creditworthiness of the Parent Borrower and the Restricted Subsidiaries): 
(a) will or reasonably could be expected to adversely affect in any material
respect the value of any Eligible Accounts or Eligible Vehicles, the
enforceability or priority of the Collateral Agent’s Liens thereon or the amount
which any Agent or the Lenders would be likely to receive (after giving
consideration to delays in payment and costs of enforcement) in the liquidation
of such Eligible Accounts or Eligible Vehicles or (b) is evidence that any
collateral report or financial information delivered to the Administrative Agent
by any Person on behalf of the applicable Borrower is incomplete, inaccurate or
misleading in any material respect.  In exercising such judgment, such Agent may
consider, without duplication, such factors already included in or tested by the
definition of Eligible Accounts, Eligible Domestic Accounts, Eligible Domestic
Program Vehicles, Eligible Domestic Risk Vehicles, Eligible Domestic Vehicles,
Eligible PRUSVI Accounts, Eligible PRUSVI Program Vehicles, Eligible PRUSVI Risk
Vehicles, Eligible PRUSVI Vehicles or Eligible Vehicles, as well as any of the
following:  (i) changes after the Closing Date in any material respect in any
concentration of risk with respect to Accounts; and (ii) any other factors
arising after the Closing Date that change in any material respect the credit
risk of lending to the Borrower on the security of the Eligible Accounts or
Eligible Vehicles.

 

“Permitted Holders”:  (a) any of the Equity Investors, Management Investors,
CD&R, Carlyle, ML and any of their respective Affiliates; (b) any investment
fund or vehicle managed, sponsored or advised by CD&R, Carlyle, ML or any
Affiliate thereof, and any Affiliate of or successor to any such investment fund
or vehicle; (c) any limited or general partners of, or other investors in, any
CD&R Investor, Carlyle Investor or Merrill Lynch Investor or any Affiliate
thereof, or any such investment fund or vehicle; (d) any “group” (as such term
is used in Sections 13(d) and 14(d) of the Exchange Act) of which any of the
Persons specified in clauses (a), (b) or (c) above is a member (provided that
(without giving effect to the existence of such “group” or any other “group”)
one or more of such Persons collectively have beneficial ownership, directly or
indirectly, of more than 50% of the total voting power of the Voting Stock of
the Relevant Parent Entity held by such “group”), and any other Person that is a
member of such “group”; and (e) any Person acting in the capacity of an
underwriter in connection with a public or private offering of Capital Stock of
Holdings or any Subsidiary thereof or any Parent Entity.

 

26

--------------------------------------------------------------------------------


 

“Permitted Liens”:  as defined in Section 8.1.

 

“Person”:  an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

 

“Plan”:  at a particular time, any employee benefit plan which is covered by
ERISA and in respect of which the Parent Borrower or a Commonly Controlled
Entity is an “employer” as defined in Section 3(5) of ERISA.

 

“Predecessor Credit Agreement”:  the Credit Agreement, dated as of September 29,
2006, among the Borrowers, GELCO Corporation dba GE Fleet Services as
administrative agent, domestic collateral agent and PRUSVI collateral agent and
the other banks and financial institutions from time to time party thereto, as
amended, supplemented, waived or otherwise modified, and in effect on the
Closing Date.

 

“Prime Rate”:  as defined in the definition of the term “ABR” in this
Section 1.1.

 

“PRUSVI Borrowing Base”: as of any date of determination, the result of,

 

(a)                                  75% of the sum of (i) the amount of
Eligible PRUSVI Accounts and (ii) the amount of any manufacturer receivables
owing to, any “qualified intermediary” under any LKE Program and derived from or
otherwise attributable to the transfer of Eligible PRUSVI Program Vehicles to
the extent such receivables would qualify as Eligible PRUSVI Accounts (without
giving effect to any exclusions from eligibility pursuant to clause (d) of the
definition of Eligible Accounts) if payable to Puerto Ricancars; provided that,
until such time as the definition of “Eligible Accounts” is amended or
supplemented to address past due Accounts owed by an Account Debtor to Puerto
Ricancars in a manner reasonably satisfactory to the Parent Borrower and the
Required Lenders (and the Lenders hereby agree to use commercially reasonable
and good faith efforts to negotiate, execute and deliver any such amendment or
supplement), the amount included in the PRUSVI Borrowing Base pursuant to this
clause (a) shall be $0, plus

 

(b)                                 75% of the Net Book Value of Eligible PRUSVI
Program Vehicles manufactured by Non-Investment Grade Manufacturers; provided
that, until such time as the definition of “Manufacturer Event of Default” is
amended or supplemented to address past due Accounts owed by an Account Debtor
to Puerto Ricancars in a manner reasonably satisfactory to the Parent Borrower
and the Required Lenders (and the Lenders hereby agree to use commercially
reasonable and good faith efforts to negotiate, execute and deliver any such
amendment or supplement), the amount included in the PRUSVI Borrowing Base
pursuant to this clause (b) shall be $0, plus

 

(c)                                  80% of the Net Book Value of Eligible
PRUSVI Program Vehicles manufactured by Investment Grade Manufacturers; provided
that, until such time as the definition of “Manufacturer Event of Default” is
amended or supplemented to address past due Accounts owed by an Account Debtor
to Puerto Ricancars in a manner reasonably satisfactory to the Parent Borrower
and the Required Lenders (and the Lenders hereby agree to use

 

27

--------------------------------------------------------------------------------


 

commercially reasonable and good faith efforts to negotiate, execute and deliver
any such amendment or supplement), the amount included in the PRUSVI Borrowing
Base pursuant to this clause (c) shall be $0, plus

 

(d)                                 the result of (i) the Net Book Value of the
Eligible PRUSVI Risk Vehicles divided by (ii) the sum of (x) 1.33333 and (y) the
result of (A) 1 minus (B) the lowest Eligible Risk Vehicle Disposition Average
for any of the immediately preceding four Calendar Quarters (or, if such date of
determination is prior to the 10th Business Day of any Calendar Quarter, of the
four Calendar Quarters immediately preceding the immediately preceding Calendar
Quarter), plus

 

(e)                                  the sum of all amounts on deposit in a
Deposit Account over which the PRUSVI Collateral Agent has a perfected first
priority security interest and has control, minus

 

(f)                                    the amount of all Availability Reserves
related to any component of the PRUSVI Borrowing Base.

 

Notwithstanding the foregoing as of any date of determination, (i), the portion
of the PRUSVI Borrowing Base consisting of Eligible PRUSVI Vehicles registered
or submitted for registration in Puerto Rico and Saint Thomas, United States
Virgin Islands shall not be more than the lesser of (x) $38,000,000 and (y) 20.0
% of the Total Borrowing Base as of such date, and (ii) after the occurrence of
a Puerto Ricancars Disposal Event, the PRUSVI Borrowing Base shall be deemed to
be zero.

 

Upon the occurrence and during the continuance of a Manufacturer Event of
Default with respect to a manufacturer of Eligible PRUSVI Program Vehicles, the
Eligible PRUSVI Program Vehicles of such manufacturer shall be deemed to be
Eligible PRUSVI Risk Vehicles for all purposes under this Agreement; provided
that if such Manufacturer Event of Default is the result of an Event of
Bankruptcy with respect to such manufacturer, then the Eligible Vehicles of such
manufacturer that are deemed to be Eligible PRUSVI Risk Vehicles in accordance
with this provision shall not be included in the calculation of the Eligible
Risk Vehicle Disposition Average until the date that is 30 days after the date
upon which such Event of Bankruptcy with respect to such manufacturer first
occurred.

 

Notwithstanding the foregoing, effective upon the Borrowers making such payments
as may be required pursuant to Section 4.4(b)(iv), any Excluded PRUSVI Assets
shall cease to be included in the PRUSVI Borrowing Base until the Parent
Borrower redesignates such Excluded PRUSVI Assets as being included PRUSVI
Borrowing Base in accordance with Section 1.2(h).

 

“PRUSVI Borrowing Base Designation Notice”:  as defined in Section 1.2(g).

 

“PRUSVI Collateral Agent”:  as defined in the Preamble hereto and any successor
thereto.

 

28

--------------------------------------------------------------------------------


 

“PRUSVI Guarantee and Collateral Agreement”:  the PRUSVI Guarantee and
Collateral Agreement delivered to the PRUSVI Collateral Agent as of the date
hereof, substantially in the form of Exhibit B-2, as the same may be amended,
supplemented, waived or otherwise modified from time to time.

 

“PRUSVI Secured Parties”:  the “Secured Parties” as defined in the PRUSVI
Guarantee and Collateral Agreement.

 

“PRUSVI Security Documents”:  the collective reference to the PRUSVI Guarantee
and Collateral Agreement and all other similar security documents hereafter
delivered to the PRUSVI Collateral Agent granting or perfecting a Lien on any
asset or assets of any Person to secure the obligations and liabilities of
Puerto Ricancars hereunder and/or under any of the other Loan Documents or to
secure any guarantee of any such obligations and liabilities, in each case, as
amended, supplemented, waived or otherwise modified from time to time.

 

“Puerto Ricancars Disposal Event”: (i) any event which results in the Parent
Borrower ceasing to own shares of stock or other ownership interests having
ordinary voting power (other than stock or such other ownership interests having
such power only by reason of the happening of a contingency) to elect a majority
of the board of directors or other managers of Puerto Ricancars or (ii) the
Parent Borrower’s notifying the Administrative Agent that it is terminating the
status of Puerto Ricancars as a Borrower hereunder (which notice the Parent
Borrower may give in its sole discretion).

 

“Puerto Ricancars Termination Certificate”:  a Puerto Ricancars Termination
Certificate delivered to the Administrative Agent in accordance with
Section 1.2(f), substantially in the form of Exhibit F.

 

“Receivable”: a right to receive payment pursuant to an arrangement with another
Person pursuant to which such other Person is obligated to pay, as determined in
accordance with GAAP.

 

“refinancing”:  any extension, refinancing, refunding, replacement or renewal;
the terms “refinance,” “refinanced” and “refinancing” as used for any purpose in
this Agreement shall have a correlative meaning.

 

“Register”:  as defined in Section 11.6(b).

 

“Regulation S-X”:  Regulation S-X promulgated by the Securities and Exchange
Commission, as in effect on the Closing Date.

 

“Regulation T”:  Regulation T of the Board as in effect from time to time.

 

“Regulation U”:  Regulation U of the Board as in effect from time to time.

 

“Regulation X”:  Regulation X of the Board as in effect from time to time.

 

29

--------------------------------------------------------------------------------


 

“Relevant Parent Entity”:  (i) Holdings, so long as Holdings is not a Subsidiary
of a Parent Entity, and (ii) any Parent Entity, so long as Holdings is a
Subsidiary thereof and such Parent Entity is not a Subsidiary of any other
Parent Entity.

 

“Rental Car Revenue Earning Vehicles”:  all passenger Vehicles owned by or
leased to either Borrower that are classified as “revenue earning equipment” in
the consolidated financial statements of the Parent Borrower and are or have
been offered for lease or rental by either Borrower in its car rental operations
(and not, for the avoidance of doubt, in connection with any business or
operations involving the leasing or renting of other types of Equipment),
including any such Vehicles being held for sale.

 

“Rental Car Service Vehicles”:  all passenger Vehicles, other than Vehicles that
may lawfully be used to transport more than 15 passengers, owned by or leased to
either Borrower that are classified as “plant, property and equipment” in the
consolidated financial statements of the Parent Borrower and are or have been
utilized by either Borrower in its car rental operations (and not, for the
avoidance of doubt, in connection with any business or operations involving the
leasing or renting of other types of Equipment), including any such Vehicles
being held for sale.

 

“Rental Car Vehicles”:  all Rental Car Revenue Earning Vehicles and all Rental
Car Service Vehicles.

 

“Reorganization”:  with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

 

“Reportable Event”:  any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty (30) day notice period is waived
under subsection .21, .22, .23, .24, .25, .27, .28 or .33 of PBGC Regulation
Section 4043 or any successor regulation thereto.

 

“Required Lenders”:  Lenders the sum of whose outstanding Revolving Facility
Commitments (or after the termination thereof, outstanding Individual Lender
Exposures) represent, (i) on any date of determination when there are fewer than
three Lenders, 100% and (ii) on any date of determination when there are three
Lenders, at least 66 2/3%, and (iii) on any date of determination when there are
four or more Lenders, at least a majority, in each case, of Total Revolving
Facility Commitment less, if as of such date there is any Non-Defaulting Lender,
the Revolving Facility Commitments of all Defaulting Lenders (or after the
termination thereof, the sum of the Individual Lender Exposures of
Non-Defaulting Lenders, or, if as of such date of determination there is no
Non-Defaulting Lender, of all Lenders) at such time.

 

“Requirement of Law”:  as to any Person, the certificate of incorporation and
by-laws or other organizational or governing documents of such Person, and any
law, statute, ordinance, code, decree, treaty, rule or regulation or
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its material
property or to which such Person or any of its material property is subject,
including (a) laws, ordinances and regulations pertaining to zoning, occupancy
and subdivision of real

 

30

--------------------------------------------------------------------------------


 

properties and (b) guidelines, laws, ordinances, regulations, requests and
requirements issued, promulgated or otherwise applicable pursuant to the
Dodd-Frank Wall Street Reform and Consumer Protection Act; provided that the
foregoing shall not apply to any non-binding recommendation of any Governmental
Authority.

 

“Responsible Officer”:  as to any Person, any of the following officers of such
Person:  (a) the chief executive officer or the president of such Person and,
with respect to financial matters, the chief financial officer, the treasurer or
the controller of such Person, (b) any vice president of such Person or, with
respect to financial matters, any assistant treasurer or assistant controller of
such Person, who has been designated in writing to the Administrative Agent or
the Collateral Agent as a Responsible Officer by such chief executive officer or
president of such Person or, with respect to financial matters, such chief
financial officer of such Person, (c) with respect to Section 7.7 and without
limiting the foregoing, the general counsel of such Person and (d) with respect
to ERISA matters, the senior vice president - human resources (or substantial
equivalent) of such Person.

 

“Restricted Subsidiary”:  any Subsidiary of the Parent Borrower other than an
Unrestricted Subsidiary; provided, that, notwithstanding anything to the
contrary in this Agreement or any other Loan Document, Puerto Ricancars shall
remain a Restricted Subsidiary for all purposes under this Agreement and any
other Loan Document until Puerto Ricancars ceases to be a Borrower under this
Agreement.

 

“Revolving Credit Lender”:  any Lender having a Revolving Facility Commitment
hereunder and/or a Revolving Credit Loan outstanding hereunder.

 

“Revolving Credit Loan”:  as defined in Section 2.1(a).

 

“Revolving Credit Note”:  as defined in Section 2.1(f).

 

“Revolving Facility”:  the revolving credit facility available to the Borrowers
hereunder.

 

“Revolving Facility Commitment”: with respect to each Lender, the commitment of
such Lender hereunder to make Extensions of Credit to the Borrowers in the
amount set forth opposite its name on Schedule A hereto or as may subsequently
be set forth in the Register from time to time.

 

“Revolving Facility Commitment Percentage”:  of any Lender at any time shall be
that percentage which is equal to a fraction (expressed as a percentage) the
numerator of which is the Revolving Facility Commitment of such Lender at such
time and the denominator of which is the Total Revolving Facility Commitment at
such time, provided that if any such determination is to be made after the Total
Revolving Facility Commitment (and the related Revolving Facility Commitments of
the Lenders) has (or have) terminated, the determination of such percentages
shall be made immediately before giving effect to such termination.

 

31

--------------------------------------------------------------------------------


 

“Revolving Facility Lender”:  each Lender which has a Revolving Facility
Commitment or which has any outstanding Revolving Credit Loans.  Unless the
context otherwise requires, each reference in this Agreement to a Revolving
Facility Lender includes each Revolving Facility Lender and shall include
references to any Affiliate of any such Lender which is acting as a Revolving
Facility Lender.

 

“S&P”:  as defined in the definition of the term “Cash Equivalents” in this
Section 1.1.

 

“Secured Parties”:  the reference to the PRUSVI Secured Parties, the Domestic
Secured Parties, or the collective reference thereto, as applicable.

 

“Securities Act”:  the Securities Act of 1933, as amended from time to time.

 

“Security Documents”:  the collective reference to the PRUSVI Security Documents
and the Domestic Security Documents.

 

“Senior Dollar 2014 Notes”:  the U.S. Dollar 8.875% Senior Notes due 2014 of the
Parent Borrower.

 

“Senior Euro 2014 Notes”:  the Euro 7.875% Senior Notes due 2014 of the Parent
Borrower.

 

“Senior Term Facility”:  the facilities provided under the Senior Term Credit
Agreement.

 

“Senior Term Credit Agreement”:  the Credit Agreement dated as of March 11,
2011, among the Parent Borrower, Deutsche Bank AG, New York Branch, as
Administrative Agent and Collateral Agent and the several banks and other
financial institutions from time to time parties thereto, as the same may be
amended, modified or supplemented from time to time.

 

“Service Vehicles”: all Vehicles owned by the applicable Borrower that are
classified as “plant, property and equipment” in the consolidated financial
statements of the Parent Borrower that are not rented or offered for rental by
the Parent Borrower or any of its Subsidiaries, including any such Vehicles
being held for sale.

 

“Set”:  the collective reference to Eurocurrency Loans, the then current
Interest Periods with respect to all of which begin on the same date and end on
the same later date (whether or not such Loans shall originally have been made
on the same day).

 

“Single Employer Plan”:  any Plan which is covered by Title IV of ERISA, but
which is not a Multiemployer Plan.

 

“Solvent” and “Solvency”:  with respect to any Person on a particular date, the
condition that, on such date, (a) the fair value of the property of such Person
is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay

 

32

--------------------------------------------------------------------------------


 

the probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay as such debts and
liabilities mature, and (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small amount of capital.

 

“Special Purpose Entity”:  (x) any Special Purpose Subsidiary or (y) any other
Person that is engaged in the business of (i) acquiring, selling, collecting,
financing or refinancing Receivables, accounts (as defined in the Uniform
Commercial Code or similar law, as in effect in any jurisdiction from time to
time), other accounts and/or other receivables, and/or related assets and/or
(ii) acquiring, selling, leasing, financing or refinancing Vehicles and/or other
Equipment, and/or related rights (including under leases, manufacturer
warranties and buy-back programs, and insurance policies) and/or assets
(including managing, exercising and disposing of any such rights and/or assets).

 

“Special Purpose Financing”: any financing or refinancing of assets consisting
of or including Receivables, Vehicles and/or other Equipment of the Parent
Borrower or any Subsidiary that have been transferred to a Special Purpose
Entity or made subject to a Lien in a Financing Disposition.

 

“Special Purpose Subsidiary”:  a Subsidiary of the Parent Borrower that (a) is
engaged solely in (x) the business of (i) acquiring, selling, collecting,
financing or refinancing Receivables, accounts (as defined in the Uniform
Commercial Code or similar law, as in effect in any jurisdiction from time to
time) and other accounts and receivables (including any thereof constituting or
evidenced by chattel paper, instruments or general intangibles), all proceeds
thereof and all rights (contractual and other), collateral and other assets
relating thereto, and/or (ii) acquiring, selling, leasing, financing or
refinancing Vehicles and/or other Equipment and/or related rights (including
under leases, manufacturer warranties and buy-back programs, and insurance
policies) and/or assets (including managing, exercising and disposing of any
such rights and/or assets), all proceeds thereof and all rights (contractual and
other), collateral and other assets relating thereto, and (y) any business or
activities incidental or related to such business, and (b) is designated as a
“Special Purpose Subsidiary” by the Parent Borrower.

 

“Specified Default”:  the failure of the Parent Borrower to comply with the
terms of Section 7.2(f), the failure of the Parent Borrower to deliver financial
statements when required pursuant to Section 7.1, the occurrence of any Event of
Default specified in Sections 9(a) or 9(g) or the occurrence of any Event of
Default specified in Section 9(d) resulting from the failure of the Parent
Borrower to comply with the terms of Section 4.14.

 

“Specified Proprietary & Confidential Information”:  (a) all data and
information used to calculate any “measurement month average” or any “market
value average” or (b) any similar amount, however designated, under or in
connection with any financing of Vehicles and/or other property, in each case
that does not constitute part of the Collateral or any component of the Domestic
Borrowing Base or (prior to the consummation of a Puerto Ricancars Disposal
Event) the PRUSVI Borrowing Base.

 

33

--------------------------------------------------------------------------------


 

“Springing Maturity Date”: the date that is 45 days prior to the earlier to
occur of the stated final maturity date of the Senior Dollar 2014 Notes and the
Senior Euro 2014 Notes respectively.

 

“Subsidiary”:  as to any Person, a corporation, partnership, limited liability
company or other entity (a) of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership, limited liability company or other entity are at the
time owned by such Person, or (b) the management of which is otherwise
controlled, directly or indirectly through one or more intermediaries, or both,
by such Person and, in the case of this clause (b), which is treated as a
consolidated subsidiary for accounting purposes.  Unless otherwise qualified,
all references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall
refer to a Subsidiary or Subsidiaries of the Parent Borrower.

 

“Supermajority Lenders”: Lenders the sum of whose outstanding Commitments (or
after the termination thereof, outstanding Individual Lender Exposures)
represent (i) on any date of determination when there are fewer than four
Lenders, 100%, and (ii) on any date of determination when there are four or more
Lenders, at least 66 2/3%, in each case, of Total Revolving Facility Commitment
less, if as of such date there is any Non-Defaulting Lender, the Revolving
Facility Commitments of all Defaulting Lenders (or after the termination
thereof, the sum of the Individual Lender Exposures of Non-Defaulting Lenders,
or, if as of such date of determination there is no Non-Defaulting Lender, of
all Lenders) at such time

 

“Taxes”: as defined in Section 4.11(a).

 

“Temporary Cash Investments”:  any of the following: (i) any investment in
(x) direct obligations of the United States of America, a member state of the
European Union or any country in whose currency funds are being held pending
their application in the making of an investment or capital expenditure by the
Parent Borrower or a Restricted Subsidiary in that country or with such funds,
or any agency or instrumentality of any thereof or obligations Guaranteed by the
United States of America or a member state of the European Union or any country
in whose currency funds are being held pending their application in the making
of an investment or capital expenditure by the Parent Borrower or a Restricted
Subsidiary in that country or with such funds, or any agency or instrumentality
of any of the foregoing, or obligations guaranteed by any of the foregoing or
(y) direct obligations of any foreign country recognized by the United States of
America rated at least “A” by S&P or “A-1” by Moody’s (or, in either case, the
equivalent of such rating by such organization or, if no rating of S&P or
Moody’s then exists, the equivalent of such rating by any nationally recognized
rating organization), (ii) overnight bank deposits, and investments in time
deposit accounts, certificates of deposit, bankers’ acceptances and money market
deposits (or, with respect to foreign banks, similar instruments) maturing not
more than one year after the date of acquisition thereof issued by (x) any bank
or other institutional lender under a Credit Facility or any affiliate thereof
or (y) a bank or trust company that is organized under the laws of the United
States of America, any state thereof or any foreign country recognized by the
United States of America having capital and surplus aggregating in excess of
$250.0 million (or the foreign currency equivalent thereof)

 

34

--------------------------------------------------------------------------------

 

and whose long term debt is rated at least “A” by S&P or “A-1” by Moody’s (or,
in either case, the equivalent of such rating by such organization or, if no
rating of S&P or Moody’s then exists, the equivalent of such rating by any
nationally recognized rating organization) at the time such Investment is made,
(iii) repurchase obligations with a term of not more than 30 days for underlying
securities or instruments of the types described in clause (i) or (ii) above
entered into with a bank meeting the qualifications described in
clause (ii) above, (iv) Investments in commercial paper, maturing not more than
270 days after the date of acquisition, issued by a Person (other than that of
the Parent Borrower or any of its Subsidiaries), with a rating at the time as of
which any Investment therein is made of “P-2” (or higher) according to Moody’s
or “A-2” (or higher) according to S&P (or, in either case, the equivalent of
such rating by such organization or, if no rating of S&P or Moody’s then exists,
the equivalent of such rating by any nationally recognized rating organization),
(v) Investments in securities maturing not more than one year after the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States of America, or by any political subdivision or taxing
authority thereof, and rated at least “A” by S&P or “A” by Moody’s (or, in
either case, the equivalent of such rating by such organization or, if no rating
of S&P or Moody’s then exists, the equivalent of such rating by any nationally
recognized rating organization), (vi) Preferred Stock (other than of the Parent
Borrower or any of its Subsidiaries) having a rating of “A” or higher by S&P or
“A2” or higher by Moody’s (or, in either case, the equivalent of such rating by
such organization or, if no rating of S&P or Moody’s then exists, the equivalent
of such rating by any nationally recognized rating organization),
(vii) investment funds investing 95% of their assets in securities of the type
described in clauses (i)-(vi) above (which funds may also hold reasonable
amounts of cash pending investment and/or distribution), (viii) any money market
deposit accounts issued or offered by a domestic commercial bank or a commercial
bank organized and located in a country recognized by the United States of
America, in each case, having capital and surplus in excess of $250.0 million
(or the foreign currency equivalent thereof), or investments in money market
funds subject to the risk limiting conditions of Rule 2a-7 (or any successor
rule) of the Securities and Exchange Commission under the Investment Company Act
of 1940, as amended, and (ix) similar investments approved by the Board of
Directors in the ordinary course of business.

 

“Termination Date”:  September 22, 2015.

 

“Third-Party Market Value”: with respect to any Eligible Domestic Risk Vehicle
as of any Market Value Determination Date, the market value of such Eligible
Domestic Risk Vehicle as specified in the NADA Guide published for the calendar
month in which such Market Value Determination Date occurs for the model class
and model year of such Eligible Domestic Risk Vehicle based on the average
equipment and the average mileage of each Eligible Domestic Risk Vehicle of such
model class and model year; provided, that if the NADA Guide was not published
in such calendar month or the NADA Guide is being published but such Eligible
Domestic Risk Vehicle is not included therein, the Third-Party Market Value of
such Eligible Domestic Risk Vehicle shall be based on the market value specified
in the Finance Guide for the model class and model year of such Eligible
Domestic Risk Vehicle based on the average equipment and the average mileage of
each Eligible Domestic Risk Vehicle of such model class and model year;
provided, further, that if the Finance Guide is being published but such
Eligible Domestic Risk Vehicle is not included therein, the Third-Party Market
Value of such Eligible Domestic Risk Vehicle shall mean the Net Book Value of
such Eligible Domestic Risk Vehicle;

 

35

--------------------------------------------------------------------------------


 

provided, further, that if the Finance Guide was not published in the month in
which such Market Value Determination Date occurs, the Third-Party Market Value
of such Eligible Domestic Risk Vehicle shall be based on an independent
third-party data source selected by the Borrower and approved by the
Administrative Agent (such approval not to be unreasonably withheld or delayed),
at the request of Parent Borrower based on the average equipment and average
mileage of each Eligible Domestic Risk Vehicle of such model class and model
year; provided, further, that if no such third-party data source or methodology
shall have been so approved or any such third-party source or methodology is not
available, the Third-Party Market Value of such Eligible Domestic Risk Vehicle
shall be equal to a reasonable estimate of the wholesale market value of such
Eligible Domestic Risk Vehicle as determined by the Servicer, based on the Net
Book Value of such Vehicle and any other factors deemed relevant by the Parent
Borrower.

 

“Total Borrowing Base”:  collectively, the Domestic Borrowing Base and the
PRUSVI Borrowing Base.

 

“Total Revolving Facility Commitment”:  at any time, the sum of the Revolving
Facility Commitments of all of the Lenders at such time.  The original Total
Revolving Facility Commitment is $190,000,000.00.

 

“Transferee”:  any Participant or Assignee.

 

“Treaty”:  the Treaty establishing the European Economic Community, being the
Treaty of Rome of March 25, 1957 as amended by the Single European Act 1986 and
the Maastricht Treaty (which was signed on February 7, 1992 and came into force
on November 1, 1993) and as may, from time to time, be further amended,
supplemented or otherwise modified.

 

“Turnback Date”: with respect to any Eligible Program Vehicle, the date on which
such Vehicle is accepted for return by a manufacturer or its agent pursuant to
its Manufacturer Program and depreciation charges cease to accrue pursuant to
such Manufacturer Program.

 

“Type”:  the type of Loan determined based on the currency in which the same is
denominated, and the interest option applicable thereto, with there being
multiple Types of Loans hereunder, namely ABR Loans and Eurocurrency Loans.

 

“UCC”:  the Uniform Commercial Code as in effect in the State of New York from
time to time.

 

“Underfunding”:  the excess of the present value of all accrued benefits under a
Plan (based on those assumptions used to fund such Plan), determined as of the
most recent annual valuation date, over the value of the assets of such Plan,
determined as of such valuation date, allocable to such accrued benefits.

 

“Unrestricted Subsidiary”: as defined in the Existing ABL Facility Credit
Agreement.

 

36

--------------------------------------------------------------------------------


 

“Unutilized Revolving Facility Commitment”:  with respect to any Lender at any
time, an amount equal to the remainder of (x) such Lender’s Revolving Facility
Commitment as in effect at such time less (y) such Lender’s Individual Lender
Exposure at such time.

 

“U.S. ABS Program Documents”:  collectively, the documents and agreements
delivered in connection with those certain U.S. rental car asset backed
securities issued by Hertz Vehicle Financing LLC, as amended, modified,
supplemented or refinanced from time to time.

 

“U.S. Extender of Credit”: as defined in Section 4.11(b).

 

“U.S. Tax Compliance Certificate”:  as defined in Section 4.11(b).

 

“Vehicles”:  vehicles owned or operated by, or leased or rented to or by, the
Parent Borrower or Puerto Ricancars, including automobiles, trucks, vans, sport
utility vehicles and other motor vehicles.

 

“Voting Stock”:  in relation to a Person, shares of Capital Stock entitled to
vote generally in the election of directors to the board of directors or
equivalent governing body of such Person.

 

1.2                                 Other Definitional Provisions;
Interpretation.  (a)  Unless otherwise specified therein, all terms defined in
this Agreement shall have the defined meanings when used in any Notes, any other
Loan Document or any certificate or other document made or delivered pursuant
hereto.

 

(b)                                 As used herein and in any Notes and any
other Loan Document, and any certificate or other document made or delivered
pursuant hereto or thereto, accounting terms relating to Borrowers and their
respective Subsidiaries not defined in Section 1.1 and accounting terms partly
defined in Section 1.1, to the extent not defined, shall have the respective
meanings given to them under GAAP.

 

(c)                                  The words “hereof”, “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement, and Section, Schedule and Exhibit references are to this Agreement
unless otherwise specified.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.

 

(d)                                 The meanings given to terms defined herein
shall be equally applicable to both the singular and plural forms of such terms.

 

(e)                                  Any references in this Agreement to “cash
and/or Cash Equivalents”, “cash, Cash Equivalents and/or Temporary Cash
Investments” or any similar combination of the foregoing shall be construed as
not double counting cash or any other applicable amount which would otherwise be
duplicated therein.

 

(f)                                    Upon the consummation of a Puerto
Ricancars Disposal Event, Puerto Ricancars shall, without any further action
required by any party (including the delivery of a

 

37

--------------------------------------------------------------------------------


 

Puerto Ricancars Termination Certificate as contemplated below), cease to be a
“Borrower” under this Agreement and the other Loan Documents and, to the extent
it has not yet done so, the Parent Borrower shall promptly execute and deliver
to the Administrative Agent a Puerto Ricancars Termination Certificate; provided
that no Puerto Ricancars Termination Certificate shall be effective as to Puerto
Ricancars (other than to terminate its right to borrow additional Loans under
this Agreement) at any time when any principal of or interest on any Loan to
Puerto Ricancars shall be outstanding hereunder.  Promptly following its receipt
of the Puerto Ricancars Termination Certificate, the Administrative Agent shall
send a copy thereof to each Lender.

 

(g)                                 Parent Borrower may, from time to time after
the Closing Date designate any class of assets specified in clauses (a) through
(d) (but not clause (e)) of the definition of the PRUSVI Borrowing Base as being
excluded from the PRUSVI Borrowing Base upon 3 Business Days written notice to
the Administrative Agent (a “PRUSVI Borrowing Base Designation Notice”)
specifying which classes of assets in clauses (a) through (d) (but not clause
(e)) of such definition are to be excluded, and effective upon the Borrowers
making such payments as may be required pursuant to Section 4.4(b)(iv), the
class of assets in each such clause of the definition of PRUSVI Borrowing Base
so designated (such assets, the “Excluded PRUSVI Assets”; it being understood
and agreed that for purposes of the last sentence of this Section 1.2(h),
“Excluded PRUSVI Assets” shall include all assets in any class designated as
“Excluded PRUSVI Assets” in which Puerto Ricancars previously had any right,
title or interest, notwithstanding that such assets are (including prior to any
designation as “Excluded PRUSVI Assets”) no longer included in the PRUSVI
Borrowing Base) shall cease to be included the PRUSVI Borrowing Base until the
Parent Borrower redesignates such class of assets as being included PRUSVI
Borrowing Base pursuant to Section 1.2(h) below, provided that a designation
pursuant to this sentence may only be made if on the date of such designation,
no Event of Default under clause 9(a), 9(g) or, solely with respect to the
assets to be designated as Excluded PRUSVI Assets, 9(j), shall have occurred and
be continuing.  In addition, if Parent Borrower has designated all classes of
assets in clauses (a) through (d) of the definition of PRUSVI Borrowing Base as
Excluded PRUSVI Assets, the Parent Borrower may also designate all deposit
accounts described in clause (e) of the definition of PRUSVI Borrowing Base as
an Excluded PRUSVI Asset by 3 Business Days written notice of such designation
to the Administrative Agent. Notwithstanding anything to the contrary set forth
herein or in any other Loan Document and subject to Section 1.2(h) below, so
long as the Borrowers have made such payments as may be required pursuant to
Section 4.4(b)(iv), no failure to grant or perfect any security interest under
any Security Document with respect to any Excluded PRUSVI Assets, nor the
incorrectness of any representation or warranty, including those previously
made, that relate or related to any Excluded PRUSVI Assets or to the calculation
of the PRUSVI Borrowing Base or any component thereof with respect to any
Excluded PRUSVI Assets, shall result in or constitute a Default or an Event of
Default hereunder.

 

(h)                                 Parent Borrower may, from time to time after
the Closing Date, re-designate any Excluded PRUSVI Assets specified in clauses
(a) through (e) of the definition of the PRUSVI Borrowing Base as being included
in the PRUSVI Borrowing Base upon 3 Business Days written notice to the
Administrative Agent specifying which Excluded PRUSVI Assets specified in
clauses (a) through (e) of the definition of the PRUSVI Borrowing Base shall be
included in the PRUSVI Borrowing Base.  Such Excluded PRUSVI Assets shall only
cease to be

 

38

--------------------------------------------------------------------------------


 

Excluded PRUSVI Assets and be included in the PRUSVI Borrowing Base upon the
PRUSVI Collateral Agent receiving a fully perfected first priority security
interest in such assets as and to the extent required by the terms of this
Agreement and the other Loan Documents.  Notwithstanding the foregoing, if the
Parent Borrower has not re-designated the deposit accounts described in clause
(e) of the definition of PRUSVI Borrowing Base as being included in the PRUSVI
Borrowing Base and complied with the perfection requirements of the immediately
preceding sentence, the Parent Borrower shall not be permitted to re-designate
any other Excluded PRUSVI Assets as being included in the PRUSVI Borrowing Base.

 

SECTION 2.  AMOUNT AND TERMS OF COMMITMENTS.

 

2.1                                 Commitments.

 

(a)                                  Subject to and upon the terms and
conditions set forth herein, each Lender with a Revolving Facility Commitment
severally agrees to make, at any time and from time to time on or after the
Closing Date and prior to the Termination Date, a Revolving Credit Loan or
Revolving Credit Loans to each Borrower, as applicable, (each a “Revolving
Credit Loan” and, collectively, the “Revolving Credit Loans”), which Revolving
Credit Loans:

 

(i)                                     shall be denominated in Dollars;

 

(ii)                                  shall, at the option of the Borrowers, be
incurred and maintained as, and/or converted into, ABR Loans or Eurocurrency
Loans, provided that,  except as otherwise specifically provided in Section 4.9
and Section 4.10, all Revolving Credit Loans comprising the same Borrowing shall
at all times be of the same Type;

 

(iii)                               may be repaid and reborrowed in accordance
with the provisions hereof;

 

(iv)                              shall not be made (and shall not be required
to be made) by any Lender to the extent the incurrence thereof (after giving
effect to the use of the proceeds thereof on the date of the incurrence thereof
to repay any amounts theretofore outstanding pursuant to this Agreement) would
cause the Individual Lender Exposure of such Lender to exceed the amount of its
Revolving Facility Commitment at such time; and

 

(v)                                 shall not be made (and shall not be required
to be made) by any Lender to the extent the incurrence thereof (after giving
effect to the use of the proceeds thereof on the date of the incurrence thereof
to repay any amounts theretofore outstanding pursuant to this Agreement) would
cause the Aggregate Lender Exposure outstanding to both Borrowers to exceed the
Total Revolving Facility Commitment as then in effect.

 

(b)                                 Notwithstanding anything to the contrary in
Sections 2.1(a) or (b) or elsewhere in this Agreement, the Administrative Agent
shall have the right to establish

 

39

--------------------------------------------------------------------------------


 

Availability Reserves in such amounts, and with respect to such matters, as the
Administrative Agent in its Permitted Discretion shall deem necessary or
appropriate, against the Domestic Borrowing Base and/or the PRUSVI Borrowing
Base, as applicable, including reserves with respect to (i) sums that the
respective Borrowers are or will be required to pay (such as taxes (including
payroll and sales taxes), assessments, insurance premiums, or, in the case of
leased assets, rents or other amounts payable under such leases) and have not
yet paid and (ii) amounts owing by the respective Borrowers or, without
duplication, their respective Subsidiaries to any Person to the extent secured
by a Lien on, or trust over, any of the Collateral, which Lien or trust, in the
Permitted Discretion of the Administrative Agent, is capable of ranking senior
in priority to or pari passu with one or more of the Liens granted in the
Security Documents (such as Liens or trusts in favor of landlords, warehousemen,
carriers, mechanics, materialmen, laborers, or suppliers, or Liens or trusts for
ad valorem, excise, sales, or other taxes where given priority under applicable
law) in and to such item of the Collateral; provided that (x) the Administrative
Agent shall have provided the applicable Borrower at least ten Business Days’
prior written notice of any such establishment, and (y) the Administrative Agent
may only establish an Availability Reserve after the date hereof based on an
event, condition or other circumstance arising after the Closing Date or based
on facts not known to the Administrative Agent as of the Closing Date.  The
amount of any Availability Reserve established by the Administrative Agent shall
have a reasonable relationship to the event, condition or other matter that is
the basis for the Availability Reserve.  Upon delivery of such notice, the
Administrative Agent shall be available to discuss the proposed Availability
Reserve, and the applicable Borrower may take such action as may be required so
that the event, condition or matter that is the basis for such Availability
Reserve or increase no longer exists, in a manner and to the extent reasonably
satisfactory to the Administrative Agent in the exercise of its Permitted
Discretion.  In no event shall such notice and opportunity limit the right of
the Administrative Agent to establish such Availability Reserve, unless the
Administrative Agent shall have determined in its Permitted Discretion that the
event, condition or other matter that is the basis for such new Availability
Reserve no longer exists or has otherwise been adequately addressed by the
applicable Borrower.  In the event that the event, condition or other matter
giving rise to the establishment of any Availability Reserve shall cease to
exist (unless there is a reasonable prospect that such event, condition or other
matter will occur again within a reasonable period of time thereafter), the
Availability Reserve established pursuant to such event, condition or other
matter, shall be discontinued.  Notwithstanding anything herein to the contrary,
Availability Reserves shall not duplicate eligibility criteria contained in the
definition of “Eligible Accounts”, “Eligible Domestic Accounts”, “Eligible
Domestic Program Vehicles”, “Eligible Domestic Risk Vehicles”, “Eligible
Domestic Vehicles”, “Eligible PRUSVI Accounts”, “Eligible PRUSVI Program
Vehicles”, “Eligible PRUSVI Risk Vehicles”, “Eligible PRUSVI Vehicles”,
“Eligible Vehicles”, and vice versa, or reserves or criteria deducted in
computing the Net Book Value of or the Net Orderly Liquidation Value of Eligible
Domestic Program Vehicles, Eligible Domestic Risk Vehicles, Eligible PRUSVI
Program Vehicles or Eligible PRUSVI Risk Vehicles and vice versa.

 

(c)                                  In the event the Parent Borrower or Puerto
Ricancars, as applicable, are unable to comply with (i) the Domestic Borrowing
Base limitations or PRUSVI Borrowing Base limitations, as applicable, set forth
in Section 2.1, as the case may be, or (ii) the conditions precedent to the
making of Revolving Credit Loans set forth in Section 6, the Lenders authorize

 

40

--------------------------------------------------------------------------------


 

the Administrative Agent, for the account of the Lenders, to make Revolving
Credit Loans to the Borrowers (each, an “Agent Advance”) for a period commencing
on the date the Administrative Agent first receives a notice of Borrowing
requesting an Agent Advance until the earliest of (A) the 30th Business Day
after such date, (B) the date the respective Borrowers or Borrower are again
able to comply with the Borrowing Base limitations and the conditions precedent
to the making of Revolving Credit Loans, or obtains an amendment or waiver with
respect thereto and (C) the date the Required Lenders instruct the
Administrative Agent to cease making Agent Advances.  The Administrative Agent
shall not make any Agent Advance to the extent that at such time the amount of
such Agent Advance, (I) when such Agent Advance is added to the aggregate
outstanding amount of all other Agent Advances made to the Borrowers at such
time, would exceed 5% of the Total Borrowing Base at such time (based on the
Borrowing Base Certificate last delivered) or (II) when added to the Aggregate
Lender Exposure as then in effect (immediately prior to the incurrence of such
Agent Advance), would exceed the Total Revolving Facility Commitment at such
time.  It is understood and agreed that, subject to the requirements set forth
above, Agent Advances may be made by the Administrative Agent in its discretion
to the extent the Administrative Agent deems such Agent Advances necessary or
desirable (x) to preserve and protect the applicable Collateral, or any portion
thereof, (y) to enhance the likelihood of, or maximize the amount of, repayment
of the Loans and other obligations of the Loan Parties hereunder and under the
other Loan Documents or (z) to pay any other amount chargeable to or required to
be paid by the Borrowers pursuant to the terms of this Agreement, including
payments of reimbursable expenses and other sums payable under the Loan
Documents, and that the Borrowers shall have no right to require that any Agent
Advances be made.

 

(d)                                 Revolving Credit Loans shall not be made to
(i) the Parent Borrower to the extent the incurrence thereof would cause the
Aggregate Lender Exposure outstanding to Parent Borrower to exceed the Domestic
Borrowing Base at such time (based on the Borrowing Base Certificate last
delivered), or (ii) Puerto Ricancars (x) to the extent the incurrence thereof
would cause the Aggregate Lender Exposure outstanding to Puerto Ricancars to
exceed the PRUSVI Borrowing Base at such time (based on the Borrowing Base
Certificate last delivered) and (y) after the occurrence of any Puerto Ricancars
Disposal Event.

 

(e)                                  Reserved.

 

(f)                                    Each Borrower agrees that, upon the
request to the Administrative Agent by any Revolving Credit Lender made on or
prior to the Closing Date or in connection with any assignment pursuant to
Section 11.6(b), in order to evidence such Lender’s Revolving Credit Loans, such
Borrower will execute and deliver to such Lender a promissory note substantially
in the form of Exhibit A-1, with appropriate insertions as to payee, date and
principal amount (each, as amended, supplemented, replaced or otherwise modified
from time to time, a “Revolving Credit Note”), payable to such Lender and in a
principal amount equal to the aggregate unpaid principal amount of all Revolving
Credit Loans made by such Revolving Credit Lender to such Borrower.  Each
Revolving Credit Note shall (i) be dated the Closing Date, (ii) be stated to
mature on the Termination Date and (iii) provide for the payment of interest in
accordance with Section 4.1.

 

41

--------------------------------------------------------------------------------


 

(g)                                 Notwithstanding anything to the contrary
contained herein, the parties acknowledge and agree that (i) the Parent Borrower
shall not be jointly or jointly and severally liable with Puerto Ricancars for
any liabilities or obligations of Puerto Ricancars hereunder and (ii) Puerto
Ricancars shall not be jointly or jointly and severally liable with the Parent
Borrower for any liabilities or obligations of the Parent Borrower hereunder.

 

2.2                                 Procedure for Revolving Credit Borrowing. 
Each of the Borrowers may borrow under the Revolving Facility Commitments during
the Commitment Period on any Business Day, provided that the applicable Borrower
shall give the Administrative Agent, irrevocable notice, which notice must be
received by the Administrative Agent prior to (a) 12:30 P.M., New York City
time, at least three Business Days prior to the requested Borrowing Date, if all
or any part of the requested Revolving Credit Loans are to be initially
Eurocurrency Loans or (b) 10:00 a.m., New York City time, on the requested
Borrowing Date, for ABR Loans, in each case specifying (i) the identity of the
Borrower, (ii) the amount to be borrowed, (iii) the requested Borrowing Date,
(iv) whether the borrowing is to be of Eurocurrency Loans, ABR Loans or a
combination thereof and (v) if the borrowing is to be entirely or partly of
Eurocurrency Loans, the respective amounts of each such Type of Loan and the
respective lengths of the initial Interest Periods therefor.  Each borrowing
shall be in an amount equal to (x) in the case of ABR Loans, in multiples of
$1,000,000 (or, if the Revolving Facility Commitments then available (as
calculated in accordance with Section 2.1(a)) are less than $1,000,000, such
lesser amount) and (y) in the case of Eurocurrency Loans shall be in an amount
equal to $5,000,000 or a whole multiple of $1,000,000 in excess thereof.  Upon
receipt of any such notice from a Borrower, the Administrative Agent shall
promptly notify each applicable Revolving Credit Lender thereof.  Subject to the
satisfaction of the conditions precedent specified in Section 6.2, each
applicable Revolving Credit Lender will make the amount of its pro rata share of
each borrowing of Revolving Credit Loans available to the Administrative Agent
for the account of the Borrower identified in such notice at the office of the
Administrative Agent, specified in Section 11.2 prior to 12:30 P.M. (or
10:00 A.M., in the case of the initial borrowing hereunder), New York City time,
or at such other office of the Administrative Agent, or at such other time as to
which the Administrative Agent shall notify such Borrower reasonably in advance
of the Borrowing Date with respect thereto, on the Borrowing Date requested by
such Borrower in Dollars and in funds immediately available to the
Administrative Agent.

 

2.3                                 Termination or Reduction of Revolving
Facility Commitments.  The Parent Borrower (on behalf of itself and each other
Borrower) shall have the right, upon not less than three Business Days’ notice
to the Administrative Agent (which will promptly notify the Lenders thereof), to
terminate the Revolving Facility Commitments or, from time to time, to reduce
the amount of the Revolving Facility Commitments; provided that no such
termination or reduction shall be permitted if, after giving effect thereto and
to any prepayments of the Revolving Credit Loans made on the effective date
thereof, the aggregate principal amount of the Revolving Credit Loans then
outstanding, would exceed the Revolving Facility Commitments then in effect and
provided further that any such notice of termination delivered by the Parent
Borrower may state that such notice is conditioned upon the occurrence or
non-occurrence of any event specified therein (including the effectiveness of
other credit facilities), in which case such notice may be revoked by the Parent
Borrower (by written notice to the Administrative Agent on

 

42

--------------------------------------------------------------------------------


 

or prior to the specified effective date) if such condition is not satisfied. 
Any such reduction shall be in an amount equal to $5,000,000 or a whole multiple
of $1,000,000 in excess thereof and shall reduce permanently the applicable
Revolving Facility Commitments then in effect.

 

2.4                                 Reserved.

 

2.5                                 Reserved.

 

2.6                                 Reserved.

 

2.7                                 Reserved.

 

2.8                                 Repayment of Loans.  (a)  Each Borrower
hereby unconditionally promises to pay to the Administrative Agent (in Dollars)
for the account of each Lender the then unpaid principal amount of each
Revolving Credit Loan of such Lender made to such Borrower, on the Termination
Date (or such earlier date on which the Revolving Credit Loans become due and
payable pursuant to Section 9).  Each Borrower hereby further agrees to pay
interest (which payments shall be in the same currency in which the respective
Loan referred to above is denominated) on the unpaid principal amount of such
Loans from time to time outstanding from the Closing Date until payment in full
thereof at the rates per annum, and on the dates, set forth in Section 4.1.

 

(b)                                 Upon the occurrence of a Puerto Ricancars
Disposal Event, Puerto Ricancars shall pay to the Administrative Agent (in
Dollars) for the account of each Lender the unpaid principal amount of each
Revolving Credit Loan of such Lender made to Puerto Ricancars, on the date of
consummation of a Puerto Ricancars Disposal Event (together with any accrued and
unpaid interest and commitment fees thereon).

 

(c)                                  Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing indebtedness of each
of the Borrowers to such Lender resulting from each Loan of such Lender from
time to time, including the amounts of principal and interest payable and paid
to such Lender from time to time under this Agreement.

 

(d)                                 The Administrative Agent shall maintain the
Register pursuant to Section 11.6(b), and a subaccount therein for each Lender,
in which shall be recorded (i) the amount of each Loan made hereunder, the Type
thereof, the Borrowers to which such Loan is made, each Interest Period, if any,
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from each of the Borrowers to each applicable
Lender hereunder and (iii) both the amount of any sum received by the
Administrative Agent hereunder from each of the Borrowers and each applicable
Lender’s share thereof.

 

(e)                                  The entries made in the Register and the
accounts of each Lender maintained pursuant to Section 2.8(d) shall, to the
extent permitted by applicable law, be prima facie evidence of the existence and
amounts of the obligations of each of the Borrowers therein recorded; provided,
however, that the failure of any Lender or the Administrative Agent to maintain
the Register or any such account, or any error therein, shall not in any manner
affect the

 

43

--------------------------------------------------------------------------------


 

obligation of any Borrower to repay (with applicable interest) the Loans made to
such Borrower by such Lender in accordance with the terms of this Agreement.

 

2.9                                 Commitment Increases.

 

(a)                                  The Parent Borrower shall have the right at
any time and from time to time to (i) increase the Commitments of any Lender
and/or (ii) add Commitments (“Additional Commitments”), provided that, no
Additional Commitment shall become effective if any Specified Default has
occurred and is continuing, of one or more financial institutions or other
entities that will become “Lenders” (each an “Additional Commitment Lender”), in
each case subject only to the consent of such Lender that is increasing its
Commitment or Additional Commitment Lender, as applicable.  For the avoidance of
doubt, no Lender will be required to provide any such Additional Commitments
unless it so agrees.

 

(b)                                 With respect to a Commitment increase
pursuant to clause (a)(i) above, the Parent Borrower shall provide a supplement
substantially in the form of Exhibit J-1 hereto (the “Increase Supplement”)
specifying the Revolving Facility Commitment increase executed by each
increasing Lender and the Parent Borrower which shall be delivered to the
Administrative Agent for recording in the Register.  With respect to a
Commitment increase pursuant to clause (a)(ii) above, the Parent Borrower shall
provide a Lender Joinder Agreement substantially in the form of Exhibit J-2
hereto (the “Lender Joinder Agreement”) specifying, among other things, the
Revolving Facility Commitment amount executed by the Additional Commitment
Lender and the Parent Borrower, which shall be delivered together with any tax
forms required pursuant to Section 4.11 hereof to the Administrative Agent for
its recording in the Register. Upon effectiveness of the Lender Joinder
Agreement, each Additional Commitment Lender shall be a Lender for all intents
and purposes of this Agreement and such Additional Commitments shall be
Revolving Facility Commitments.

 

(c)                                  Upon the effectiveness of the Increase
Supplement or the Lender Joinder Agreement, as the case may be, outstanding
Loans shall be reallocated (and the increasing Lender or joining Additional
Commitment Lender, as applicable, shall make appropriate payments representing
principal, with the Parent Borrower making any necessary payments of accrued
interest) so that after giving effect thereto the increasing Lender or the
joining Additional Commitment Lender, as the case may be, and the other Lenders
share ratably in the Aggregate Lender Exposure, in accordance with the
applicable Revolving Facility Commitments (and notwithstanding Section 4.12, no
Borrower shall be liable for any amounts under Section 4.12 as a result of such
reallocation).

 

SECTION 3.  RESERVED.

 

SECTION 4.  GENERAL PROVISIONS APPLICABLE TO LOANS.

 

4.1                                 Interest Rates and Payment Dates.  (a)  Each
Eurocurrency Loan shall bear interest for each day during each Interest Period
with respect thereto at a rate per annum equal to the Eurocurrency Rate
determined for such day plus the Applicable Margin in effect for such day.

 

44

--------------------------------------------------------------------------------

 

(b)                                 Each ABR Loan shall bear interest for each
day that it is outstanding at a rate per annum equal to the ABR for such day
plus the Applicable Margin in effect for such day.

 

(c)                                  If all or a portion of (i) the principal
amount of any Loan, (ii) any interest payable thereon or (iii) any commitment
fee or other amount payable hereunder shall not be paid when due (whether at the
stated maturity, by acceleration or otherwise), such overdue amount shall bear
interest at a rate per annum which is (x) in the case of overdue principal, the
rate that would otherwise be applicable thereto pursuant to the relevant
foregoing provisions of this Section 4.1 plus 2.00%, (y) in the case of overdue
interest, the rate that would be otherwise applicable to principal of the
related Loan pursuant to the relevant foregoing provisions of this Section 4.1
(other than clause (x) above) plus 2.00% and (z) in the case of, fees,
commissions or other amounts, the rate described in paragraph (b) of this
Section 4.1 for ABR Loans that are Revolving Credit Loans accruing interest at
the ABR rate plus 2.00%, in each case from the date of such non-payment until
such amount is paid in full (as well after as before judgment).

 

(d)                                 Interest shall be payable in arrears on each
Interest Payment Date, provided that interest accruing pursuant to paragraph
(c) of this Section 4.1 shall be payable from time to time on demand.

 

(e)                                  It is the intention of the parties hereto
to comply strictly with applicable usury laws; accordingly, it is stipulated and
agreed that the aggregate of all amounts which constitute interest under
applicable usury laws, whether contracted for, charged, taken, reserved, or
received, in connection with the indebtedness evidenced by this Agreement or any
Notes, or any other document relating or referring hereto or thereto, now or
hereafter existing, shall never exceed under any circumstance whatsoever the
maximum amount of interest allowed by applicable usury laws.

 

4.2                                 Conversion and Continuation Options.

 

(a)                                  The applicable Borrowers may elect from
time to time to convert outstanding Revolving Credit Loans from Eurocurrency
Loans to ABR Loans by giving the Administrative Agent at least two Business
Days’ prior irrevocable notice of such election, provided that any such
conversion of Eurocurrency Loans may only be made on the last day of an Interest
Period with respect thereto.  The Borrowers may elect from time to time to
convert outstanding Revolving Credit Loans from ABR Loans to Eurocurrency Loans
by giving the Administrative Agent at least three Business Days’ prior
irrevocable notice of such election.  Any such notice of conversion to
Eurocurrency Loans shall specify the length of the initial Interest Period or
Interest Periods therefor.  Upon receipt of any such notice the Administrative
Agent shall promptly notify each affected Lender thereof.  All or any part of
outstanding Eurocurrency Loans and ABR Loans may be converted as provided
herein, provided that (i) (unless the Required Lenders otherwise consent) no
Loan may be converted into a Eurocurrency Loan when any Default or Event of
Default has occurred and is continuing and, in the case of any Default, the
Administrative Agent has given notice to the applicable Borrower that no such
conversions may be made and (ii) no Loan may be converted into a Eurocurrency
Loan after the date that is one month prior to the Termination Date.

 

45

--------------------------------------------------------------------------------


 

(b)                                 Any Eurocurrency Loan may be continued as
such upon the expiration of the then current Interest Period with respect
thereto by the applicable Borrowers giving notice to the Administrative Agent of
the length of the next Interest Period to be applicable to such Loan, determined
in accordance with the applicable provisions of the term “Interest Period” set
forth in Section 1.1, provided that no Eurocurrency Loan may be continued as
such (i) (unless the Required Lenders otherwise consent) when any Default or
Event of Default has occurred and is continuing and, in the case of any Default,
the Administrative Agent has given notice to the applicable Borrower that no
such continuations may be made or (ii) after the date that is one month prior to
either the Termination Date, and provided, further, that in the case of
Eurocurrency Loans made or outstanding in Dollars if the applicable Borrower
shall fail to give any required notice as described above in this paragraph or
if such continuation is not permitted pursuant to the preceding proviso such
Eurocurrency Loans shall be automatically converted to ABR Loans on the last day
of such then expiring Interest Period.  Upon receipt of any such notice of
continuation pursuant to this Section 4.2(b), the Administrative Agent shall
promptly notify each affected Lender thereof.

 

4.3                                 Minimum Amounts of Sets.  All borrowings,
conversions and continuations of Loans hereunder and all selections of Interest
Periods hereunder shall be in such amounts and be made pursuant to such
elections so that, after giving effect thereto, the aggregate principal amount
of the Eurocurrency Loans comprising each Set shall be equal to $5,000,000 or a
whole multiple of $1,000,000 in excess thereof and so that there shall not be
more than 15 Sets at any one time outstanding.

 

4.4                                 Optional and Mandatory Prepayments.  (a) 
Each of the Borrowers may at any time and from time to time prepay the Loans
made to it, in whole or in part, subject to Section 4.12, without premium or
penalty, upon at least three Business Days’ notice by the applicable Borrower to
the Administrative Agent (in the case of Eurocurrency Loans) or at least one
Business Day’s notice by the applicable Borrower to the Administrative Agent (in
the case of ABR Loans).  Such notice shall be irrevocable except as provided in
Section 4.4(e).  Such notice shall specify, in the case of any prepayment of
Loans, the identity of the prepaying Borrower, the date and amount of prepayment
and whether the prepayment is of Eurocurrency Loans, ABR Loans or a combination
thereof, and, in each case if a combination thereof, the principal amount
allocable to each.  Upon the receipt of any such notice the Administrative Agent
shall promptly notify each affected Lender thereof.  If any such notice is
given, the amount specified in such notice shall (subject to Section 4.4(e)) be
due and payable on the date specified therein, together with (if a Eurocurrency
Loan is prepaid other than at the end of the Interest Period applicable thereto)
any amounts payable pursuant to Section 4.12.  Partial prepayments of the Loans
pursuant to this Section shall (unless the Parent Borrower otherwise directs) be
applied, first, to payment of the Revolving Credit Loans then outstanding, and
then, to all other amounts then due and owing hereunder.  Partial prepayments
pursuant to this Section 4.4(a) shall be in multiples of $1,000,000, provided
that, notwithstanding the foregoing, any Loan may be prepaid in its entirety.

 

(b)                                 (i)                                     On
any day on which the Aggregate Lender Exposure outstanding to Puerto Ricancars
exceeds the PRUSVI Borrowing Base at such time (based on the Borrowing Base
Certificate last delivered), Puerto Ricancars shall prepay on

 

46

--------------------------------------------------------------------------------


 

such day the principal of Revolving Credit Loans made to it in an amount at
least equal to such excess.

 

(ii)                                  On any day on which the Aggregate Lender
Exposure outstanding to Parent Borrower exceeds the Domestic Borrowing Base
(based on the Borrowing Base Certificate last delivered), the Parent Borrower
shall prepay on such day the principal of Revolving Credit Loans made to it in
an amount at least equal to such excess.

 

(iii)                               On any day on which the Aggregate Lender
Exposure outstanding to both Borrowers exceeds the Total Revolving Facility
Commitment at such time, the Borrowers shall prepay on such day the principal of
Revolving Credit Loans in an amount at least equal to such excess.

 

(iv)                              Upon delivery of a PRUSVI Borrowing Base
Designation Notice, if the Aggregate Lender Exposure outstanding to Puerto
Ricancars exceeds the PRUSVI Borrowing Base at such time (recalculated to give
effect to the exclusion of any asset described in clauses (a) through (d) (and
clause (e), if permitted) of the PRUSVI Borrowing Base being excluded pursuant
to Section 1.2(g)), Puerto Ricancars shall prepay on such day the principal of
Revolving Credit Loans made to it in an amount at least equal to such excess.

 

(c)                                  For avoidance of doubt, the Revolving
Facility Commitments shall not be correspondingly reduced by the amount of any
prepayments of Revolving Credit Loans made under Section 4.4(b).

 

(d)                                 Notwithstanding the foregoing provisions of
this Section 4.4, if at any time any prepayment of the Loans pursuant to
Section 4.4(a) or 4.4(b) would result, after giving effect to the procedures set
forth in this Agreement, in any Borrower incurring breakage costs under
Section 4.12 as a result of Eurocurrency Loans being prepaid other than on the
last day of an Interest Period with respect thereto, then, the relevant Borrower
may, so long as no Default or Event of Default shall have occurred and be
continuing, in its sole discretion, initially (i) deposit a portion (up to 100%)
of the amounts that otherwise would have been paid in respect of such
Eurocurrency Loans with the Administrative Agent (which deposit must be equal in
amount to the amount of such Eurocurrency Loans not immediately prepaid), to be
held as security for the obligations of such Borrowers to make such prepayment
pursuant to a cash collateral agreement to be entered into on terms reasonably
satisfactory to the Administrative Agent, with such cash collateral to be
directly applied upon the first occurrence thereafter of the last day of an
Interest Period with respect to such Eurocurrency Loans (or such earlier date or
dates as shall be requested by such Borrower); or (ii) make a prepayment of the
Revolving Credit Loans in accordance with Section 4.4(a) with an amount equal to
a portion (up to 100%) of the amounts that otherwise would have been paid in
respect of such Eurocurrency Loans (which prepayment, together with any deposits
pursuant to clause (i) above, must be equal in amount to the amount of such
Eurocurrency Loans not immediately prepaid), provided, that, in the case of
either clause (i) or (ii), such unpaid Eurocurrency Loans shall continue to bear
interest in accordance with

 

47

--------------------------------------------------------------------------------


 

Section 4.1 until such unpaid Eurocurrency Loans or the related portion of such
Eurocurrency Loans have or has been prepaid.

 

(e)                                  If a notice of prepayment in connection
with a repayment of all outstanding Loans is given in connection with a
conditional notice of termination of Commitments as contemplated by Section 2.3,
then such notice of prepayment may be revoked if such notice of termination is
revoked in accordance with Section 2.3.

 

(f)                                    On the Springing Maturity Date, if the
sum of the aggregate principal amount of the Senior Dollar 2014 Notes then
outstanding and the Dollar Equivalent of the aggregate principal amount of
Senior Euro 2014 Notes then outstanding exceeds $500,000,000, then on such date
the Borrowers shall make payment in full of the Loans and any other amounts then
due and owing to any Lender or the Agents hereunder.

 

4.5                                 Commitment Fees; Administrative Agent’s Fee;
Other Fees.  (a)  Each Borrower agrees to pay (such payment to be made pro rata
based on the most recent Domestic Borrowing Base and PRUSVI Borrowing Base) to
the Administrative Agent, for the account of each Lender a commitment fee for
the period from and including the first day of the Commitment Period to the
Termination Date, computed at the Commitment Fee Rate on the average daily
amount of the Unutilized Revolving Facility Commitment of such Revolving Credit
Lender during the period for which payment is made, payable quarterly in arrears
on the last day of each March, June, September and December and on the
Termination Date or such earlier date as the Revolving Facility Commitments
shall terminate as provided herein.

 

(b)                                 Each Borrower agrees to pay to the
Administrative Agent any fees in the amounts and on the dates previously agreed
to in writing (including, without limitation, in any fee letters) by the
Borrowers and the Administrative Agent in connection with this Agreement.

 

4.6                                 Computation of Interest and Fees.  (a) 
Interest (other than interest based on the Prime Rate) shall be calculated on
the basis of a 360-day year for the actual days elapsed; and commitment fees and
interest based on the Prime Rate shall be calculated on the basis of a 365-day
year (or 366-day year, as the case may be) for the actual days elapsed.  The
Administrative Agent shall as soon as practicable notify the Parent Borrower and
the affected Lenders of each determination of a Eurocurrency Rate.  Any change
in the interest rate on a Loan resulting from a change in the ABR or the
Eurocurrency Reserve Requirements shall become effective as of the opening of
business on the day on which such change becomes effective.  The Administrative
Agent shall as soon as practicable notify the Parent Borrower and the affected
Lenders of the effective date and the amount of each such change in interest
rate.

 

(b)                                 Each determination of an interest rate by
the Administrative Agent pursuant to any provision of this Agreement shall be
conclusive and binding on each of the Borrowers and the Lenders in the absence
of manifest error.  The Administrative Agent shall, at the request of the Parent
Borrower or any Lender, deliver to the Parent Borrower or such Lender a
statement showing in reasonable detail the calculations used by the
Administrative Agent in determining any interest rate pursuant to Section 4.1,
excluding any Eurocurrency Base Rate

 

48

--------------------------------------------------------------------------------


 

which is based upon the BBA LIBOR Settlement Rates Page and any ABR Loan which
is based upon the Prime Rate.

 

4.7                                 Inability to Determine Interest Rate.  If
prior to the first day of any Interest Period, the Administrative Agent shall
have determined (which determination shall be conclusive and binding upon each
of the Borrowers) that, by reason of circumstances affecting the relevant
market, adequate and reasonable means do not exist for ascertaining the
Eurocurrency Rate with respect to any Eurocurrency Loan (the “Affected
Eurocurrency Rate”) for such Interest Period, the Administrative Agent shall
give telecopy or telephonic notice thereof to the Parent Borrower and the
Lenders as soon as practicable thereafter.  If such notice is given (a) any
Eurocurrency Loans, the rate of interest applicable to which is based on the
Affected Eurocurrency Rate requested to be made on the first day of such
Interest Period shall be made as ABR Loans (to the extent otherwise permitted by
Section 4.2), (b) any Loans that were to have been converted on the first day of
such Interest Period to or continued as Eurocurrency Loans the rate of interest
applicable to which is based upon the Affected Eurocurrency Rate shall be
converted to or continued as ABR Loans (to the extent otherwise permitted by
Section 4.2) and (c) any outstanding Eurocurrency Loans that were to have been
converted on the first day of such Interest Period to or continued as
Eurocurrency Loans the rate of interest applicable to which is based upon the
Affected Eurocurrency Rate and that are not otherwise permitted to be converted
to or continued as ABR Loans by Section 4.2 shall, upon demand by the applicable
Revolving Credit Lenders the Revolving Facility Commitment Percentage of which
aggregate greater than 50% of such Revolving Credit Loans, be immediately repaid
by the applicable Borrower on the last day of the then current Interest Period
with respect thereto together with accrued interest thereon or otherwise, at the
option of the Parent Borrower, shall remain outstanding and bear interest at a
rate which reflects, as to each of the Revolving Credit Lenders, such Revolving
Credit Lender’s cost of funding such Eurocurrency Loans as reasonably determined
by such Revolving Credit Lender, plus the Applicable Margin hereunder. If any
such repayment occurs on a day which is not the last day of the then current
Interest Period with respect to such affected Eurocurrency Loan, the applicable
Borrower shall pay to each of the applicable Revolving Credit Lenders such
amounts, if any, as may be required pursuant to Section 4.12.  Until such notice
has been withdrawn by the Administrative Agent, no further Eurocurrency Loans
the rate of interest applicable to which is based upon the Affected Eurocurrency
Rate shall be made or continued as such, nor shall any of the Borrowers have the
right to convert ABR Loans to Eurocurrency Loans the rate of interest applicable
to which is based upon the Affected Eurocurrency Rate.

 

4.8                                 Pro Rata Treatment and Payments.  (a)  Each
borrowing of Revolving Credit Loans by any of the applicable Borrowers from the
Lenders hereunder shall be made, each payment by any of the Borrowers on account
of any commitment fee in respect of the Revolving Facility Commitments hereunder
shall be allocated by the Administrative Agent, and any reduction of the
Revolving Facility Commitments of the Lenders, as applicable, shall be allocated
by the Administrative Agent pro rata according to the Revolving Facility
Commitment Percentage, as applicable, of the applicable Lenders.  Each payment
(including each prepayment, but excluding payments made pursuant to Section 2.9,
4.8(c), 4.9, 4.10, 4.11, 4.13(d) or 11.1(d)) by any of the applicable Borrowers
on account of principal of and interest on any Revolving Credit Loans, as
applicable, shall be allocated by the Administrative Agent pro rata according to
the respective outstanding principal amounts of such Revolving Credit Loans then
held by the

 

49

--------------------------------------------------------------------------------


 

relevant Revolving Credit Lenders.  Each payment (including each prepayment, but
excluding payments made pursuant to Section 2.9, 4.8(c), 4.9, 4.10, 4.11,
4.13(d) or 11.1(d)) by the Parent Borrower on account of principal of and
interest on any Revolving Credit Loans, as applicable, shall be allocated by the
Administrative Agent to the outstanding principal amounts of such Revolving
Credit Loans then due and owing by Parent Borrower.  Each payment (including
each prepayment, but excluding payments made pursuant to Section 2.9, 4.8(c),
4.9, 4.10, 4.11, 4.13(d) or 11.1(d)) by Puerto Ricancars on account of principal
of and interest on any Revolving Credit Loans, shall be allocated by the
Administrative Agent to the outstanding principal amounts of such Revolving
Credit Loans then due and owing by Puerto Ricancars.  All payments (including
prepayments) to be made by any of the Borrowers hereunder, whether on account of
principal, interest, fees, or otherwise, shall be made without set-off or
counterclaim and shall be made prior to 1:00 P.M., New York City time, on the
due date thereof to the Administrative Agent for the account of the Lenders
holding the relevant Loans at the Administrative Agent’s office specified in
Section 11.2, in immediately available funds.  Payments received by the
Administrative Agent after such time shall be deemed to have been received on
the next Business Day.  The Administrative Agent shall distribute such payments
to such Lenders, if any such payment is received prior to 1:00 P.M., New York
City time, on a Business Day, in like funds as received prior to the end of such
Business Day and otherwise the Administrative Agent shall distribute such
payment to such Lenders on the next succeeding Business Day.  If any payment
hereunder (other than payments on the Eurocurrency Loans) becomes due and
payable on a day other than a Business Day, the maturity of such payment shall
be extended to the next succeeding Business Day, and, with respect to payments
of principal, interest thereon shall be payable at the then applicable rate
during such extension.  If any payment on a Eurocurrency Loan becomes due and
payable on a day other than a Business Day, the maturity of such payment shall
be extended to the next succeeding Business Day (and, with respect to payments
of principal, interest thereon shall be payable at the then applicable rate
during such extension) unless the result of such extension would be to extend
such payment into another calendar month, in which event such payment shall be
made on the immediately preceding Business Day.

 

(b)                                 Unless the Administrative Agent shall have
been notified in writing by any Lender prior to a borrowing that such Lender
will not make the amount that would constitute its share of such borrowing
available to such Agent, such Agent may assume that such Lender is making such
amount available to such Agent, and such Agent may, in reliance upon such
assumption, make available to the applicable Borrowers in respect of such
borrowing a corresponding amount.  If such amount is not made available to the
Administrative Agent by the required time on the Borrowing Date therefor, such
Lender shall pay to the Administrative Agent on demand, such amount with
interest thereon at a rate equal to the daily average Federal Funds Effective
Rate for the period until such Lender makes such amount immediately available to
the Administrative Agent.  A certificate of the Administrative Agent submitted
to any Lender with respect to any amounts owing under this Section shall be
conclusive in the absence of manifest error.  If such Lender’s share of such
borrowing is not made available to the applicable Agent by such Lender within
three Business Days of such Borrowing Date, (x) the applicable Agent shall
notify the Parent Borrower of the failure of such Lender to make such amount
available to the Administrative Agent and such Agent shall also be entitled to
recover such amount with interest thereon at the rate per annum applicable to
ABR Loans hereunder, in either case on demand,

 

50

--------------------------------------------------------------------------------


 

from such Borrower and (y) then such Borrower may, without waiving or limiting
any rights or remedies it may have against such Lender hereunder or under
applicable law or otherwise, (i) borrow a like amount on an unsecured basis from
any commercial bank for a period ending on the date upon which such Lender does
in fact make such borrowing available, provided that at the time such borrowing
is made and at all times while such amount is outstanding such Borrower would be
permitted to borrow such amount pursuant to Section 2.1 and/or (ii) take any
action permitted by the following Section 4.8(c).

 

(c)                                  Notwithstanding anything contained in this
Agreement:

 

(i)                                     If at any time there is a Defaulting
Lender, the Parent Borrower shall have the right to (A) seek one or more Persons
reasonably satisfactory to the Administrative Agent and the Parent Borrower to
each become a substitute Revolving Credit Lender and assume all or part of the
Revolving Facility Commitment of such Defaulting Lender.  In such event, the
Parent Borrower, the Administrative Agent and any such substitute Revolving
Credit Lender shall execute and deliver, and such Defaulting Lender shall
thereupon be deemed to have executed and delivered, an appropriately completed
Assignment and Acceptance to effect such substitution or (B) upon notice to the
Administrative Agent, to prepay the Revolving Credit Loans and, at the Parent
Borrower’s option, terminate the Revolving Facility Commitments of such
Defaulting Lender, in whole or in part, without premium or penalty.

 

(ii)                                  In determining the Required Lenders or
Supermajority Lenders, any Lender that at the time is a Defaulting Lender (and
the Revolving Credit Loans and/or Revolving Facility Commitment of such
Defaulting Lender) shall be excluded and disregarded, unless at such time there
are no Non-Defaulting Lenders, in which case such Defaulting Lender shall not be
excluded and disregarded.  If, in determining the Required Lenders or
Supermajority Lenders in connection with any proposed change, waiver, discharge
or termination of or to any of the provisions of this Agreement and/or any other
Loan Document requested by the Parent Borrower at a time when there are no
Non-Defaulting Lenders, if such Defaulting Lender has not provided such approval
or consent and does not give written notice to the Administrative Agent that it
is withholding such approval or consent prior to the date that is 20 Business
Days after the Administrative Agent or the Parent Borrower has delivered a
request for such approval or consent to such Defaulting Lender pursuant to the
terms of Section 11.2 of this Agreement, such Defaulting Lender will be deemed
to have provided such approval or consent for purposes of such determination. 
No commitment fee shall accrue for the account of a Defaulting Lender so long as
such Lender shall be a Defaulting Lender.

 

(iii)                               If at any time any Borrower shall be
required to make any payment under any Loan Document to or for the account of a
Defaulting Lender, then such Borrower, so long as it is then permitted to borrow
Revolving Credit Loans hereunder, may set off and otherwise apply its obligation
to make such payment

 

51

--------------------------------------------------------------------------------


 

against the obligation of such Defaulting Lender to make a Revolving Credit
Loan.  In such event, the amount so set off and otherwise applied shall be
deemed to constitute a Revolving Credit Loan by such Defaulting Lender made on
the date of such set-off and included within any borrowing of Revolving Credit
Loans as the Administrative Agent may reasonably determine.

 

(iv)                              If any Borrower shall be required to pay any
amount under any Loan Document to or for the account of any Defaulting Lender,
then such Borrower, so long as it is then permitted to borrow Revolving Credit
Loans hereunder, may satisfy such payment obligation by paying such amount to
the Administrative Agent to be (to the extent permitted by applicable law and to
the extent not utilized by the Administrative Agent to satisfy obligations of
the Defaulting Lender owing to it) held by the Administrative Agent in escrow
pursuant to its standard terms (including as to the earning of interest), and
applied (together with any accrued interest) by it from time to time to make any
Revolving Credit Loans or other payments as and when required to be made by such
Defaulting Lender hereunder.

 

4.9                                 Illegality.  Notwithstanding any other
provision herein, if the adoption of or any change in any Requirement of Law or
in the interpretation or application thereof occurring after the Closing Date
shall make it unlawful for any Lender to make or maintain any Eurocurrency Loans
as contemplated by this Agreement (“Affected Loans”), (a) such Lender shall
promptly give written notice of such circumstances to the Parent Borrower and
the Administrative Agent (which notice shall be withdrawn whenever such
circumstances no longer exist), (b) the commitment of such Lender hereunder to
make Affected Loans, continue Affected Loans as such and convert an ABR Loan to
an Affected Loan shall forthwith be cancelled and, until such time as it shall
no longer be unlawful for such Lender to make or maintain such Affected Loans,
such Lender shall then have a commitment only to make an ABR Loan when an
Affected Loan is requested (to the extent otherwise permitted by Section 4.2),
(c) such Lender’s Loans then outstanding as Affected Loans, if any, shall be
converted automatically to ABR Loans on the respective last days of the then
current Interest Periods with respect to such Loans or within such earlier
period as required by law (to the extent otherwise permitted by Section 4.2) and
(d) such Lender’s Loans then outstanding as Affected Loans, if any, not
otherwise permitted to be converted to ABR Loans by Section 4.2 shall, upon
notice to the Parent Borrower, be prepaid with accrued interest thereon on the
last day of the then current Interest Period with respect thereto (or such
earlier date as may be required by any such Requirement of Law).  If any such
conversion or prepayment of an Affected Loan occurs on a day which is not the
last day of the then current Interest Period with respect thereto, the
applicable Borrower shall pay to such Lender such amounts, if any, as may be
required pursuant to Section 4.12.

 

4.10                           Requirements of Law.  (a)  If the adoption of or
any change in any Requirement of Law or in the interpretation or application
thereof applicable to any Lender, or compliance by any Lender with any request
or directive (whether or not having the force of law) from any central bank or
other Governmental Authority, in each case made subsequent to the Closing Date
(or, if later, the date on which such Lender becomes a Lender):

 

52

--------------------------------------------------------------------------------


 

(i)                                     shall subject such Lender to any tax of
any kind whatsoever with respect to any Eurocurrency Loans made or maintained by
it or its obligation to make or maintain Eurocurrency Loans, or change the basis
of taxation of payments to such Lender in respect thereof, in each case, except
for Non-Excluded Taxes and taxes measured by or imposed upon the overall net
income, or franchise taxes, or taxes measured by or imposed upon overall capital
or net worth, or branch profits taxes (in the case of such capital, net worth or
branch profits taxes, imposed in lieu of such net income tax), of such Lender or
its applicable lending office, branch, or any affiliate thereof;

 

(ii)                                  shall impose, modify or hold applicable
any reserve, special deposit, compulsory loan or similar requirement against
assets held by, deposits or other liabilities in or for the account of,
advances, loans or other extensions of credit by, or any other acquisition of
funds by, any office of such Lender which is not otherwise included in the
determination of the Eurocurrency Rate, hereunder; or

 

(iii)                               shall impose on such Lender any other
condition (excluding any tax of any kind whatsoever);

 

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount which such Lender deems to be material, of making, converting into,
continuing or maintaining Eurocurrency Loans or to reduce any amount receivable
hereunder in respect thereof, then, in any such case, upon notice to the Parent
Borrower from such Lender, through the Administrative Agent, in accordance
herewith, the applicable Borrower shall promptly pay such Lender, upon its
demand, any additional amounts necessary to compensate such Lender for such
increased cost or reduced amount receivable with respect to such Eurocurrency
Loans, provided that, in any such case, such Borrower may elect to convert the
Eurocurrency Loans made by such Lender hereunder to ABR Loans (in compliance
with Section 4.2) by giving the Administrative Agent at least one Business Day’s
notice of such election, in which case such Borrower shall promptly pay to such
Lender, upon demand, without duplication, amounts theretofore required to be
paid to such Lender pursuant to this Section 4.10(a) and such amounts, if any,
as may be required pursuant to Section 4.12.  If any Lender becomes entitled to
claim any additional amounts pursuant to this Section, it shall provide prompt
notice thereof to the Parent Borrower, through the Administrative Agent,
certifying (x) that one of the events described in this paragraph (a) has
occurred and describing in reasonable detail the nature of such event, (y) as to
the increased cost or reduced amount resulting from such event and (z) as to the
additional amount demanded by such Lender and a reasonably detailed explanation
of the calculation thereof.  Such a certificate as to any additional amounts
payable pursuant to this Section submitted by such Lender, through the
Administrative Agent, to the Parent Borrower shall be conclusive in the absence
of manifest error.  This covenant shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

 

(b)                                 If any Lender shall have determined that the
adoption of or any change in any Requirement of Law regarding capital adequacy
or in the interpretation or application thereof or compliance by such Lender or
any corporation controlling such Lender with any

 

53

--------------------------------------------------------------------------------


 

request or directive regarding capital adequacy (whether or not having the force
of law) from any Governmental Authority, in each case, made subsequent to the
Closing Date, does or shall have the effect of reducing the rate of return on
such Lender’s or such corporation’s capital as a consequence of such Lender’s
obligations hereunder to a level below that which such Lender or such
corporation could have achieved but for such change or compliance (taking into
consideration such Lender’s or such corporation’s policies with respect to
capital adequacy) by an amount deemed by such Lender to be material, then from
time to time, within ten Business Days after submission by such Lender to the
Parent Borrower (with a copy to the Administrative Agent) of a written request
therefor certifying (x) that one of the events described in this paragraph
(b) has occurred and describing in reasonable detail the nature of such event,
(y) as to the reduction of the rate of return on capital resulting from such
event and (z) as to the additional amount or amounts demanded by such Lender or
corporation and a reasonably detailed explanation of the calculation thereof,
the applicable Borrower shall pay to such Lender such additional amount or
amounts as will compensate such Lender or corporation for such reduction.  Such
a certificate as to any additional amounts payable pursuant to this
Section submitted by such Lender, through the Administrative Agent, to the
Parent Borrower shall be conclusive in the absence of manifest error.  This
covenant shall survive the termination of this Agreement and the payment of the
Loans and all other amounts payable hereunder.

 

(c)                                  Notwithstanding anything to the contrary
this Section 4.10, no Borrower shall be required to pay any amount with respect
to any additional cost or reduction specified in paragraph (a) or paragraph
(b) above, to the extent such additional cost or reduction is attributable,
directly or indirectly, to the application of, compliance with or implementation
of specific capital adequacy requirements or new methods of calculating capital
adequacy, including any part or “pillar” (including Pillar 2 (“Supervisory
Review Process”)), of the International Convergence of Capital Measurement
Standards: a Revised Framework, published by the Basel Committee on Banking
Supervision in June 2004, or any implementation, adoption (whether voluntary or
compulsory) thereof, whether by an EC Directive or the FSA Integrated Prudential
Sourcebook or any other law or regulation, or otherwise.  In addition, no
Borrower shall be required to pay any amount with respect to any additional cost
or reduction specified in paragraph (a) or paragraph (b) above unless such
Lender delivers a certificate from a senior officer of such Lender certifying to
the Parent Borrower that the request therefor is being made, and the method of
calculation of the amount so requested is being applied, consistently with such
Lender’s treatment of a majority of its customers in connection with similar
transactions affected by the relevant adoption or change in a Requirement of
Law.

 

4.11                           Taxes.  (a)  Except as provided below in this
Section 4.11 or as required by law, all payments made by each of the Borrowers
and the Agents under this Agreement and any Notes shall be made free and clear
of, and without deduction or withholding for or on account of, any present or
future income, gross receipts, municipal, sales, use, excise, stamp or other
taxes, levies, imposts, duties, charges, fees, deductions or withholdings, now
or hereafter imposed, levied, collected, withheld or assessed by any
Governmental Authority (“Taxes”), excluding Taxes measured by or imposed upon
the overall net income of any Agent or Lender or its applicable lending office,
or any branch or affiliate thereof, and all franchise Taxes, branch Taxes, Taxes
on doing business or Taxes measured by or imposed upon the overall capital or
net worth of any such Agent or Lender or its applicable lending office, or any
branch or affiliate

 

54

--------------------------------------------------------------------------------

 

thereof, in each case imposed:  (i) by the jurisdiction under the laws of which
such Agent or Lender, applicable lending office, branch or affiliate is
organized or is located, or in which its principal executive office is located,
or any nation within which such jurisdiction is located or any political
subdivision thereof; or (ii) by reason of any connection between the
jurisdiction imposing such Tax and such Agent or Lender, applicable lending
office, branch or affiliate other than a connection arising solely from such
Agent or Lender having executed, delivered or performed its obligations under,
or received payment under or enforced, this Agreement or any Notes.  If any such
non-excluded Taxes (“Non-Excluded Taxes”) are required to be withheld from any
amounts payable by any Borrower or any Agent to the Administrative Agent or any
Lender hereunder or under any Notes, the amounts payable by such Borrower shall
be increased to the extent necessary to yield to the Administrative Agent or
such Lender (after payment of all Non-Excluded Taxes) interest or any such other
amounts payable hereunder at the rates or in the amounts specified in this
Agreement; provided, however, that each of the Borrowers shall be entitled to
deduct and withhold, and the Borrowers shall not be required to indemnify for,
any Non-Excluded Taxes, and any such amounts payable by any Borrower or any
Agent to, or for the account of, any such Agent or Lender shall not be increased
(w) if such Agent or Lender fails to comply with the requirements of paragraphs
(b) or (c) of this Section or (x) with respect to any Non-Excluded Taxes imposed
in connection with the payment of any fees paid under this Agreement unless such
Non-Excluded Taxes are imposed as a result of a change in treaty, law or
regulation that occurred after such Agent becomes an Agent hereunder or such
Lender becomes a Lender hereunder (or, if such Agent or Lender is a non-U.S.
intermediary or flow-through entity for U.S. federal income tax purposes, after
the relevant beneficiary or member of such Agent or Lender became such a
beneficiary or member, if later) (such change, at such time, a “Change in Law”)
or (y) with respect to any Non-Excluded Taxes imposed by the Commonwealth of
Puerto Rico, the United States or any state or political subdivision thereof,
unless such Non-Excluded Taxes are imposed as a result of a Change in Law or
(z) with respect to any Non-Excluded Taxes arising under Sections 1471 through
1474 of the Code (or any amended or successor provisions that are substantially
comparable), and any regulations promulgated thereunder or official
interpretations thereof (“FATCA”).  Whenever any Non-Excluded Taxes are payable
by any of the Borrowers, as promptly as possible thereafter the applicable
Borrower shall send to the Administrative Agent for its own account or for the
account of such Lender, as the case may be, a certified copy of an original
official receipt received by such Borrower showing payment thereof.  If any of
the Borrowers fails to pay any Non-Excluded Taxes when due to the appropriate
taxing authority or fails to remit to the Administrative Agent the required
receipts or other required documentary evidence, such Borrower shall indemnify
the Administrative Agent and the Lenders for any incremental taxes, interest or
penalties that may become payable by the Administrative Agent or any Lender as a
result of any such failure.  The agreements in this Section 4.11 shall survive
the termination of this Agreement and the payment of the Loans and all other
amounts payable hereunder.

 

(b)                                 Each Agent and each Lender that stands ready
to make, makes or holds any Extension of Credit to the Parent Borrower (a “U.S.
Extender of Credit”), in each case that is not a “United States person” within
the meaning of Section 7701(a)(30) of the Code shall:

 

(X)

 

55

--------------------------------------------------------------------------------


 

(i)                                     on or before the date of any payment by
the Parent Borrower under this Agreement or any Notes to, or for the account of,
such Agent or Lender, deliver to the Parent Borrower and the Administrative
Agent (A) two duly completed copies of United States Internal Revenue Service
Form W-8BEN (certifying that it is a resident of the applicable country within
the meaning of the income tax treaty between the United States and that
country), Form W-8EXP or Form W-8ECI, or successor applicable form, as the case
may be, in each case certifying that it is entitled to receive all payments
under this Agreement and any Notes without deduction or withholding of any
United States federal income taxes, and (B) such other forms, documentation or
certifications, as the case may be, certifying that it is entitled to an
exemption from United States backup withholding tax with respect to payments
under this Agreement and any Notes;

 

(ii)                                  deliver to the Parent Borrower and the
Administrative Agent two further copies of any such form or certification on or
before the date that any such form or certification expires or becomes obsolete
and after the occurrence of any event requiring a change in the most recent form
or certificate previously delivered by it to the Parent Borrower; and

 

(iii)                               obtain such extensions of time for filing
and completing such forms or certifications as may reasonably be requested by
the Parent Borrower or the Administrative Agent; or

 

(Y)                                in the case of any such Lender that is not a
“bank” within the meaning of Section 881(c)(3)(A) of the Code and is claiming
the so-called “portfolio interest exemption”,

 

(iv)                              represent to the Parent Borrower and the
Administrative Agent that it is not a bank within the meaning of
Section 881(c)(3)(A) of the Code;

 

(v)                                 deliver to the Parent Borrower on or before
the date of any payment by the Parent Borrower, with a copy to the
Administrative Agent, (A) two certificates substantially in the form of
Exhibit E (any such certificate a “U.S. Tax Compliance Certificate”) and (B) two
accurate and complete original signed copies of Internal Revenue Service
Form W-8BEN, or successor applicable form, certifying to such Lender’s legal
entitlement at the date of such form to an exemption from U.S. withholding tax
under the provisions of Section 871(h) or Section 881(c) of the Code with
respect to payments to be made under this Agreement and any Notes (and shall
also deliver to the Parent Borrower and the Administrative Agent two further
copies of such form or certificate on or before the date it expires or becomes
obsolete and after the occurrence of any event requiring a change in the most
recently provided form or certificate and, if necessary, obtain any extensions
of time reasonably requested by the Parent Borrower or the Administrative Agent
for filing and completing such forms or certificates); and

 

56

--------------------------------------------------------------------------------


 

(vi)                              deliver, to the extent legally entitled to do
so, upon reasonable request by the Parent Borrower, to the Parent Borrower and
the Administrative Agent such other forms as may be reasonably required in order
to establish the legal entitlement of such Lender to an exemption from
withholding with respect to payments under this Agreement and any Notes,
provided that in determining the reasonableness of a request under this clause
(ii) such Lender shall be entitled to consider the cost (to the extent
unreimbursed by the Parent Borrower) which would be imposed on such Lender of
complying with such request; or

 

(Z)                                in the case of any such Lender that is a
non-U.S. intermediary or flow-through entity for U.S. federal income tax
purposes,

 

(vii)                           on or before the date of any payment by the
Parent Borrower under this Agreement or any Notes to, or for the account of,
such Lender, deliver to the Parent Borrower and the Administrative Agent two
accurate and complete original signed copies of Internal Revenue Service
Form W-8IMY and, if any beneficiary or member of such Lender is claiming the
so-called “portfolio interest exemption”, (I) represent to the Parent Borrower
and the Administrative Agent that such Lender is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, and (II) also deliver to the Parent
Borrower and the Administrative Agent two U.S. Tax Compliance Certificates
certifying to such Lender’s legal entitlement at the date of such certificate to
an exemption from U.S. withholding tax under the provisions of Section 881(c) of
the Code with respect to payments to be made under this Agreement and any Notes;
and

 

(A)                              with respect to each beneficiary or member of
such Lender that is not claiming the so-called “portfolio interest exemption”,
also deliver to the Parent Borrower and the Administrative Agent (I) two duly
completed copies of Internal Revenue Service Form W-8BEN (certifying that such
beneficiary or member is a resident of the applicable country within the meaning
of the income tax treaty between the United States and that country),
Form W-8ECI, Form W-8EXP or Form W-9, or successor applicable form, as the case
may be, in each case so that each such beneficiary or member is entitled to
receive all payments under this Agreement and any Notes without deduction or
withholding of any United States federal income taxes and (II) such other forms,
documentation or certifications, as the case may be, certifying that each such
beneficiary or member is entitled to an exemption from United States backup
withholding tax with respect to all payments under this Agreement and any Notes;
and

 

(B)                                with respect to each beneficiary or member of
such Lender that is claiming the so-called “portfolio interest exemption”,
(I) represent to the Parent Borrower and the Administrative Agent that such
beneficiary or member is not a bank within the meaning of Section 

 

57

--------------------------------------------------------------------------------


 

881(c)(3)(A) of the Code, and (II) also deliver to the Parent Borrower and the
Administrative Agent two U.S. Tax Compliance Certificates from each beneficiary
or member and two accurate and complete original signed copies of Internal
Revenue Service Form W-8BEN, or successor applicable form, certifying to such
beneficiary’s or member’s legal entitlement at the date of such certificate to
an exemption from U.S. withholding tax under the provisions of Section 871(h) or
Section 881(c) of the Code with respect to payments to be made under this
Agreement and any Notes;

 

(viii)                        deliver to the Parent Borrower and the
Administrative Agent two further copies of any such forms, certificates or
certifications referred to above on or before the date any such form,
certificate or certification expires or becomes obsolete, or any beneficiary or
member changes, and after the occurrence of any event requiring a change in the
most recently provided form, certificate or certification and obtain such
extensions of time reasonably requested by the Parent Borrower or the
Administrative Agent for filing and completing such forms, certificates or
certifications; and

 

(ix)                                deliver, to the extent legally entitled to
do so, upon reasonable request by the Parent Borrower, to the Parent Borrower
and the Administrative Agent such other forms as may be reasonably required in
order to establish the legal entitlement of such Lender (or beneficiary or
member) to an exemption from withholding with respect to payments under this
Agreement and any Notes, provided that in determining the reasonableness of a
request under this clause (iii) such Lender shall be entitled to consider the
cost (to the extent unreimbursed by the Parent Borrower) which would be imposed
on such Lender (or beneficiary or member) of complying with such request;

 

unless in any such case any change in treaty, law or regulation has occurred
after the date such Person becomes a Lender hereunder (or a beneficiary or
member in the circumstances described in clause (Z) above, if later) which
renders all such forms inapplicable or which would prevent such Lender (or such
beneficiary or member) from duly completing and delivering any such form or
statement with respect to it and such Lender so advises the Parent Borrower and
the Administrative Agent.

 

(c)                                  Each Agent and each U.S. Extender of
Credit, in each case that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code, shall on or before the date of any payment by
the Parent Borrower under this Agreement or any Notes to, or for the account of,
such Agent or U.S. Extender of Credit, deliver to the Parent Borrower and the
Administrative Agent two duly completed copies of Internal Revenue Service
Form W-9, or successor form, certifying that such Agent or U.S. Extender of
Credit is a United States Person (within the meaning of Section 7701(a)(30) of
the Code) and that such Agent or U.S. Extender of Credit is entitled to a
complete exemption from United States backup withholding tax.

 

58

--------------------------------------------------------------------------------


 

(d)                                 Each Agent and each Lender that stands ready
to make, makes or holds any Extension of Credit to Puerto Ricancars shall
deliver, to the extent legally entitled to do so, upon reasonable request by
Puerto Ricancars, to Puerto Ricancars and the Administrative Agent such other
forms as may be reasonably required in order to establish the legal entitlement
of such Agent or Lender to an exemption from withholding with respect to
payments by or on behalf of Puerto Ricancars under this Agreement and any Notes,
provided that in determining the reasonableness of a request under this sentence
such Agent or Lender shall be entitled to consider the cost (to the extent
unreimbursed by Puerto Ricancars) which would be imposed on such Agent or Lender
of complying with such request.

 

(e)                                  If a payment made to an Agent or U.S.
Extender of Credit hereunder may be subject to U.S. federal withholding tax
under FATCA, such Agent or Lender shall deliver to the Parent Borrower and the
Administrative Agent, at the time or times prescribed by law and at such time or
times reasonably requested by the Parent Borrower or the Administrative Agent,
such documentation prescribed by applicable law and such additional
documentation reasonably requested by the Parent Borrower or the Administrative
Agent to comply with its withholding obligations, to determine that such Agent
or Lender has complied with such Agent or Lender’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment.  Solely for the
purposes of this paragraph (e), the term “FATCA” shall include any amendments or
successor provisions thereto.

 

4.12                           Indemnity.  Each Borrower agrees to indemnify
each Lender in respect of Extensions of Credit made, or requested to be made, to
the Borrowers, and to hold each such Lender harmless from any loss or expense
which such Lender may sustain or incur (other than through such Lender’s gross
negligence or willful misconduct) as a consequence of (a) default by such
Borrower in making a borrowing of, conversion into or continuation of
Eurocurrency Loans after the Parent Borrower has given a notice requesting the
same in accordance with the provisions of this Agreement, (b) default by such
Borrower in making any prepayment or conversion of Eurocurrency Loans after the
Parent Borrower has given a notice thereof in accordance with the provisions of
this Agreement or (c) the making of a payment or prepayment of Eurocurrency
Loans or the conversion of Eurocurrency Loans on a day which is not the last day
of an Interest Period with respect thereto.  Such indemnification may include an
amount equal to the excess, if any, of (i) the amount of interest which would
have accrued on the amount so prepaid, or converted, or not so borrowed,
converted or continued, for the period from the date of such prepayment or
conversion or of such failure to borrow, convert or continue to the last day of
the applicable Interest Period (or, in the case of a failure to borrow, convert
or continue, the Interest Period that would have commenced on the date of such
failure) in each case at the applicable rate of interest for such Eurocurrency
Loans provided for herein (excluding, however, the Applicable Margin included
therein, if any) over (ii) the amount of interest (as reasonably determined by
such Lender) which would have accrued to such Lender on such amount by placing
such amount on deposit for a comparable period with leading banks in the
interbank eurocurrency market.  If any Lender becomes entitled to claim any
amounts under the indemnity contained in this Section 4.12, it shall provide
prompt notice thereof to the Parent Borrower, through the Administrative Agent,
certifying (x) that one of the events described in clause (a), (b) or (c) has
occurred and describing in reasonable detail the nature of such event, (y) as to
the loss or expense sustained or incurred by such Lender as a consequence
thereof and (z) as to the

 

59

--------------------------------------------------------------------------------


 

amount for which such Lender seeks indemnification hereunder and a reasonably
detailed explanation of the calculation thereof.  Such a certificate as to any
indemnification pursuant to this Section submitted by such Lender, through the
Administrative Agent, to the Parent Borrower shall be conclusive in the absence
of manifest error.  This covenant shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

 

4.13                           Certain Rules Relating to the Payment of
Additional Amounts.  (a)  Upon the request, and at the expense of the applicable
Borrower, each Lender to which any of the Borrowers is required to pay any
additional amount pursuant to Section 4.10 or 4.11, and any Participant in
respect of whose participation such payment is required, shall reasonably afford
such Borrower the opportunity to contest, and reasonably cooperate with such
Borrower in contesting, the imposition of any Non-Excluded Tax giving rise to
such payment; provided that (i) such Lender shall not be required to afford such
Borrower the opportunity to so contest unless such Borrower shall have confirmed
in writing to such Lender its obligation to pay such amounts pursuant to this
Agreement and (ii) such Borrower shall reimburse such Lender for its reasonable
attorneys’ and accountants’ fees and disbursements incurred in so cooperating
with such Borrower in contesting the imposition of such Non-Excluded Tax;
provided, however, that notwithstanding the foregoing no Lender shall be
required to afford any Borrower the opportunity to contest, or cooperate with
such Borrower in contesting, the imposition of any Non-Excluded Taxes, if such
Lender in its sole discretion in good faith determines that to do so would have
an adverse effect on it.

 

(b)                                 If a Lender changes its applicable lending
office (other than (i) pursuant to paragraph (c) below or (ii) after an Event of
Default under Section 9(a) or (g) has occurred and is continuing) and the effect
of such change, as of the date of such change, would be to cause any of the
Borrowers to become obligated to pay any additional amount under Section 4.10 or
4.11, such Borrower shall not be obligated to pay such additional amount.

 

(c)                                  If a condition or an event occurs which
would, or would upon the passage of time or giving of notice, result in the
payment of any additional amount to any Lender by any of the Borrowers pursuant
to Section 4.10 or 4.11, such Lender shall promptly notify the applicable
Borrower and the Administrative Agent and shall take such steps as may
reasonably be available to it to mitigate the effects of such condition or event
(which shall include efforts to rebook the Loans held by such Lender at another
lending office, or through another branch or an affiliate, of such Lender);
provided that such Lender shall not be required to take any step that, in its
reasonable judgment, would be materially disadvantageous to its business or
operations or would require it to incur additional costs (unless the Parent
Borrower agrees to reimburse such Lender for the reasonable incremental
out-of-pocket costs thereof).

 

(d)                                 If any of the Borrowers shall become
obligated to pay additional amounts pursuant to Section 4.10 or 4.11, the
applicable Borrower shall have the right, for so long as such obligation
remains, (i) with the assistance of the Administrative Agent, to seek one or
more substitute Lenders reasonably satisfactory to the Administrative Agent and
such Borrower to purchase the affected Loan (and/or the related Revolving
Facility Commitments), in whole or in part, at an aggregate price no less than
such Loan’s principal amount plus accrued interest, and assume the affected
obligations under this Agreement, or (ii) upon notice to the Administrative

 

60

--------------------------------------------------------------------------------


 

Agent, to prepay the affected Loan and, at the Parent Borrower’s option,
terminate the Revolving Facility Commitments of the applicable Lender, in whole
or in part, subject to Section 4.12, without premium or penalty.  In the case of
the substitution of a Lender, the Parent Borrower (and any other applicable
Borrower), the Administrative Agent, the affected Lender, and any substitute
Lender shall execute and deliver an appropriately completed Assignment and
Acceptance pursuant to Section 11.6(b) to effect the assignment of rights to,
and the assumption of obligations by, the substitute Lender; provided that any
fees required to be paid by Section 11.6(b) in connection with such assignment
shall be paid by the Parent Borrower or the substitute Lender.  In the case of a
prepayment of an affected Loan, the amount specified in the notice shall be due
and payable on the date specified therein, together with any accrued interest to
such date on the amount prepaid.  In the case of each of the substitution of a
Lender and of the prepayment of an affected Loan, the applicable Borrower shall
first pay the affected Lender any additional amounts owing under Sections 4.10
and 4.11 (as well as any commitment fees and other amounts then due and owing to
such Lender, including any amounts under this Section 4.13) prior to such
substitution or prepayment.  In the case of the substitution of a Lender, if the
Lender being replaced does not execute and deliver to the Administrative Agent a
duly completed Assignment and Acceptance and/or any other documentation
necessary to reflect such replacement by the later of (a) the date on which the
assignee Lender executes and delivers such Assignment and Acceptance and/or such
other documentation and (b) the date as of which all obligations of the
Borrowers owing to such replaced Lender relating to the Loans and participations
so assigned shall be paid in full by the assignee Lender to such Lender being
replaced, then the Lender being replaced shall be deemed to have executed and
delivered such Assignment and Acceptance and/or such other documentation as of
such date and the applicable Borrower shall be entitled (but not obligated) to
execute and deliver such Assignment and Acceptance and/or such other
documentation on behalf of such Lender.

 

(e)                                  If any Agent or any Lender receives a
refund directly attributable to taxes for which any of the Borrowers has made
additional payments pursuant to Section 4.10(a) or 4.11(a), such Agent or such
Lender, as the case may be, shall promptly pay such refund (together with any
interest with respect thereto received from the relevant taxing authority, but
net of any reasonable cost incurred in connection therewith) to such Borrower;
provided, however, that such Borrower agrees promptly to return such refund
(together with any interest with respect thereto due to the relevant taxing
authority) (free of all Non-Excluded Taxes) to such Agent or the applicable
Lender, as the case may be, upon receipt of a notice that such refund is
required to be repaid to the relevant taxing authority.

 

(f)                                    The obligations of any Agent, Lender or
Participant under this Section 4.13 shall survive the termination of this
Agreement and the payment of the Loans and all amounts payable hereunder.

 

4.14                           Cash Management System  (a)  Within 30 days
following the Closing Date, Borrowers will establish and maintain until the
Termination Date, the cash management system described in Exhibit C with such
changes as may be mutually agreed by the Borrowers and the Administrative Agent
(the “Cash Management System”).

 

61

--------------------------------------------------------------------------------


 

(b)                                 Until such time as the Parent Borrower shall
have complied with the provisions of Section 4.14(a) as it relates to Part I of
Exhibit C, no amounts shall be included in the Domestic Borrowing Base pursuant
to clause (e) of the definition of “Domestic Borrowing Base”.

 

(c)                                  Until such time as the Parent Borrower
shall have complied with the provisions of Section 4.14(a) as it relates to
Part I of Exhibit C, (i) the Parent Borrower shall cause all proceeds from the
disposition of Facility Assets to be transferred to the Hertz Collateral Account
(as such term is defined in Exhibit C) or to another account acceptable to the
Administrative Agent, as promptly as practicable, but in any event within seven
(7) Business Days, after such proceeds were deposited into the Joint Collection
Account and (ii) the Parent Borrower shall promptly provide the Administrative
Agent with such reporting and other information as the Administrative Agent
shall reasonably request in order to permit the Administrative Agent to monitor
the requirements set forth in clause (i) of this Section 4.14(c).

 

SECTION 5.  REPRESENTATIONS AND WARRANTIES.  To induce the Administrative Agent
and each Lender to make the Extensions of Credit requested to be made by it on
the Closing Date and on each Borrowing Date thereafter, the Parent Borrower,
with respect to itself and its Restricted Subsidiaries, hereby represents and
warrants, on the Closing Date and on every Borrowing Date thereafter, to the
Administrative Agent and each Lender that:

 

5.1                                 Financial Condition.  (a)  The audited
consolidated balance sheets of the Parent Borrower and its consolidated
Subsidiaries as of December 31, 2008, December 31, 2009 and December 31, 2010
and the related consolidated statements of income, shareholders’ equity and cash
flows for the fiscal years ended on such dates, reported on by and accompanied
by unqualified reports from PricewaterhouseCoopers LLP, and the unaudited
consolidated balance sheets of the Parent Borrower and its consolidated
Subsidiaries as of March 31, 2011 and June 30, 2011 and the related consolidated
statements of operations and cash flows for the period ended on such date,
present fairly, in all material respects, the consolidated financial condition
as at such date, and the consolidated results of operations and consolidated
cash flows for the respective fiscal years or periods then ended, of the Parent
Borrower and its consolidated Subsidiaries.  All such financial statements,
including the related schedules and notes thereto, have been prepared in
accordance with GAAP consistently applied throughout the periods covered thereby
(except as approved by a Responsible Officer of the Parent Borrower, and
disclosed in any such schedules and notes, and subject to the omission of
footnotes from such unaudited financial statements).  During the period from
December 31, 2010 to and including the Closing Date, except as permitted by the
Predecessor Credit Agreement, there has been no sale, transfer or other
disposition by the Parent Borrower and its consolidated Subsidiaries of any
material part of the business or property of the Parent Borrower and its
consolidated Subsidiaries, taken as a whole, and no purchase or other
acquisition by any of them of any business or property (including any Capital
Stock of any other Person) material in relation to the consolidated financial
condition of the Parent Borrower and its consolidated Subsidiaries, taken as a
whole, in each case, which is not reflected in the foregoing financial
statements or in the notes thereto and has not otherwise been disclosed in
writing to the Lenders on or prior to the Closing Date.

 

62

--------------------------------------------------------------------------------


 

(b)                                 The audited consolidated balance sheets of
Puerto Ricancars as of December 31, 2008, December 31, 2009 and December 31,
2010 and the related consolidated statements of income and retained earnings and
cash flows for the fiscal years ended on such dates, reported on by and
accompanied by unqualified reports from PricewaterhouseCoopers LLP, present
fairly, in all material respects, the consolidated financial condition as at
such date, and the consolidated results of operations and consolidated cash
flows for the respective fiscal years or periods then ended, of Puerto
Ricancars. All such financial statements, including the related schedules and
notes thereto, have been prepared in accordance with GAAP consistently applied
throughout the periods covered thereby (except as approved by a Responsible
Officer of the Parent Borrower, and disclosed in any such schedules and notes). 
During the period from December 31, 2010, to and including the Closing Date,
except as permitted by the Predecessor Credit Agreement, there has been no sale,
transfer or other disposition by Puerto Ricancars of any material part of the
business or property of Puerto Ricancars and no purchase or other acquisition
Puerto Ricancars of any business or property (including any Capital Stock of any
other Person) material in relation to the consolidated financial condition of
Puerto Ricancars which is not reflected in the foregoing financial statements or
in the notes thereto and has not otherwise been disclosed in writing to the
Lenders on or prior to the Closing Date.

 

5.2                                 No Change; Solvent.  Since December 31,
2010, except as and to the extent disclosed on Schedule 5.2, (a) there has been
no development or event relating to or affecting any Loan Party which has had or
would be reasonably expected to have a Material Adverse Effect (after giving
effect to (i) the making of the Extensions of Credit to be made on the Closing
Date and the application of the proceeds thereof as contemplated hereby, and
(ii) the payment of actual or estimated fees, expenses, financing costs and tax
payments related to the transactions contemplated hereby) and (b) except to the
extent disclosed on Schedule 5.2 or as otherwise permitted by the Predecessor
Credit Agreement or by this Agreement and each other Loan Document, no dividends
or other distributions have been declared, paid or made upon the Capital Stock
of the Parent Borrower, nor has any of the Capital Stock of the Parent Borrower
been redeemed, retired, purchased or otherwise acquired for value by the Parent
Borrower or any of its Subsidiaries.  As of the Closing Date, after giving
effect to the consummation of the transactions described in preceding clauses
(i) through (ii) in clause (a) above, the Parent Borrower, together with its
Subsidiaries on a consolidated basis, is Solvent.

 

5.3                                 Corporate Existence; Compliance with Law. 
Each of the Loan Parties (a) is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or formation,
(b) has the corporate or other organizational power and authority, and the legal
right, to own and operate its property, to lease the property it operates as
lessee and to conduct the business in which it is currently engaged, except to
the extent that the failure to have such legal right would not be reasonably
expected to have a Material Adverse Effect, (c) is duly qualified as a foreign
corporation, partnership or limited liability company and in good standing under
the laws of each jurisdiction where its ownership, lease or operation of
property or the conduct of its business requires such qualification, other than
in such jurisdictions where the failure to be so qualified and in good standing
would not be reasonably expected to have a Material Adverse Effect and (d) is in
compliance with all Requirements of Law, except to the extent that the failure
to comply therewith would not, in the aggregate, be reasonably expected to have
a Material Adverse Effect.

 

63

--------------------------------------------------------------------------------


 

5.4                                 Corporate Power; Authorization; Enforceable
Obligations.  Each Loan Party has the corporate or other organizational power
and authority, and the legal right, to make, deliver and perform the Loan
Documents to which it is a party and, in the case of each of the Borrowers, to
obtain Extensions of Credit hereunder, and each such Loan Party has taken all
necessary corporate or other organizational action to authorize the execution,
delivery and performance of the Loan Documents to which it is a party and, in
the case of each of the Borrowers, to authorize the Extensions of Credit to it,
if any, on the terms and conditions of this Agreement and any Notes.  No consent
or authorization of, filing with, notice to or other similar act by or in
respect of, any Governmental Authority or any other Person is required to be
obtained or made by or on behalf of any Loan Party in connection with the
execution, delivery, performance, validity or enforceability of the Loan
Documents to which it is a party or, in the case of each of the Borrowers, with
the Extensions of Credit to it, if any, hereunder, except for (a) consents,
authorizations, notices and filings described in Schedule 5.4, all of which have
been obtained or made prior to the Closing Date, (b) filings to perfect the
Liens created by the Security Documents, (c) filings pursuant to the Assignment
of Claims Act of 1940, as amended (31 U.S.C. § 3727 et seq.), in respect of
Accounts of the Parent Borrower and its Subsidiaries the Obligor in respect of
which is the United States of America or any department, agency or
instrumentality thereof, (d) notices pursuant to Article 201 of the Puerto Rico
Political Code of 1902, as amended (3 L.P.R.A. § 902), in respect of Accounts of
the Parent Borrower and its Subsidiaries the Obligor of which is the
Commonwealth of Puerto Rico or any department, agency or instrumentality thereof
and (e) consents, authorizations, notices and filings which the failure to
obtain or make would not reasonably be expected to have a Material Adverse
Effect.  This Agreement has been duly executed and delivered by each of the
Borrowers, and each other Loan Document to which any Loan Party is a party will
be duly executed and delivered on behalf of such Loan Party.  This Agreement
constitutes a legal, valid and binding obligation of each of the Borrowers and
each other Loan Document to which any Loan Party is a party when executed and
delivered will constitute a legal, valid and binding obligation of such Loan
Party, enforceable against such Loan Party in accordance with its terms, except
as enforceability may be limited by applicable domestic or foreign bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

 

5.5                                 No Legal Bar.  The execution, delivery and
performance of the Loan Documents by any of the Loan Parties, the Extensions of
Credit hereunder and the use of the proceeds thereof (a) will not violate any
Requirement of Law or Contractual Obligation of such Loan Party in any respect
that would reasonably be expected to have a Material Adverse Effect and (b) will
not result in, or require, the creation or imposition of any Lien (other than
the Liens permitted by Section 8.1) on any of its properties or revenues
pursuant to any such Requirement of Law or Contractual Obligation.

 

5.6                                 No Material Litigation.  No litigation,
investigation or proceeding of or before any arbitrator or Governmental
Authority is pending or, to the knowledge of the Parent Borrower, threatened by
or against Parent Borrower or any of its Restricted Subsidiaries or against any
of their respective properties or revenues, except as described on Schedule 5.6,
(a) which is so pending or threatened at any time on or prior to the Closing
Date and relates to any

 

64

--------------------------------------------------------------------------------

 

of the Loan Documents or any of the transactions contemplated hereby or thereby
or (b) which would be reasonably expected to have a Material Adverse Effect.

 

5.7                                 No Default.  Neither the Parent Borrower nor
any of its Restricted Subsidiaries is in default under or with respect to any of
its Contractual Obligations in any respect which would be reasonably expected to
have a Material Adverse Effect.  No Default or Event of Default has occurred and
is continuing.

 

5.8                                 Ownership of Property; Liens.  Each of the
Parent Borrower and its Restricted Subsidiaries has good title to, or a valid
leasehold interest in all its material property that consists of Facility
Assets.

 

5.9                                 Reserved.

 

5.10                           No Burdensome Restrictions.  None of the Parent
Borrower, and its Restricted Subsidiaries, is in violation of any Requirement of
Law or Contractual Obligation of or applicable to such Person that would be
reasonably expected to have a Material Adverse Effect.

 

5.11                           Taxes.  To the knowledge of the Parent Borrower,
each of Holdings, the Parent Borrower and its Restricted Subsidiaries has filed
or caused to be filed all United States federal income tax returns and all other
material tax returns which are required to be filed and has paid (a) all Taxes
shown to be due and payable on such returns and (b) all Taxes shown to be due
and payable on any assessments of which it has received notice made against it
or any of its property and all other Taxes imposed on it or any of its property
by any Governmental Authority (other than any (i) Taxes with respect to which
the failure to pay, in the aggregate, would not have a Material Adverse Effect
or (ii) Taxes the amount or validity of which are currently being contested in
good faith by appropriate proceedings diligently conducted and with respect to
which reserves in conformity with GAAP have been provided on the books of
Holdings, the Parent Borrower or its Restricted Subsidiaries, as the case may
be); and no tax Lien has been filed, and no claim is being asserted, with
respect to any such Taxes.

 

5.12                           Federal Regulations.  No part of the proceeds of
any Extensions of Credit will be used for any purpose which violates the
provisions of the Regulations of the Board, including without limitation,
Regulation T, Regulation U or Regulation X of the Board.  If requested by any
Lender or the Administrative Agent, the Parent Borrower and prior to the
consummation of a Puerto Ricancars Disposal Event, Puerto Ricancars will furnish
to the Administrative Agent and each Lender a statement to the foregoing effect
in conformity with the requirements of FR Form G-3 or FR Form U-1, referred to
in said Regulation U.

 

5.13                           ERISA.

 

(a)                                  During the five (5) year period prior to
each date as of which this representation is made, or deemed made, with respect
to any Plan (or, with respect to (vi) or (viii) of this Section 5.13(a), as of
the date such representation is made or deemed made), none of the following
events or conditions, either individually or in the aggregate, has resulted or
is

 

65

--------------------------------------------------------------------------------


 

reasonably likely to result in a Material Adverse Effect:  (i) a Reportable
Event; (ii) any failure to satisfy minimum funding standards (within the meaning
of Section 412 or 430 of the Code or Section 302 or 303 of ERISA); (iii) any
noncompliance with the applicable provisions of ERISA or the Code; (iv) a
termination of a Single Employer Plan (other than a standard termination
pursuant to Section 4041(b) of ERISA); (v) a Lien on the property of the Parent
Borrower or its Restricted Subsidiaries in favor of the PBGC or a Plan; (vi) any
Underfunding with respect to any Single Employer Plan; (vii) a complete or
partial withdrawal from any Multiemployer Plan by the Parent Borrower or any
Commonly Controlled Entity; (viii) any liability of the Parent Borrower or any
Commonly Controlled Entity under ERISA if the Parent Borrower or any such
Commonly Controlled Entity were to withdraw completely from all Multiemployer
Plans as of the annual valuation date most closely preceding the date on which
this representation is made or deemed made; (ix) the Reorganization or
Insolvency of any Multiemployer Plan; or (x) any transactions that resulted or
could reasonably be expected to result in any liability to the Parent Borrower
or any Commonly Controlled Entity under Section 4069 of ERISA or
Section 4212(c) of ERISA.

 

(b)                                 With respect to any Foreign Plan, none of
the following events or conditions exists and is continuing that, either
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect:  (i) substantial non-compliance with its terms and with
the requirements of any and all applicable laws, statutes, rules, regulations
and orders; (ii) failure to be maintained, where required, in good standing with
applicable regulatory authorities; (iii) any obligation of the Parent Borrower
or its Restricted Subsidiaries in connection with the termination or partial
termination of, or withdrawal from, any Foreign Plan; (iv) any Lien on the
property of the Parent Borrower or its Restricted Subsidiaries in favor of a
Governmental Authority as a result of any action or inaction regarding a Foreign
Plan; (v) for each Foreign Plan which is a funded or insured plan, failure to be
funded or insured on an ongoing basis to the extent required by applicable
non-U.S. law (using actuarial methods and assumptions which are consistent with
the valuations last filed with the applicable Governmental Authorities);
(vi) with respect to the assets of any Foreign Plan (other than individual
claims for the payment of benefits) (A) any facts that, to the knowledge of the
Parent Borrower or any Restricted Subsidiary, exist that would reasonably be
expected to give rise to a dispute and (B) any pending or threatened disputes
that, to the knowledge of the Parent Borrower or any Restricted Subsidiary,
would reasonably be expected to result in a material liability to the Parent
Borrower or any of its Restricted Subsidiaries, and (vii) failure to make all
contributions in a timely manner to the extent required by applicable non-U.S.
law.

 

5.14                           Collateral.  (a)  Upon execution and delivery
thereof by the parties thereto, the Domestic Guarantee and Collateral Agreement
will be effective to create (to the extent described therein) in favor of the
Domestic Collateral Agent for the benefit of the Secured Parties, a legal, valid
and enforceable security interest in the Collateral described therein, except as
may be limited by applicable domestic or foreign bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other similar laws
relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing.  When (i) the actions specified
in Section 4 of the Domestic Guarantee and Collateral Agreement have been duly
taken, (ii) all applicable Deposit Accounts (as defined in the Domestic
Guarantee and Collateral Agreement) a

 

66

--------------------------------------------------------------------------------


 

security interest in which is required to be or is perfected by “control” (as
described in the UCC) are under the “control” of the Domestic Collateral Agent
or the Administrative Agent, as agent for the Domestic Collateral Agent and as
directed by the Domestic Collateral Agent, and (iii) the Vehicle titles have
been duly registered showing the Lien of the Domestic Collateral Agent, the
security interests granted pursuant thereto shall constitute (to the extent
described therein) a perfected security interest in, all right, title and
interest of each pledgor (as applicable) party thereto in the Collateral
described therein with respect to such pledgor (as applicable).

 

(b)                                 Upon execution and delivery thereof by the
parties thereto, the PRUSVI Guarantee and Collateral Agreement will be effective
to create (to the extent described therein) in favor of the PRUSVI Collateral
Agent, for the benefit of the Secured Parties, a legal, valid and enforceable
security interest in the Collateral described therein, except as may be limited
by applicable domestic or foreign bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws relating to or affecting
creditors’ rights generally, general equitable principles (whether considered in
a proceeding in equity or at law) and an implied covenant of good faith and fair
dealing.  When (i) the actions specified in Section 4 of the PRUSVI Guarantee
and Collateral Agreement have been duly taken, (ii) all applicable Deposit
Accounts (as defined in the PRUSVI Guarantee and Collateral Agreement) a
security interest in which is required to be or is perfected by “control” (as
described in the Uniform Commercial Code as in effect in the State of New York
from time to time) are under the “control” of the PRUSVI Collateral Agent or the
Administrative Agent, as agent for the PRUSVI Collateral Agent and as directed
by the PRUSVI Collateral Agent, and (iii) the financing statement with respect
to each Vehicle has been filed at the Puerto Rico Department of Transportation
and Public Works and Vehicle titles have been duly stamped or annotated showing
the security interest of the PRUSVI Collateral Agent, the security interests
granted pursuant thereto shall constitute (to the extent described therein) a
perfected security interest in, all right, title and interest of each pledgor
(as applicable) party thereto in the Collateral described therein with respect
to such pledgor (as applicable).

 

5.15                           Investment Company Act; Other Regulations.  None
of the Borrowers is an “investment company”, or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act. None of
the Borrowers is subject to regulation under any Federal or State statute or
regulation (other than Regulation X of the Board) which limits its ability to
incur Indebtedness as contemplated hereby.

 

5.16                           Reserved.

 

5.17                           Purpose of Loans.  The proceeds of Revolving
Credit Loans shall not be used by the Borrowers for any purposes other than to
refinance amounts outstanding under the Predecessor Credit Agreement, for the
acquisition, financing or refinancing of Eligible Vehicles and to finance the
working capital and business requirements, and for general corporate purposes,
of the Borrowers and their Subsidiaries.

 

5.18                           Environmental Matters.  Other than as disclosed
on Schedule 5.18 or exceptions to any of the following that would not,
individually or in the aggregate, reasonably be expected to give rise to a
Material Adverse Effect:

 

67

--------------------------------------------------------------------------------


 

(a)                                  The Parent Borrower and its Restricted
Subsidiaries:  (i) are, and within the period of all applicable statutes of
limitation have been, in compliance with all applicable Environmental Laws;
(ii) hold all Environmental Permits (each of which is in full force and effect)
required for any of their current operations or for any property owned, leased,
or otherwise operated by any of them and reasonably expect to timely obtain
without material expense all such Environmental Permits required for planned
operations; (iii) are, and within the period of all applicable statutes of
limitation have been, in compliance with all of their Environmental Permits; and
(iv) believe they will be able to maintain compliance with Environmental Laws,
including any reasonably foreseeable future requirements thereto.

 

(b)                                 Materials of Environmental Concern have not
been transported, disposed of, emitted, discharged, or otherwise released or
threatened to be released, to or at any real property presently or formerly
owned, leased or operated by the Parent Borrower or any of its Restricted
Subsidiaries, or at any other location, which would reasonably be expected to
(i) give rise to liability or other Environmental Costs of the Parent Borrower
or any of its Restricted Subsidiaries under any applicable Environmental Law, or
(ii) interfere with the Parent Borrower’s planned or continued operations, or
(iii) impair the fair saleable value of any real property owned by the Parent
Borrower or any of its Restricted Subsidiaries that is part of the Collateral.

 

(c)                                  There is no judicial, administrative, or
arbitral proceeding (including any notice of violation or alleged violation)
under any Environmental Law to which the Parent Borrower or any of its
Restricted Subsidiaries is, or to the knowledge of the Parent Borrower or any of
its Restricted Subsidiaries is reasonably likely to be, named as a party that is
pending or, to the knowledge of the Parent Borrower or any of its Restricted
Subsidiaries, threatened.

 

(d)                                 None of the Parent Borrower or any of its
Restricted Subsidiaries, has received any written request for information, or
been notified that it is a potentially responsible party, under the federal
Comprehensive Environmental Response, Compensation and Liability Act or any
similar Environmental Law, or received any other written request for information
from any Governmental Authority with respect to any Materials of Environmental
Concern.

 

(e)                                  None of the Parent Borrower or any of its
Restricted Subsidiaries has entered into or agreed to any consent decree, order,
or settlement or other agreement, nor is subject to any judgment, decree, or
order or other agreement, in any judicial, administrative, arbitral, or other
forum, relating to compliance with or liability under any Environmental Law.

 

5.19                           No Material Misstatements.  The written
information, reports, financial statements, exhibits and schedules concerning
the Loan Parties furnished by or on behalf of the Borrowers to the
Administrative Agent and the Lenders in connection with the negotiation of any
Loan Document or included therein or delivered pursuant thereto, taken as a
whole, did not contain as of the Closing Date any material misstatement of fact
and did not omit to state as of the Closing Date any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not materially misleading in their presentation of the Parent
Borrower and its Restricted Subsidiaries taken as a whole.  It is understood
that (a) no representation or warranty is made concerning the forecasts,
estimates, pro forma information,

 

68

--------------------------------------------------------------------------------


 

projections and statements as to anticipated future performance or conditions,
and the assumptions on which they were based or concerning any information of a
general economic nature or general information about the Borrowers’ and their
Subsidiaries’ industry, contained in any such information, reports, financial
statements, exhibits or schedules, except that, in the case of such forecasts,
estimates, pro forma information, projections and statements, as of the date
such forecasts, estimates, pro forma information, projections and statements
were generated, (i) such forecasts, estimates, pro forma information,
projections and statements were based on the good faith assumptions of the
management of the Borrowers and (ii) such assumptions were believed by such
management to be reasonable and (b) such forecasts, estimates, pro forma
information and statements, and the assumptions on which they were based, may or
may not prove to be correct.

 

5.20                           Labor Matters.  There are no strikes pending or,
to the knowledge of the Parent Borrower, reasonably expected to be commenced
against the Parent Borrower or any of its Restricted Subsidiaries which,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.  The hours worked and payments made to employees of the
Parent Borrower and each of its Restricted Subsidiaries have not been in
violation of any applicable laws, rules or regulations, except where such
violations would not reasonably be expected to have a Material Adverse Effect.

 

5.21                           Insurance.  Schedule 5.21 sets forth a complete
and correct listing of all insurance that is (a) maintained by the Loan Parties
and (b) material to the business and operations of the Parent Borrower and its
Restricted Subsidiaries taken as a whole maintained by Restricted Subsidiaries
other than Loan Parties, in each case as of the Closing Date, with the amounts
insured (and any deductibles) set forth therein.

 

5.22                           Eligible Accounts.  As of the date of any
Borrowing Base Certificate, the Accounts included in the calculation of Eligible
Accounts on such Borrowing Base Certificate satisfy in all material respects all
requirements of an “Eligible Account” hereunder.

 

5.23                           Eligible Vehicles.  As of the date of any
Borrowing Base Certificate, all Vehicles included in the calculation of Eligible
Vehicles on such Borrowing Base Certificate satisfy in all material respects
requirements of an “Eligible Vehicles” hereunder.

 

5.24                           Anti-Terrorism.  As of the Closing Date, the
Parent Borrower and its Restricted Subsidiaries are in compliance with the
Uniting and Strengthening of America by Providing the Appropriate Tools Required
to Intercept and Obstruct Terrorism Act of 2001, except as would not reasonably
be expected to have a Material Adverse Effect.

 

SECTION 6.  CONDITIONS PRECEDENT.

 

6.1                                 Conditions to Initial Extension of Credit. 
This Agreement, including the agreement of each Lender to make the initial
Extension of Credit requested to be made by it, shall become effective on the
date on which the following conditions precedent shall have been satisfied or
waived:

 

69

--------------------------------------------------------------------------------


 

(a)                                  Loan Documents.  The Administrative Agent
shall have received the following Loan Documents, executed and delivered as
required below, with, in the case of clause (i), a copy for each Lender:

 

(i)                                     this Agreement, executed and delivered
by a duly authorized officer of each Borrower;

 

(ii)                                  the Domestic Guarantee and Collateral
Agreement, executed and delivered by a duly authorized officer of the Parent
Borrower and each Domestic Subsidiary (other than any Excluded Subsidiary); and

 

(iii)                               the PRUSVI Guarantee and Collateral
Agreement executed and delivered by a duly authorized officer of Puerto
Ricancars and each other Loan Party signatory thereto.

 

(b)                                 Outstanding Indebtedness.  All principal,
accrued and unpaid interest, and other amounts then due and owing under the
Predecessor Credit Agreement shall have been or shall substantially
contemporaneously be, paid in full and all commitments thereunder shall have
been, or shall substantially contemporaneously be, terminated, and any Liens on
the Collateral granted by any Loan Party to secure such obligations shall have
been, or shall substantially contemporaneously be, terminated and released.

 

(c)                                  Reserved.

 

(d)                                 Financial Information.  The Administrative
Agent shall have received (i) audited financial statements of the Parent
Borrower for the three fiscal years ended December 31, 2010 certified by the
Parent Borrower’s independent registered public accountants and (ii) unaudited
financial statements for the Parent Borrower for the most recent interim quarter
for which financial statements are available (but in no event for a period ended
less than 45 days prior to the Closing Date).

 

(e)                                  Governmental Approvals and/or Consents. 
All Loans to the Borrowers (and all guarantees thereof and security therefor),
shall be in substantial compliance in all material respects with all applicable
requirements of law, including Regulations T, U and X of the Federal Reserve
Board.

 

(f)                                    Lien Searches.  The Administrative Agent
shall have received the results of a recent search by a Person reasonably
satisfactory to the Administrative Agent, of the UCC, judgment and tax lien
filings which have been filed with respect to personal property of the Parent
Borrower and Puerto Ricancars in any of the jurisdictions set forth in Schedule
6.1(f), and the results of such search shall not reveal any liens other than
Liens permitted by Section 8.1.

 

(g)                                 Legal Opinions. The Administrative Agent
shall have received the following executed legal opinions:

 

(i)                                     the executed legal opinion of
Debevoise & Plimpton LLP, special New York counsel to each of the Parent
Borrower, Puerto Ricancars and the other

 

70

--------------------------------------------------------------------------------


 

Loan Parties, in form and substance reasonably satisfactory to the
Administrative Agent;

 

(ii)                                  the executed legal opinion of Richard J.
Frecker, assistant general counsel to the Parent Borrower, in form and substance
reasonably satisfactory to the Administrative Agent;

 

(iii)                               the executed legal opinion of BoltNagi PC,
special United States Virgin Islands counsel to each of the Parent Borrower,
Puerto Ricancars and certain other Loan Parties, in form and substance
reasonably satisfactory to the Administrative Agent;

 

(iv)                              the executed legal opinion of Adsuar Muñiz
Goyco Seda & Pérez-Ochoa, P.S.C., special Puerto Rico counsel to each of the
Parent Borrower, Puerto Ricancars and certain other Loan Parties, in form and
substance reasonably satisfactory to the Administrative Agent;

 

(v)                                 the executed legal opinion of Goodsill
Anderson Quinn & Stifel LLP, special Hawaiian counsel to each of the Parent
Borrower, Puerto Ricancars and certain other Loan Parties, in form and substance
reasonably satisfactory to the Administrative Agent; and

 

(vi)                              the executed legal opinion of Jenner & Block
LLP, special Illinois counsel to Donlen Corporation, in form and substance
reasonably satisfactory to the Administrative Agent.

 

(h)                                 Closing Certificate.  The Administrative
Agent shall have received a certificate from each Loan Party, dated the Closing
Date, substantially in the form of Exhibit H, with appropriate insertions and
attachments.

 

(i)                                     Perfected Liens.

 

(i)                                     The Domestic Collateral Agent shall,
subject to the provisions contained in the definition of “Eligible Vehicles,”
and Section 7.9 hereof, have obtained a valid security interest in the
Collateral covered by the Domestic Guarantee and Collateral Agreement (with the
priority contemplated therein); and, subject to the Security Provisions, all
documents, instruments, filings, recordations and searches reasonably necessary
in connection with the perfection of such security interests shall have been
executed and delivered, in the case of UCC filings, written authorization to
make such UCC filings shall have been delivered to the Domestic Collateral
Agent, and none of such collateral shall be subject to any other pledges,
security interests or mortgages except for Permitted Liens.

 

(ii)                                  The PRUSVI Collateral Agent shall, subject
to the provisions contained in the definition of “Eligible Vehicles” and
Section 7.9 hereof, have

 

71

--------------------------------------------------------------------------------


 

obtained a valid security interest in the Collateral covered by the PRUSVI
Guarantee and Collateral Agreement (with the priority contemplated therein);
and, subject to the provisions contained in the definition of “Eligible
Vehicles” and Section 7.9, all documents, instruments, filings, recordations and
searches reasonably necessary in connection with the perfection of such security
interests shall have been executed and delivered and none of such collateral
shall be subject to any other pledges, security interests or mortgages except
for Permitted Liens.

 

(j)                                     Fees.  The Agents and the Lenders shall
have received all fees and expenses required to be paid or delivered by the
Borrowers to them on or prior to the Closing Date, including the fees referred
to in Section 4.5.

 

(k)                                  Borrowing Certificate.  The Administrative
Agent shall have received a certificate from the Parent Borrower, dated the
Closing Date, substantially in the form of Exhibit G reasonably satisfactory in
form and substance to the Administrative Agent, executed by a Responsible
Officer of the Parent Borrower.

 

(l)                                     Corporate Proceedings of the Loan
Parties.  The Administrative Agent shall have received a copy of the
resolutions, in form and substance reasonably satisfactory to the Administrative
Agent, of the Board of Directors of each Loan Party  authorizing, as applicable,
(i) the execution, delivery and performance of this Agreement, any Notes and the
other Loan Documents to which it is or will be a party as of the Closing Date,
(ii) the Extensions of Credit to such Loan Party (if any) contemplated hereunder
and (iii) the granting by it of the Liens to be created pursuant to the Security
Documents to which it will be a party as of the Closing Date, certified by the
Secretary or an Assistant Secretary of such Loan Party as of the Closing Date,
which certificate shall be in form and substance reasonably satisfactory to the
Administrative Agent and shall state that the resolutions thereby certified have
not been amended, modified (except as any later such resolution may modify any
earlier such resolution), revoked or rescinded and are in full force and effect.

 

(m)                               Incumbency Certificates of the Loan Parties. 
The Administrative Agent shall have received a certificate of each Loan Party,
dated the Closing Date, as to the incumbency and signature of the officers of
such Loan Party executing any Loan Document, reasonably satisfactory in form and
substance to the Administrative Agent executed by a Responsible Officer and the
Secretary or any Assistant Secretary of such Loan Party.

 

(n)                                 Governing Documents.  The Administrative
Agent shall have received copies of the certificate or articles of incorporation
and by-laws (or other similar governing documents serving the same purpose) of
each Loan Party, certified as of the Closing Date as complete and correct copies
thereof by the Secretary or an Assistant Secretary of such Loan Party.

 

(o)                                 Insurance.  Parent Borrower shall have used
reasonable best efforts to ensure that the Administrative Agent shall have
received evidence in form and substance reasonably satisfactory to it that all
of the requirements of Section 7.5 of this Agreement and

 

72

--------------------------------------------------------------------------------


 

Section 5.2.2 Domestic Guarantee and Collateral Agreement and any similar
section of any PRUSVI Guarantee and Collateral Agreement shall have been
satisfied. Parent Borrower shall have used reasonable best efforts to cause the
Administrative Agent and the other Secured Parties to have been named as
additional insured with respect to liability policies and the Domestic
Collateral Agent and/or the PRUSVI Collateral Agent, as applicable, to have been
named as loss payee with respect to the property insurance maintained by each
Borrower insuring the Facility Assets.

 

(p)                                 Solvency.  The Administrative Agent shall
have received a certificate of the chief financial officer or, if none, the
treasurer, controller, vice president (finance) or other responsible financial
officer of the Parent Borrower certifying the solvency of the Parent Borrower
and its Subsidiaries on a consolidated basis in customary form.

 

(q)                                 Cash Management.  The Administrative Agent
shall be reasonably satisfied with the arrangements made by Puerto Ricancars and
the Parent Borrower to comply with the provisions set forth in Section 4.14
hereof.

 

(r)                                    Borrowing Base Certificate.  The
Administrative Agent shall have received a Borrowing Base Certificate pursuant
to Section 7.2(f).

 

(s)                                  Patriot Act; KYC.  No later than two
(2) days prior to the Closing Date, the Administrative Agent shall have received
all documentation and other information about the Borrowers and the Guarantors
that the Administrative Agent has reasonably determined is required by
regulatory authorities under “know your customer” and anti-money laundering
rules and regulations, including without limitations the PATRIOT Act, and that
the Administrative Agent has reasonably requested in writing at least five
(5) days prior to the Closing.

 

The making of the initial Extensions of Credit by the Lenders hereunder shall
conclusively be deemed to constitute an acknowledgement by the Administrative
Agent and each Lender that each of the conditions precedent set forth in this
Section 6.1 shall have been satisfied in accordance with its respective terms or
shall have been irrevocably waived by such Person.

 

6.2                                 Conditions to Each Other Extension of
Credit.  The agreement of each Lender to make any Extension of Credit requested
to be made by it on any date (including the initial Extension of Credit) is
subject to the satisfaction or waiver of the following conditions precedent:

 

(a)                                  Representations and Warranties.  Each of
the representations and warranties made by any Loan Party pursuant to this
Agreement or any other Loan Document (or in any amendment, modification or
supplement hereto or thereto) to which it is a party, and each of the
representations and warranties contained in any certificate furnished at any
time by or on behalf of any Loan Party pursuant to this Agreement or any other
Loan Document shall, except to the extent that they relate to a particular date,
be true and correct in all material respects on and as of such date as if made
on and as of such date.

 

73

--------------------------------------------------------------------------------


 

(b)                                 No Default.  No Default or Event of Default
shall have occurred and be continuing on such date or after giving effect to the
Extensions of Credit requested to be made on such date.

 

(c)                                  Borrowing Notice.  With respect to any
Borrowing, the Administrative Agent shall have received a notice of such
Borrowing as required by Section 2.2 (or such notice shall have been deemed
given in accordance with Section 2.2).

 

Each borrowing of Loans by any of the Borrowers hereunder shall constitute a
representation and warranty by the Borrowers as of the date of such borrowing
that the conditions contained in this Section 6.2 have been satisfied
(including, to the extent provided herein, with respect to the initial Extension
of Credit hereunder).

 

SECTION 7.  AFFIRMATIVE COVENANTS.

 

Each of the Borrowers hereby agrees that, from and after the Closing Date and so
long as the Revolving Facility Commitments remain in effect, and thereafter
until payment in full of the Loans and any other amount then due and owing to
any Lender or any Agent hereunder and under any Note, each of the Borrowers
shall and (except in the case of delivery of financial information, reports and
notices) the Parent Borrower shall cause each of its Restricted Subsidiaries to:

 

7.1                                 Financial Statements.  Furnish to the
Administrative Agent for delivery to each Lender (and the Administrative Agent
agrees to make and so deliver such copies):

 

(a)                                  as soon as available, but in any event not
later than the fifth Business Day after the 90th day following the end of each
fiscal year of the Parent Borrower ending on or after December 31, 2011, a copy
of the consolidated balance sheet of the Parent Borrower and its consolidated
Subsidiaries as at the end of such year and the related consolidated statements
of operations, changes in common stockholders’ equity and cash flows for such
year, setting forth in each case, in comparative form the figures for and as of
the end of the previous year, reported on without a “going concern” or like
qualification or exception, or qualification arising out of the scope of the
audit, by PricewaterhouseCoopers LLP or other independent certified public
accountants of nationally recognized standing not unacceptable to the
Administrative Agent in its reasonable judgment (it being agreed that the
furnishing of the Parent Borrower’s annual report on Form 10-K for such year, as
filed with the Securities and Exchange Commission, will satisfy the Parent
Borrower’s obligation under this Section 7.1(a) with respect to such year except
with respect to the requirement that such financial statements be reported on
without a “going concern” or like qualification or exception, or qualification
arising out of the scope of the audit);

 

(b)                                 as soon as available, but in any event not
later than the fifth Business Day after the 45th day following the end of each
of the first three quarterly periods of each fiscal year of the Parent Borrower,
the unaudited consolidated balance sheet of the Parent Borrower and its
consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of operations and cash flows of the Parent
Borrower and its consolidated Subsidiaries for such quarter and the portion of
the fiscal year through the end of such quarter, setting forth in

 

74

--------------------------------------------------------------------------------

 

each case, in comparative form the figures for and as of the corresponding
periods of the previous year, certified by a Responsible Officer of the Parent
Borrower as being fairly stated in all material respects (subject to normal
year-end audit and other adjustments) (it being agreed that the furnishing of
the Parent Borrower’s quarterly report on Form 10-Q for such quarter, as filed
with the Securities and Exchange Commission, will satisfy the Parent Borrower’s
obligations under this Section 7.1(b) with respect to such quarter);

 

(c)           upon the occurrence of any Specified Default, and for so long as
such Specified Default is continuing, as soon as available after any written
request by the Administrative Agent to a Responsible Officer of the Parent
Borrower, but in any event not later than the fifth Business Day after the 30th
day following the end of each month, the unaudited consolidated balance sheet of
the Parent Borrower and its consolidated Subsidiaries as at the end of such
month (other than any month that is the last month of a fiscal quarter) and the
related unaudited income statement of the Parent Borrower and its consolidated
Subsidiaries for such month, setting forth in each case, in comparative form the
figures for and as of the end of the corresponding month during the previous
year;

 

(d)           all such financial statements delivered pursuant to
Section 7.1(a) or (b) to be (and, in the case of any financial statements
delivered pursuant to Section 7.1(b) shall be certified by a Responsible Officer
of the Parent Borrower as being) complete and correct in all material respects
in conformity with GAAP and to be (and, in the case of any financial statements
delivered pursuant to Section 7.1(b) shall be certified by a Responsible Officer
of the Parent Borrower as being) prepared in reasonable detail in accordance
with GAAP applied consistently throughout the periods reflected therein and with
prior periods that began on or after the Closing Date (except as approved by
such accountants or officer, as the case may be, and disclosed therein, and
except, in the case of any financial statements delivered pursuant to
Section 7.1(b), for the absence of certain notes);

 

(e)           prior to the consummation of a Puerto Ricancars Disposal Event, as
soon as available, but in any event not later than 270 days following the end of
each fiscal year of Puerto Ricancars ending after December 31, 2011, a copy of
the consolidated balance sheet of Puerto Ricancars and its consolidated
Subsidiaries as at the end of such year and the related consolidated statements
income and retained earnings and cash flows for such year, setting forth in each
case, in comparative form the figures for and as of the end of the previous
year, reported on without a “going concern” or like qualification or exception,
or qualification arising out of the scope of the audit, by
PricewaterhouseCoopers LLP or other independent certified public accountants not
unacceptable to the Administrative Agent in its reasonable judgment; provided,
that, if Puerto Ricancars shall not otherwise be required to prepare and deliver
audited annual financial statements as described in the preceding sentence of
this Section 7.1(e) to any Governmental Authority or any other party (for tax
compliance purposes or any other purpose) for any fiscal year, Puerto Ricancars
shall have no obligation to deliver such audited annual financial statements but
shall instead, as soon as available, but in any event not later than 270 days
following the end of each fiscal year of Puerto Ricancars ending after
December 31, 2011, deliver a copy of the unaudited consolidated balance sheet of
Puerto Ricancars and its consolidated Subsidiaries as at the end of such year
and the related unaudited consolidated statements income and retained earnings
and cash flows for such year, setting forth in each case,

 

75

--------------------------------------------------------------------------------


 

in comparative form the figures for and as of the corresponding periods of the
previous year, all certified by a Responsible Officer of Puerto Ricancars as
being fairly stated in all material respects; and

 

(f)            all such financial statements delivered pursuant to
Section 7.1(e) to be (and, if unaudited, certified by a Responsible Officer of
Puerto Ricancars as being) complete and correct in all material respects in
conformity with GAAP and to be (and, if unaudited, certified by a Responsible
Officer of Puerto Ricancars as being) prepared in reasonable detail in
accordance with GAAP applied consistently throughout the periods reflected
therein and with prior periods that began on or after the Closing Date (except
as approved by such accountants or officer, as the case may be, and disclosed
therein).

 

7.2           Certificates; Other Information.  Furnish to the Administrative
Agent for delivery to each Lender (and the Administrative Agent agrees to make
and so deliver such copies):

 

(a)           Reserved.

 

(b)           concurrently with the delivery of the financial statements and
reports referred to in Sections 7.1(a) and (b) and (if applicable) 7.1(e), a
certificate signed by a Responsible Officer of the Parent Borrower or Puerto
Ricancars, as applicable, stating that, to the best of such Responsible
Officer’s knowledge, the Parent Borrower or Puerto Ricancars and their
respective Subsidiaries during such period has observed or performed all of its
covenants and other agreements, and satisfied every condition, contained in this
Agreement or the other Loan Documents to which it is a party to be observed,
performed or satisfied by it, and that such Responsible Officer has obtained no
knowledge of any Default or Event of Default, except, in each case, as specified
in such certificate;

 

(c)           as soon as available, but in any event not later than the fifth
Business Day following the 120th day after the beginning of fiscal year 2011 of
the Parent Borrower, and the 90th day after the beginning of each fiscal year of
the Parent Borrower thereafter, a copy of the annual business plan by the Parent
Borrower of the projected operating budget (including an annual consolidated
balance sheet, income statement and statement of cash flows of the Parent
Borrower and its Subsidiaries) and including segment information consistent with
customary past practices of the Parent Borrower, such practices subject to such
adjustments as are reasonable in the good faith determination of the Parent
Borrower, each such business plan to be accompanied by a certificate of a
Responsible Officer of the Parent Borrower to the effect that such Responsible
Officer believes such projections to have been prepared on the basis of
reasonable assumptions at the time of preparation and delivery thereof;

 

(d)           within five Business Days after the same are filed, copies of all
financial statements and periodic reports which the Parent Borrower may file
with the Securities and Exchange Commission or any successor or analogous
Governmental Authority;

 

(e)           within five Business Days after the same are filed, copies of all
registration statements and any amendments and exhibits thereto, which the
Parent Borrower

 

76

--------------------------------------------------------------------------------


 

may file with the Securities and Exchange Commission or any successor or
analogous Governmental Authority;

 

(f)            not later than 5:00 P.M. (New York time) on or before the tenth
Business Day of each Fiscal Period of the Parent Borrower and its Subsidiaries
(or (i) more frequently as the Parent Borrower may elect or (ii) upon the
occurrence and continuance of an Specified Default after a request by the
Administrative Agent, not later than Wednesday of each week), a Borrowing Base
Certificate, which shall be prepared as of the last Business Day of the
preceding Fiscal Period of the Parent Borrower and its Subsidiaries (or (x) such
other applicable date in the case of clause (i) above or (y) the previous Friday
in the case of clause (ii) above) in the case of each subsequent Borrowing Base
Certificate.  Each such Borrowing Base Certificate shall include such supporting
information as may be reasonably requested from time to time by the
Administrative Agent; and

 

(g)           promptly, such additional financial and other information as any
Agent or Lender may from time to time reasonably request.

 

Documents required to be delivered pursuant to Section 7.1 or 7.2 may at the
Parent Borrower’s option be delivered electronically and, if so delivered, shall
be deemed to have been delivered on the date (i) on which the Parent Borrower
posts such documents, or provides a link thereto on the Parent Borrower’s (or
Holdings’ or any Parent Entity’s) website on the Internet at the website address
listed on Schedule 7.2 (or such other website address as the Parent Borrower may
specify by written notice to the Administrative Agent from time to time); or
(ii) on which such documents are posted on the Parent Borrower’s (or Holdings’
or any Parent Entity’s) behalf on an Internet or intranet website to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent).

 

7.3           Payment of Obligations.  Pay, discharge or otherwise satisfy at or
before maturity or before they become delinquent, as the case may be, all its
material obligations of whatever nature, including taxes, except where (x) the
amount or validity thereof is currently being contested in good faith by
appropriate proceedings diligently conducted and reserves in conformity with
GAAP with respect thereto have been provided on the books of the Parent Borrower
or any Restricted Subsidiary, as the case may be or (y) failure to so pay,
discharge or otherwise satisfy such obligations would not reasonably be expected
to have a Material Adverse Effect.

 

7.4           Conduct of Business and Maintenance of Existence.  Continue to
engage in business of the same general type as conducted by the Borrowers and
their Subsidiaries on the Closing Date, taken as a whole, and preserve, renew
and keep in full force and effect its corporate existence and take all
reasonable action to maintain all rights, privileges and franchises necessary or
desirable in the normal conduct of the business of the Borrowers and their
Subsidiaries, taken as a whole, except as otherwise expressly permitted pursuant
to Section 8.2, provided that any Restricted Subsidiary shall not be required to
preserve, renew or keep in full force and effect its corporate existence and the
Parent Borrower and the Restricted Subsidiaries shall not be required to
maintain any such rights, privileges or franchises, if the failure to do so
would not reasonably be expected to have a Material Adverse Effect; and comply
with all

 

77

--------------------------------------------------------------------------------


 

Contractual Obligations and Requirements of Law except to the extent that
failure to comply therewith, in the aggregate, would not reasonably be expected
to have a Material Adverse Effect.

 

7.5           Maintenance of Property, Insurance.  Keep all property useful and
necessary in the business of the Parent Borrower and its Restricted
Subsidiaries, taken as a whole, in good working order and condition, except
where failure to do so would not reasonably be expected to have a Material
Adverse Effect; use commercially reasonable efforts to maintain with financially
sound and reputable insurance companies (or any Captive Insurance Subsidiary)
insurance on, or self-insure, all property material to the business of the
Parent Borrower and its Restricted Subsidiaries, taken as a whole, in at least
such amounts and against at least such risks (but including in any event public
liability and business interruption) as are usually insured against in the same
general area by companies engaged in the same or a similar business, all as
determined in good faith by the Parent Borrower or such Restricted Subsidiary;
furnish to the Administrative Agent, upon written request, information in
reasonable detail as to the insurance carried; and ensure that at all times the
Administrative Agent and the other Secured Parties shall be named as additional
insureds with respect to liability policies and the Domestic Collateral Agent
and/or the PRUSVI Collateral Agent, as applicable, shall be named as loss payee
with respect to the property insurance maintained by each Borrower with respect
to the Facility Assets; provided that, unless a Specified Default shall have
occurred and be continuing, the Domestic Collateral Agent and/or the PRUSVI
Collateral Agent, as applicable, shall turn over to the applicable Borrower any
amounts received by it as loss payee under any property insurance maintained by
the Borrowers or their Subsidiaries and, unless a Specified Default shall have
occurred and be continuing, the Domestic Collateral Agent and PRUSVI Collateral
Agent agree that the Borrowers shall have the sole right to adjust or settle any
claims under such insurance.

 

7.6           Inspection of Property; Books and Records; Discussions.  (a) 
(i) In the case of the Parent Borrower, keep proper books of records in a manner
to allow financial statements to be prepared in conformity with GAAP
consistently applied in respect of all material financial transactions and
matters involving the material assets and business of the Parent Borrower and
its Restricted Subsidiaries, taken as a whole; and (ii) permit representatives
of the Administrative Agent to visit and inspect any of its properties and
examine and, to the extent reasonable, make abstracts from any of its books and
records (other than in respect of any Specified Proprietary & Confidential
Information) and to discuss the business, operations, properties and financial
and other condition of such entity and its Restricted Subsidiaries with officers
of such entity and its Restricted Subsidiaries and with its independent
certified public accountants, in each case at any reasonable time, upon
reasonable notice, and as often as may reasonably be desired.  Each Borrower
shall keep records of its Vehicles constituting Facility Assets that are
accurate and complete in all material respects and shall furnish (without
duplication) the Administrative Agent with inventory reports respecting such
Vehicles in form and detail reasonably satisfactory to the Administrative Agent
at such times as the Administrative Agent may reasonably request.

 

(b)           At reasonable times during normal business hours and upon
reasonable prior notice that the Administrative Agent requests, independently of
or in connection with the visits and inspections provided for in clause
(a) above, the Borrowers will grant access to the Administrative Agent
(including employees of the Administrative Agent or any consultants,

 

78

--------------------------------------------------------------------------------


 

accountants, lawyers and appraisers retained by the Administrative Agent) to
such Person’s premises, books, records, accounts, and Vehicles constituting
Facility Assets so that the Administrative Agent may conduct (or engage third
parties to conduct) such field examinations, verifications and evaluations of
the Facility Assets as the Administrative Agent may deem necessary or
appropriate.  Unless an Event of Default exists, or if previously approved by
Parent Borrower or its Restricted Subsidiary, no environmental assessment by the
Collateral Agent may include any sampling or testing of the soil, surface water
or groundwater.  The reasonable fees and out-of-pocket expenses of any such
third party so engaged by the Administrative Agent incurred to conduct such
field examinations and other verifications and evaluations shall be paid by the
Loan Parties; provided that absent the existence and continuation of an Event of
Default, such expenses shall not exceed $50,000 per year.  In addition, prior to
the consummation of a Puerto Ricancars Disposal Event, the Administrative Agent
or its agents shall be permitted to conduct additional collateral audits with
respect to the Eligible PRUSVI Vehicles (including to confirm that the Eligible
PRUSVI Vehicles are titled in the name of Puerto Ricancars or otherwise confirm
ownership, to examine the registry of the Department of Transportation and
Public Works of the Commonwealth in the Commonwealth of Puerto Rico and to
examine financing statements filed in the commercial transactions registry of
the Commonwealth of Puerto Rico State Department to confirm filings in the name
of the PRUSVI Collateral Agent, in each case, to the extent applicable
hereunder) and the reasonable fees and out-of-pocket expenses of any third party
so engaged by the Administrative Agent shall be paid by the Loan Parties;
provided that absent the existence and continuation of an Event of Default, such
collateral audits at the expense of the Loan Parties shall be limited to no more
than one (1) in any calendar year, and such expenses for such collateral audits
with respect to the Eligible PRUSVI Vehicles shall not exceed $50,000 per year.
All amounts chargeable to the applicable Borrowers under this
Section 7.6(b) shall constitute obligations that are secured by all of the
applicable Collateral and shall be payable to the Administrative Agent
hereunder.

 

(c)           On or prior to June 30 of each year, commencing June 30, 2012,
cause a nationally recognized firm of independent certified accountants
(reasonably acceptable to the Administrative Agent, which may be the Parent
Borrower’s accountants) to furnish a report to the Administrative Agent to the
effect that such accountants have performed certain agreed upon procedures on a
statistical sample of the certificates of title of the Eligible Vehicles
designed to provide a ninety-five percent (95%) confidence level confirming that
the Eligible Domestic Vehicles are titled in the name of the Parent Borrower and
that, in the case of such Eligible Vehicles, the certificates of title thereof
show a lien in the name of the Domestic Collateral Agent, with such exceptions
thereto as shall be set forth in such report. The Parent Borrower shall be
responsible for the reasonable cost of such report.

 

(d)           On or prior to June 30 of each year, commencing June 30, 2012,
cause a nationally recognized firm of independent certified accountants
(reasonably acceptable to the Administrative Agent, which may be the Parent
Borrower’s accountants) to furnish a report to the Administrative Agent to the
effect that such accountants have performed certain agreed upon procedures with
respect to the calculations of (i) the Disposition Proceeds received by the
applicable Borrower, from the sale or other disposition of all Eligible Risk
Vehicles sold or otherwise disposed of during the calendar month ending
immediately prior to such date, (ii) the respective Net Book Values of such
Eligible Risk Vehicles as of such date of disposition and (iii)

 

79

--------------------------------------------------------------------------------


 

the Market Values of such Eligible Risk Vehicles as of such date of
disposition.  The Parent Borrower shall be responsible for the reasonable cost
of such report.

 

7.7           Notices.  Promptly give notice to the Administrative Agent and
each Lender of:

 

(a)           as soon as possible after a Responsible Officer of the Parent
Borrower knows thereof, the occurrence of any Default or Event of Default;

 

(b)           as soon as possible after a Responsible Officer of the Parent
Borrower knows thereof, to the extent not otherwise disclosed in the public
filings of the Parent Borrower under the Exchange Act, any (i) default or event
of default under any Contractual Obligation (including with respect to lease
obligations in connection with Special Purpose Financings) of the Parent
Borrower or any of its Subsidiaries, other than as previously disclosed in
writing to the Lenders, or (ii) litigation, investigation or proceeding which
may exist at any time between the Borrowers or any of their Subsidiaries and any
Governmental Authority that in the case of either clause (i) or (ii) would
reasonably be expected to have a Material Adverse Effect;

 

(c)           as soon as possible after a Responsible Officer of the Parent
Borrower knows thereof, the occurrence of any default or event of default under
any of the Indentures, the Existing ABL Facility Credit Agreement, or the Senior
Term Credit Agreement or any default or Event of Default or amortization event
under the U.S. ABS Program Documents;

 

(d)           to the extent not otherwise disclosed in the public filings of the
Parent Borrower under the Exchange Act, as soon as possible after a Responsible
Officer of the Parent Borrower knows thereof, any litigation or proceeding
affecting Holdings or any of its Restricted Subsidiaries or (prior to the
consummation of a Puerto Ricancars Disposal Event) Puerto Ricancars or its
Restricted Subsidiaries that would reasonably be expected to have a Material
Adverse Effect;

 

(e)           the following events, as soon as possible and in any event within
30 days after a Responsible Officer of the Parent Borrower or any of its
Subsidiaries knows thereof:  (i) the occurrence or expected occurrence of any
Reportable Event (or similar event) with respect to any Single Employer Plan (or
Foreign Plan), a failure to make any required contribution to a Single Employer
Plan, Multiemployer Plan or Foreign Plan, the creation of any Lien on the
property of the Borrowers or their Subsidiaries in favor of the PBGC, a Plan or
a Foreign Plan or any withdrawal from, or the full or partial termination,
Reorganization or Insolvency of, any Multiemployer Plan or Foreign Plan;
(ii) the institution of proceedings or the taking of any other formal action by
the PBGC or the Borrowers or any of their Subsidiaries or any Commonly
Controlled Entity or any Multiemployer Plan which would reasonably be expected
to result in the withdrawal from, or the termination, Reorganization or
Insolvency of, any Single Employer Plan, Multiemployer Plan or Foreign Plan;
provided, however, that no such notice will be required under clause (i) or
(ii) above unless the event giving rise to such notice, when aggregated with all
other such events under clause (i) or (ii) above, would be reasonably expected
to result in a Material Adverse Effect; or (iii) the first occurrence after the
Closing Date of an Underfunding under a Single Employer Plan or Foreign Plan
that exceeds 10% of the value

 

80

--------------------------------------------------------------------------------


 

of the assets of such Single Employer Plan or Foreign Plan, in each case,
determined as of the most recent annual valuation date of such Single Employer
Plan or Foreign Plan on the basis of the actuarial assumptions used to determine
the funding requirements of such Single Employer Plan or Foreign Plan as of such
date;

 

(f)            Reserved;

 

(g)           as soon as possible after a Responsible Officer of the Parent
Borrower knows thereof, (i) any release or discharge by the Parent Borrower or
any of its Restricted Subsidiaries of any Materials of Environmental Concern
required to be reported under applicable Environmental Laws to any Governmental
Authority, unless the Parent Borrower reasonably determines that the total
Environmental Costs arising out of such release or discharge would not
reasonably be expected to have a Material Adverse Effect; (ii) any condition,
circumstance, occurrence or event not previously disclosed in writing to the
Administrative Agent that would reasonably be expected to result in liability or
expense under applicable Environmental Laws, unless the Parent Borrower
reasonably determines that the total Environmental Costs arising out of such
condition, circumstance, occurrence or event would not reasonably be expected to
have a Material Adverse Effect, or would not reasonably be expected to result in
the imposition of any lien or other material restriction on the title, ownership
or transferability of any facilities and properties owned, leased or operated by
the Parent Borrower or any of its Restricted Subsidiaries that would reasonably
be expected to result in a Material Adverse Effect; and (iii) any action taken
or proposed action to be taken by the Parent Borrower or any of its Restricted
Subsidiaries that would reasonably be expected to subject the Parent Borrower or
any of its Restricted Subsidiaries to any material additional or different
requirements or liabilities under Environmental Laws, unless the Parent Borrower
reasonably determines that the total Environmental Costs arising out of such
action would not reasonably be expected to have a Material Adverse Effect; or

 

(h)           any event individually resulting in the loss, damage, or
destruction to the Facility Assets in the amount of $10,000,000 or more, whether
or not covered by insurance.

 

Each notice pursuant to this Section 7.7 shall be accompanied by a statement of
a Responsible Officer of the applicable Borrower (and, if applicable, the
relevant Commonly Controlled Entity or Subsidiary) setting forth details of the
occurrence referred to therein and stating what action the applicable Borrower
(or, if applicable, the relevant Commonly Controlled Entity or Subsidiary)
proposes to take with respect thereto.

 

7.8           Environmental Laws.  (a)  (i)  Comply substantially with, and
require substantial compliance by all tenants, subtenants, contractors, and
invitees with, all applicable Environmental Laws; (ii) obtain, comply
substantially with and maintain any and all Environmental Permits necessary for
its operations as conducted and as planned; and (iii) require that all tenants,
subtenants, contractors, and invitees obtain, comply substantially with and
maintain any and all Environmental Permits necessary for their operations as
conducted and as planned, with respect to any property leased or subleased from,
or operated by the Parent Borrower or its Restricted Subsidiaries.  For purposes
of this Section 7.8(a), noncompliance shall not constitute a breach of this
covenant, provided that, upon learning of any actual or suspected

 

81

--------------------------------------------------------------------------------


 

noncompliance, the Parent Borrower and any such affected Subsidiary shall
promptly undertake and diligently pursue reasonable efforts, if any, to achieve
compliance, and provided, further, that in any case such noncompliance would not
reasonably be expected to have a Material Adverse Effect.

 

(b)           Promptly comply, in all material respects, with all orders and
directives of all Governmental Authorities regarding Environmental Laws, other
than such orders or directives (i) as to which the failure to comply would not
reasonably be expected to result in a Material Adverse Effect or (ii) as to
which: (x) appropriate reserves have been established in accordance with GAAP;
(y) an appeal or other appropriate contest is or has been timely and properly
taken and is being diligently pursued in good faith; and (z) if the
effectiveness of such order or directive has not been stayed, the failure to
comply with such order or directive during the pendency of such appeal or
contest could not reasonably be expected to give rise to a Material Adverse
Effect.

 

7.9           Post-Closing Security Perfection.  Notwithstanding anything in
this Agreement or any other Loan Document to the contrary, with respect to
Accounts created by the Borrowers arising out of a sale of Eligible Program
Vehicles, the Borrowers will not be required to deliver any Assignment
Agreements (under and as defined in the Domestic Guarantee and Collateral
Agreement or the PRUSVI Guarantee and Collateral Agreement, as applicable) until
60 days after the Closing Date (or such longer period as the Administrative
Agent may agree, in its reasonable discretion).  With respect to Accounts
created by the Borrowers arising out of a sale of Eligible Program Vehicles, the
Borrowers will obtain the related Assignment Agreements (under and as defined in
the Domestic Guarantee and Collateral Agreement or the PRUSVI Guarantee and
Collateral Agreement) as promptly as is reasonably practicable for the
applicable Borrower.   Notwithstanding anything to the contrary in Section 9,
failure to satisfy any of the foregoing requirements will not constitute a
breach or result in any Default or Event of Default under this Agreement;
provided, that, any Accounts for which the requirements of the first sentence
are not satisfied within the applicable time period shall be excluded from the
Domestic Borrowing Base or PRUSVI Borrowing Base, as applicable, upon the
expiration of the applicable time period and remain so excluded until such time
as the applicable requirements are so satisfied.

 

7.10         Additional Agents.  If requested by the Required Lenders in
accordance with the terms of Section 10.12, reasonably cooperate in the
appointment of an Additional Agent and pay the reasonable fees and expenses of
such Additional Agent.  Without limiting the foregoing, the Borrowers will
provide the Additional Agent such access and information as is reasonably
necessary to permit the Additional Agent to carry out its duties as described in
Section 10.12.

 

7.11         Existing ABL Facility Event.  The Parent Borrower shall promptly,
and in any event within two (2) Business Days, following a Responsible Officer’s
obtaining knowledge of such occurrence, notify the Administrative Agent in
writing of the occurrence of an Existing ABL Facility Event.

 

82

--------------------------------------------------------------------------------


 

SECTION 8.  NEGATIVE COVENANTS.  Each of the Borrowers hereby agrees that, from
and after the Closing Date and so long as the Revolving Facility Commitments
remain in effect, and thereafter until payment in full of the Loans and any
other amount then due and owing to any Lender or any Agent hereunder and under
any Note, the Borrowers shall not and the Parent Borrower shall not permit any
Restricted Subsidiary to, directly or indirectly:

 

8.1           Limitation on Liens.  Create, incur, assume or suffer to exist any
Lien upon any of the Facility Assets or any Kansas Vehicles, whether now owned
or hereafter acquired, except for the following (Liens described below are
herein referred to as “Permitted Liens”; provided, however, that no reference to
a Permitted Lien herein, including any statement or provision as to the
acceptability of any Permitted Lien, shall in any way constitute or be construed
so as to postpone or subordinate any Liens or other rights of the Agents, the
Lenders or any of them hereunder or arising under any other Loan Document in
favor of such Permitted Lien):

 

(a)           Liens for taxes, assessments and similar charges not yet
delinquent or the nonpayment of which in the aggregate would not reasonably be
expected to have a Material Adverse Effect, or which are being contested in good
faith by appropriate proceedings and adequate reserves with respect thereto are
maintained on the books of the Parent Borrower or its Restricted Subsidiaries,
as the case may be, in conformity with GAAP;

 

(b)           Liens with respect to outstanding motor vehicle fines, and
carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other like
Liens arising in the ordinary course of business and relating to obligations
which are not overdue for a period of more than 60 days or which are being
contested in good faith by appropriate proceedings;

 

(c)           Liens of landlords or of mortgagees of landlords arising by
operation of law or pursuant to the terms of real property leases, provided that
the rental payments secured thereby are not overdue for a period of more than 60
days or which are being contested in good faith by appropriate proceedings
diligently conducted;

 

(d)           pledges, deposits or other Liens in connection with workers’
compensation, unemployment insurance, other social security benefits or other
insurance related obligations (including pledges or deposits securing liability
to insurance carriers under insurance or self-insurance arrangements);

 

(e)           Liens arising by reason of any judgment, decree or order of any
court or other Governmental Authority, if appropriate legal proceedings which
may have been duly initiated for the review of such judgment, decree or order,
are being diligently prosecuted and shall not have been finally terminated or
the period within which such proceedings may be initiated shall not have
expired;

 

(f)            Liens to secure the performance of (x) bids, contracts (other
than for borrowed money), obligations for utilities, leases and statutory or
regulatory obligations, or (y) performance, bid, surety, appeal, judgment,
replevin and similar bonds, other suretyship

 

83

--------------------------------------------------------------------------------


 

arrangements, and other similar obligations, all in, or relating to liabilities
or obligations incurred in, the ordinary course of business;

 

(g)           zoning restrictions, easements, rights-of-way, restrictions on the
use of property, other similar encumbrances incurred in the ordinary course of
business and minor irregularities of title, which do not materially interfere
with the ordinary conduct of the business of the Parent Borrower and its
Restricted Subsidiaries taken as a whole;

 

(h)           Liens created pursuant to the LKE Program;

 

(i)            Liens in favor of third parties in connection with financing or
other financial accommodations provided by such third parties, provided, that,
(i) such liens shall not encumber any Facility Assets contained in the Total
Borrowing Base or any proceeds thereof, (ii) all cash and other proceeds of any
such Liens created in favor of such third parties shall be segregated in a
manner reasonably acceptable to the Administrative Agent from all cash and other
proceeds of Facility Assets contained in the Total Borrowing Base, (iii) such
liens shall not encumber any Kansas Vehicles or proceeds thereof and (iv) with
respect to each owner of Facility Assets, such liens shall not affect the
Facility Assets owned by such owner (x) disproportionately by manufacturer or
type of vehicle or (y) disproportionately by location of Facility Assets within
a given territory;

 

(j)            Purchase money liens on vehicles in favor of the sellers of such
vehicles, provided, that, such liens are discharged prior to or
contemporaneously with such vehicles being included in the Total Borrowing Base;
and

 

(k)           Liens created pursuant to the Security Documents.

 

8.2           Limitation on Fundamental Changes.  In the case of the Parent
Borrower and, other than in connection with or following any Puerto Ricancars
Disposal Event, Puerto Ricancars, enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or convey, sell, lease, assign, transfer, or
otherwise dispose of, all or substantially all of its property, business or
assets, except (x) any Borrower may be merged, consolidated or amalgamated with
or into another Person if such Borrower is the surviving Person or the Person
formed by or surviving such merger, consolidation or amalgamation (i) (A) in the
case of the Parent Borrower is organized or existing under the laws of the
United States, or any state, district or territory thereof or (B) in the case of
Puerto Ricancars, is organized or existing under the laws of the Commonwealth of
Puerto Rico or any municipality thereof or the United States or any state,
district or territory thereof, and (ii) expressly assumes all obligations of
such Borrower under the Loan Documents pursuant to documentation reasonably
satisfactory to the Administrative Agent, or (y) pursuant to any conveyance,
sale, lease, assignment, transfer, license, abandonment or other disposal
permitted by Section 8.3.

 

8.3           Limitation on Sale of Assets.  Convey, sell, lease, assign,
transfer, license, abandon or otherwise dispose (including, without limitation,
in any sale-leaseback transaction) of any of the Facility Assets, whether now
owned or hereafter acquired, to any Person, unless (a)

 

84

--------------------------------------------------------------------------------

 

after giving pro forma effect thereto (including the application of the net
proceeds thereof), (i) the Aggregate Lender Exposure outstanding to the
Borrowers would not exceed the Total Borrowing Base, (ii) the Aggregate Lender
Exposure outstanding to the Parent Borrower would not exceed the Domestic
Borrowing Base and (iii) the Aggregate Lender Exposure outstanding to Puerto
Ricancars would not exceed the PRUSVI Borrowing Base or (b) the net cash
proceeds thereof are applied to repay the outstanding Revolving Credit Loans
(without any corresponding reduction in the Revolving Facility Commitments).

 

8.4           Limitation on Lines of Business.   Enter into any business, either
directly or through any Restricted Subsidiary or joint venture or similar
arrangement, except for those businesses of the same general type as those in
which Parent Borrower and its Subsidiaries are engaged on the Closing Date or
which are reasonably related thereto and any business related thereto.

 

SECTION 9.  EVENTS OF DEFAULT.  If any of the following events shall occur and
be continuing:

 

(a)           Any of the Borrowers shall fail to pay any principal of any Loan
when due in accordance with the terms hereof (whether at stated maturity, by
mandatory prepayment or otherwise); or any of the Borrowers shall fail to pay
any interest on any Loan, or any other amount payable hereunder, within five
days after any such interest or other amount becomes due in accordance with the
terms hereof; or

 

(b)           Any representation or warranty made or deemed made by any Loan
Party herein or in any other Loan Document (or in any amendment, modification or
supplement hereto or thereto) or which is contained in any certificate furnished
at any time by or on behalf of any Loan Party pursuant to this Agreement or any
such other Loan Document shall prove to have been incorrect in any material
respect on or as of the date made or deemed made; provided, that, with respect
to any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document relating to the validity or the perfection of any
security interest of any Agent and/or Lenders in the Facility Assets (including
any representation or warranty that relates to the calculation of the Domestic
Borrowing Base or the PRUSVI Borrowing Base, as the case may be, or any
component thereof) (x) created pursuant to the PRUSVI Guarantee and Collateral
Agreement, or pursuant to the Cash Management System, such failure of such
representation or warranty to be correct in any material respect shall not
constitute an Event of Default hereunder if such Loan Party cures such
incorrectness within 30 days after the earlier of (A) the date on which a
Responsible Officer of the Parent Borrower becomes aware of such incorrectness
and (B) the date on which written notice thereof shall have been given to the
Borrowers by the Administrative Agent or the Required Lenders and (y) comprising
Rental Car Vehicles registered or submitted for registration in State of Hawaii,
such failure of such representation or warranty to be correct in any material
respect shall not constitute an Event of Default hereunder if such Loan Party
cures such incorrectness within 10 days after the earlier of (A) the date on
which a Responsible Officer of the Parent Borrower becomes aware of such
incorrectness and (B) the date on which written notice thereof shall have been
given to the Borrowers by the Administrative Agent or the Required Lenders; or

 

85

--------------------------------------------------------------------------------


 

(c)           Any Loan Party shall default in the observance or performance of
any agreement contained in Sections 7.2(f) (after a three Business Day grace
period or, if during the continuance of an Event of Default under
Section 9(a) or (g), after a one Business Day grace period), 7.4 (with respect
to maintenance of existence), 7.6(a)(ii) (after a two Business Day grace
period), 7.6(b) (after a two Business Day grace period), 7.7(a) or Section 8 of
this Agreement; provided that, in the case of a default in the observance or
performance of its obligations under Section 7.7(a) hereof, such default shall
have continued unremedied for a period of two days; and provided, further, that
if (x) any such failure with respect to Sections 7.4 or 7.6 is of a type that
can be cured within five Business Days and (y) such Default could not materially
adversely impact the Lenders’ Liens on the Collateral and the negative pledge
with respect to the Kansas Vehicles, taken as a whole, such failure shall not
constitute an Event of Default for five Business Days after the occurrence
thereof, so long as the Loan Parties are diligently pursuing the cure of such
failure; or

 

(d)           Any Loan Party shall default in the observance or performance of
any other agreement contained in this Agreement or any other Loan Document
(other than as provided in paragraphs (a) through (c) of this Section 9, and
other than as expressly provided in this Agreement), and such default shall
continue unremedied for a period of thirty (30) days after the earlier of
(A) the date on which a Responsible Officer of the Parent Borrower becomes aware
of such default and (B) the date on which written notice thereof shall have been
given to the Borrowers by the Administrative Agent or the Required Lenders; or

 

(e)           The Parent Borrower or any of its Restricted Subsidiaries shall
(A) (i) default in (x) any payment of principal of or interest on any
Indebtedness (including, without limitation, any Material Vehicle Lease
Obligation, but excluding the Loans) in excess of $100,000,000 or (y) in the
payment of any Guarantee Obligation (other than any Guarantee Obligations in
respect of Brazilian Indebtedness) in excess of $100,000,000, beyond the period
of grace (not to exceed 30 days), if any, provided in the instrument or
agreement under which such Indebtedness or Guarantee Obligation was created; or
(ii) default in the observance or performance of any other agreement or
condition relating to any Indebtedness (including, without limitation, any
Material Vehicle Lease Obligation, but excluding the Loans and excluding any
Brazilian Indebtedness) or Guarantee Obligation (other than any Guarantee
Obligation in respect of the Brazilian Indebtedness) referred to in clause
(i) above or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event shall occur or condition exist, the effect
of which default or other event or condition is to cause, or to permit the
holder or holders of such Indebtedness or beneficiary or beneficiaries of such
Guarantee Obligation (or a trustee or agent on behalf of such holder or holders
or beneficiary or beneficiaries) to cause, with the giving of notice or lapse of
time if required, such Indebtedness to become due prior to its stated maturity
or such Guarantee Obligation to become payable (an “Acceleration”), and (x) such
time shall have lapsed and, if any notice (a “Default Notice”) shall be required
to commence a grace period or declare the occurrence of an event of default
before notice of Acceleration may be delivered, such Default Notice shall have
been given, (y) such default shall not have been remedied or waived by or on
behalf of such holder or holders or beneficiary or beneficiaries, and (z) in the
case of any such Indebtedness or Guarantee Obligation of any Foreign Subsidiary
(but not, for the avoidance of doubt, Guarantee Obligations of the Parent
Borrower or any Restricted Subsidiary that is a Domestic Subsidiary) such

 

86

--------------------------------------------------------------------------------


 

Indebtedness or Guarantee Obligation shall have been Accelerated and such
Acceleration shall not have been rescinded (provided that this clause (ii) shall
not apply to secured Indebtedness that becomes due as a result of the voluntary
sale or transfer of the property or assets securing such Indebtedness, if such
sale or transfer is permitted hereunder) or (B) default in the observance or
performance of any agreement or condition (other than as referred to in clause
(A)(i) above) relating to any Material Vehicle Lease Obligation referred to in
clause (A)(i) above, and the lessor thereunder or its permitted assignee shall
have terminated such Material Vehicle Lease Obligation, and such termination
shall have caused an “amortization event” (or similar event however denominated)
under the Special Purpose Financing to which such Material Vehicle Lease
Obligation relates provided, however, that, no Default or Event of Default shall
be deemed to occur (i) if such default arises under the Existing Facilities and
is a default based upon the breach of a financial covenant or financial
covenants thereunder and such default is cured or waived by the holders of the
applicable Existing Facilities, in each case prior to the earliest of (a) ten
(10) Business Days after the occurrence of such default, (b) acceleration of the
indebtedness under the applicable Existing Facility and (c) termination of the
commitments under the applicable Existing Facility, (ii) if such default is a
default based upon the breach of a negative covenant or negative covenants under
the Existing Facilities or arises as a cross-default to the occurrence of a
default under another facility, including any Material Vehicle Lease Obligation,
and, in either case, such default is cured or waived by the holders of the
applicable facility, in each case prior to the earliest of (a) twenty (20)
Business Days after the occurrence of such default, (b) acceleration of the
indebtedness or the occurrence of a “liquidation event of default” (or similar
event however denominated) and the commencement of liquidation under the
applicable facility and (c) termination of the commitments under the applicable
facility, and (iii) in the case of any other default, until such time as any
applicable grace period (not to exceed 30 days) has expired in accordance with
the terms of the relevant facility agreements; or

 

(f)            Reserved; or

 

(g)           If (i) any Loan Party or any Material Subsidiaries of the Parent
Borrower shall commence any case, proceeding or other action (A) under any
existing or future law of any jurisdiction, domestic or foreign, relating to
bankruptcy, insolvency, reorganization or relief of debtors, seeking to have an
order for relief entered with respect to it, or seeking to adjudicate it a
bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts (excluding, in each case, the solvent liquidation or
reorganization of any Foreign Subsidiary of the Parent Borrower that is not a
Loan Party), or (B) seeking appointment of a receiver, interim receiver,
receivers, receiver and manager, custodian, conservator or other similar
official for it or for all or any substantial part of its assets, or any Loan
Party or any Material Subsidiaries of the Parent Borrower shall make a general
assignment for the benefit of its creditors; or (ii) there shall be commenced
against any Loan Party or any Material Subsidiaries of the Parent Borrower any
case, proceeding or other action of a nature referred to in clause (i) above
which (A) results in the entry of an order for relief or any such adjudication
or appointment or (B) remains undismissed, undischarged, unstayed or unbonded
for a period of 60 days; or (iii) there shall be commenced against any Loan
Party or any Material Subsidiaries of the Parent Borrower any case, proceeding
or other action seeking issuance of a warrant of attachment, execution,
distraint or similar process against all or any substantial part of its assets
which results in the entry of an

 

87

--------------------------------------------------------------------------------


 

order for any such relief which shall not have been vacated, discharged, stayed
or bonded pending appeal within 60 days from the entry thereof; or (iv) any Loan
Party or any Material Subsidiaries of the Parent Borrower shall take any
corporate or other organizational action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any of the acts set forth in clause
(i), (ii), or (iii) above; or (v) any Loan Party or any Material Subsidiaries of
the Parent Borrower shall be generally unable to, or shall admit in writing its
general inability to, pay its debts as they become due; or

 

(h)           (i) Any Person shall engage in any “prohibited transaction” (as
defined in Section 406 of ERISA or Section 4975 of the Code) involving any Plan,
(ii) (A) any failure to satisfy minimum funding standards (as defined in
Section 302 or 303 of ERISA or Section 412 or 430 of the Code), whether or not
waived, shall exist with respect to any Plan or (B) any Lien in favor of the
PBGC or a Plan shall arise on the assets of either of the Parent Borrower or any
Commonly Controlled Entity, (iii) a Reportable Event shall occur with respect
to, or proceedings shall commence to have a trustee appointed, or a trustee
shall be appointed, to administer or to terminate, any Single Employer Plan,
which Reportable Event or commencement of proceedings or appointment of a
trustee is in the reasonable opinion of the Administrative Agent likely to
result in the termination of such Plan for purposes of Title IV of ERISA,
(iv) any Single Employer Plan shall terminate for purposes of Title IV of ERISA
other than a standard termination pursuant to Section 4041(b) of ERISA,
(v) either of the Parent Borrower or any Commonly Controlled Entity shall, or in
the reasonable opinion of the Administrative Agent is reasonably likely to,
incur any liability in connection with a withdrawal from, or the Insolvency or
Reorganization of, a Multiemployer Plan, or (vi) any other event or condition
shall occur or exist with respect to a Plan; and in each case in clauses
(i) through (vi) of this Section 9(h), such event or condition, either
individually or together with all other such events or conditions, if any, could
be reasonably expected to result in a Material Adverse Effect; or

 

(i)            One or more judgments or decrees shall be entered against the
Parent Borrower or any Restricted Subsidiary involving in the aggregate at any
time a liability (net of any insurance or indemnity payments actually received
in respect thereof prior to or within 60 days from the entry thereof, or to be
received in respect thereof in the event any appeal thereof shall be
unsuccessful) of $50,000,000 or more, and all such judgments or decrees shall
not have been vacated, discharged, stayed or bonded pending appeal within 60
days from the entry thereof; or

 

(j)            (i) Any of the Security Documents shall cease for any reason to
be in full force and effect (other than pursuant to the terms hereof or
thereof), or any Loan Party which is a party to any of the Security Documents
shall so assert in writing, or (ii) the Lien created by any of the Security
Documents shall cease to be perfected and enforceable in accordance with its
terms or of the same effect as to perfection and priority purported to be
created thereby with respect to any significant portion of the Collateral (other
than in connection with any termination of such Lien in respect of any
Collateral as permitted hereby or by any Security Document), and such failure of
such Lien to be perfected and enforceable with such priority shall have
continued unremedied (x) with respect to any Lien created by any PRUSVI Security
Document or any Security Document entered into in connection with the Cash
Management System, until the day that is 30 days after the earlier of (A) the
date on which a Responsible Officer of the Parent

 

88

--------------------------------------------------------------------------------


 

Borrower becomes aware of such failure and (B) the date on which written notice
thereof shall have been given to the Borrowers by the Administrative Agent or
the Required Lenders, (y) with respect to any Lien created by any Security
Document granting an interest in any Rental Car Vehicles registered or submitted
for registration in State of Hawaii, until the day that is 10 days after the
earlier of (A) the date on which a Responsible Officer of the Parent Borrower
becomes aware of such failure and (B) the date on which written notice thereof
shall have been given to the Borrowers by the Administrative Agent or the
Required Lenders and (z) with respect to any Lien on any other Collateral, for a
period of 20 days; or

 

(k)           A Change of Control shall have occurred;

 

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (g) above with respect to any Borrower,
automatically the Revolving Facility Commitments, if any, shall immediately
terminate and the Loans hereunder (with accrued interest thereon) and all other
amounts owing under this Agreement shall immediately become due and payable, and
(B) if such event is any other Event of Default, either or both of the following
actions may be taken:  (i) with the consent of the Required Lenders, the
Administrative Agent may, or upon the request of the Required Lenders the
Administrative Agent shall, by notice to the Parent Borrower, declare the
Revolving Facility Commitments to be terminated forthwith, whereupon the
Revolving Facility Commitments, if any, shall immediately terminate; and
(ii) with the consent of the Required Lenders, the Administrative Agent may, or
upon the request of the Required Lenders, the Administrative Agent shall, by
notice to the Parent Borrower, declare the Loans hereunder (with accrued
interest thereon) and all other amounts owing under this Agreement to be due and
payable forthwith, whereupon the same shall immediately become due and payable.

 

Except as expressly provided above in this Section 9, presentment, demand,
protest and all other notices of any kind are hereby expressly waived.

 

SECTION 10.  THE AGENTS AND THE OTHER REPRESENTATIVES.

 

10.1         Appointment.  Each Lender hereby irrevocably designates and
appoints the Agents as the agents of such Lender under this Agreement and the
other Loan Documents, and each such Lender irrevocably authorizes each agent, in
such capacity, to take such action on its behalf under the provisions of this
Agreement and the other Loan Documents and to exercise such powers and perform
such duties as are expressly delegated to or required of such Agent by the terms
of this Agreement and the other Loan Documents, together with such other powers
as are reasonably incidental thereto.  Notwithstanding any provision to the
contrary elsewhere in this Agreement, the Agents shall not have any duties or
responsibilities, except, in the case of the Administrative Agent, the Domestic
Collateral Agent and the PRUSVI Collateral Agent, those expressly set forth
herein or in any other Loan Document, or any fiduciary relationship with any
Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against any Agent or the Other Representatives. 
Each of the Agents may perform any of their respective duties under this
Agreement, the other Loan Documents and any other instruments and agreements
referred to herein or therein by or through its respective officers, directors,
agents,

 

89

--------------------------------------------------------------------------------


 

employees or Affiliates (it being understood and agreed, for avoidance of doubt
and without limiting the generality of the foregoing, that the Administrative
Agent, the Domestic Collateral Agent and the PRUSVI Collateral Agent may perform
any of their respective duties under the Security Documents by or through one or
more of their respective Affiliates).

 

10.2         Delegation of Duties.  In performing its functions and duties under
this Agreement, each Agent shall act solely as agent for the Lenders and, as
applicable, the other Secured Parties, and no Agent assumes any (and shall not
be deemed to have assumed any) obligation or relationship of agency or trust
with or for Borrowers or any of their respective Subsidiaries.  Each Agent may
execute any of its duties under this Agreement and the other Loan Documents by
or through agents or attorneys-in-fact, and shall be entitled to advice of
counsel concerning all matters pertaining to such duties.  No Agent shall be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
or counsel selected by it with reasonable care.

 

10.3         Exculpatory Provisions.  None of the Agents nor any of their
officers, directors, employees, agents, attorneys-in-fact or Affiliates shall be
(a) liable for any action taken or omitted to be taken by such Person under or
in connection with this Agreement or any other Loan Document (except for the
gross negligence or willful misconduct of such Person or any of its officers,
directors, employees, agents, attorneys-in-fact or Affiliates) or
(b) responsible in any manner to any of the Lenders for (i) any recitals,
statements, representations or warranties made by any Borrower or any other Loan
Party or any officer thereof contained in this Agreement or any other Loan
Document or in any certificate, report, statement or other document referred to
or provided for in, or received by the Agents under or in connection with, this
Agreement or any other Loan Document, (ii) for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any Notes or any other Loan Document, (iii) for any failure of any Borrower or
any other Loan Party to perform its obligations hereunder or under any other
Loan Document, (iv) the performance or observance of any of the terms,
provisions or conditions of this Agreement or any other Loan Document, (v) the
satisfaction of any of the conditions precedent set forth in Section 6, or
(vi) the existence or possible existence of any Default or Event of Default.  No
Agent shall be under any obligation to any Lender to ascertain or to inquire as
to the observance or performance of any of the agreements contained in, or
conditions of, this Agreement or any other Loan Document, or to inspect the
properties, books or records of any Borrower or any other Loan Party.  Each
Lender agrees that, except for notices, reports and other documents expressly
required to be furnished to the Lenders by the Administrative Agent hereunder or
given to the Agents for the account of or with copies for the Lenders, the
Agents shall not have any duty or responsibility to provide any Lender with any
credit or other information concerning the business, operations, property,
condition (financial or otherwise), prospects or creditworthiness of any
Borrower or any other Loan Party which may come into the possession of the
Agents or any of their officers, directors, employees, agents, attorneys-in-fact
or Affiliates.

 

10.4         Reliance by Agents.  Each Agent shall be entitled to rely, and
shall be fully protected (and shall have no liability to any Person) in relying,
upon any writing, resolution, notice, consent, certificate, affidavit, letter,
telecopy, telex or teletype message, statement, order or other document or
conversation believed by it to be genuine and correct and to have been

 

90

--------------------------------------------------------------------------------


 

signed, sent or made by the proper Person or Persons and upon advice and
statements of legal counsel (including counsel to any Borrower), independent
accountants and other experts selected by each Agent.  The Agents may deem and
treat the payee of any Note as the owner thereof for all purposes unless such
Note shall have been transferred in accordance with Section 11.6 and all actions
required by such Section in connection with such transfer shall have been
taken.  Any request, authority or consent of any Person or entity who, at the
time of making such request or giving such authority or consent, is the holder
of any Note shall be conclusive and binding on any subsequent holder,
transferee, assignee or endorsee, as the case may be, of such Note or of any
Note or Notes issued in exchange therefor.  Each Agent shall be fully justified
as between itself and the Lenders in failing or refusing to take any action
under this Agreement or any other Loan Document unless it shall first receive
such advice or concurrence of the Required Lenders and/or such other requisite
percentage of the Lenders as is required pursuant to Section 11.1(a) as it deems
appropriate or it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action.  Each Agent shall in all cases
be fully protected in acting, or in refraining from acting, under this Agreement
and any Notes and the other Loan Documents in accordance with a request of the
Required Lenders and/or such other requisite percentage of the Lenders as is
required pursuant to Section 11.1(a), and such request and any action taken or
failure to act pursuant thereto shall be binding upon all the Lenders and all
future holders of the Loans.

 

10.5         Notice of Default.  No Agent shall be deemed to have knowledge or
notice of the occurrence of any Default or Event of Default hereunder unless the
Administrative Agent has received notice from a Lender, any other Agent or any
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”.  In the event
that the Administrative Agent receives such a notice, the Administrative Agent
shall give prompt notice thereof to the Lenders and each of the other Agents. 
The Agents shall take such action reasonably promptly with respect to such
Default or Event of Default as shall be directed by the Required Lenders and/or
such other requisite percentage of the Lenders as is required pursuant to
Section 11.1(a); provided that unless and until the Agents shall have received
such directions, the Agents may (but shall not be obligated to) take such
action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the
Lenders.

 

10.6         Acknowledgements and Representations by Lenders.  Each Lender
expressly acknowledges that none of the Agents or the Other Representatives nor
any of their officers, directors, employees, agents, attorneys-in-fact or
Affiliates has made any representations or warranties to it and that no act by
any Agent or any Other Representative hereafter taken, including any review of
the affairs of any Borrowers or any other Loan Party, shall be deemed to
constitute any representation or warranty by such Agent or such Other
Representative to any Lender.  Each Lender represents to the Agents, the Other
Representatives and each of the Loan Parties that, independently and without
reliance upon the any Agent, the Other Representatives or any other Lender, and
based on such documents and information as it has deemed appropriate, it has
made and will make, its own appraisal of and investigation into the business,
operations, property, financial and other condition and creditworthiness of the
Borrowers and the other Loan Parties, it has made its own decision to make its
Loans hereunder and enter into this Agreement and it will make its own decisions
in taking or not taking any

 

91

--------------------------------------------------------------------------------


 

action under this Agreement and the other Loan Documents and, except as
expressly provided in this Agreement, neither the Agents nor any Other
Representative shall have any duty or responsibility, either initially or on a
continuing basis, to provide any Lender or the holder of any Note with any
credit or other information with respect thereto, whether coming into its
possession before the making of the Loans or at any time or times thereafter. 
Each Lender represents to each other party hereto that it is a bank, savings and
loan association or other similar savings institution, insurance company,
investment fund or company or other financial institution which makes or
acquires commercial loans in the ordinary course of its business, that it is
participating hereunder as a Lender for such commercial purposes, and that it
has the knowledge and experience to be and is capable of evaluating the merits
and risks of being a Lender hereunder.  Each Lender acknowledges and agrees to
comply with the provisions of Section 11.6 applicable to the Lenders hereunder.

 

10.7         Indemnification.  The Lenders agree to indemnify each Agent (or any
Affiliate thereof) (to the extent not reimbursed by the Borrowers or any other
Loan Party and without limiting the obligation of the Borrowers to do so),
ratably according to their respective Revolving Facility Commitment Percentages
in effect on the date on which indemnification is sought under this Section (or,
if indemnification is sought after the date upon which the Revolving Facility
Commitments shall have terminated and the Loans shall have been paid in full,
ratably in accordance with their Revolving Facility Commitment Percentages
immediately prior to such date), from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever which may at any time
(including at any time following the payment of the Loans) be imposed on,
incurred by or asserted against such Agent (or any Affiliate thereof) in any way
relating to or arising out of this Agreement, any of the other Loan Documents or
the transactions contemplated hereby or thereby or any action taken or omitted
by any Agent (or any Affiliate thereof) under or in connection with any of the
foregoing; provided that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements to the extent arising from
(a) such Agent’s gross negligence or willful misconduct or (b) claims made or
legal proceedings commenced against such Agent by any security holder or
creditor thereof arising out of and based upon rights afforded any such security
holder or creditor solely in its capacity as such.  The agreements in this
Section shall survive the payment of the Loans and all other amounts payable
hereunder.

 

(a)           Any Agent shall be fully justified in failing or refusing to take
any action hereunder and under any other Loan Document (except actions expressly
required to be taken by it hereunder or under the Loan Documents) unless it
shall first be indemnified to its satisfaction by the Lenders pro rata against
any and all liability, cost and expense that it may incur by reason of taking or
continuing to take any such action.

 

(b)           The agreements in this Section 10.7 shall survive the payment of
all Borrower Obligations and Guaranteed Obligations (each as defined in the
Domestic Guarantee and Collateral Agreement).

 

10.8         Agents and Other Representatives in Their Individual Capacity. 
Each Agent, the Other Representatives and their Affiliates may make loans to,
accept deposits from

 

92

--------------------------------------------------------------------------------


 

and generally engage in any kind of business with any Borrower or any other Loan
Party as though such Agent and the Other Representatives were not an Agent or
the Other Representatives hereunder and under the other Loan Documents.  With
respect to Loans made or renewed by them and any Note issued to them, each Agent
and the Other Representatives shall have the same rights and powers under this
Agreement and the other Loan Documents as any Lender and may exercise the same
as though they were not an Agent or an Other Representative, and the terms
“Lender” and “Lenders” shall include the Agents and the Other Representatives in
their individual Lender capacities.

 

10.9         Collateral Matters.  (a)  Each Lender authorizes and directs the
Administrative Agent, the Domestic Collateral Agent and the PRUSVI Collateral
Agent, as applicable, to enter into the Security Documents for the benefit of
the Lenders and the other Secured Parties.  Each Lender hereby agrees, and each
holder of any Note by the acceptance thereof will be deemed to agree, that,
except as otherwise set forth herein, any action taken by any of the Agents or
the Required Lenders in accordance with the provisions of this Agreement or the
Security Documents, and the exercise by the Agents or the Required Lenders of
the powers set forth herein or therein, together with such other powers as are
reasonably incidental thereto, shall be authorized and binding upon all of the
Lenders.  Each of the Agents is hereby authorized on behalf of all of the
Lenders, without the necessity of any notice to or further consent from any
Lender, from time to time, to take any action with respect to any Collateral or
Security Documents which may be necessary to perfect and maintain perfected the
security interest in and liens upon the Collateral granted pursuant to the
Security Documents.  The Domestic Collateral Agent or the PRUSVI Collateral
Agent, as the case may be, may grant extensions of time for the creation and
perfection of security interests in or the obtaining of title insurance, legal
opinions or other deliverables with respect to particular assets or the
provision of any guarantee by any Subsidiary (including extensions beyond the
Closing Date or in connection with assets acquired, or Subsidiaries formed or
acquired, after the Closing Date) where it determines that such action cannot be
accomplished without undue effort or expense by the time or times at which it
would otherwise be required to be accomplished by this Agreement or the Security
Documents

 

(b)           The Lenders hereby authorize the Administrative Agent, the
Domestic Collateral Agent and the PRUSVI Collateral Agent, as applicable, in
each case at its option and in its discretion (A) to release any Lien granted to
or held by such Agent upon any Collateral (i) upon termination of the Revolving
Facility Commitments and payment and satisfaction of all of the obligations
under the Loan Documents at any time arising under or in respect of this
Agreement or the Loan Documents or the transactions contemplated hereby or
thereby, (ii) constituting property being sold or otherwise disposed of (to
Persons other than a Loan Party) upon the sale or other disposition thereof in
compliance with Section 8.3, (iii) if approved, authorized or ratified in
writing by the Required Lenders (or such greater amount, to the extent required
by Section 11.1), (iv) in connection with the granting of Liens thereon in favor
of another Person in compliance with Section 8.1(i) or (v) as otherwise may be
expressly provided in the relevant Security Documents and (B) to subordinate any
Lien on any Excluded Assets or any other property granted to or held by such
Agent, as the case may be under any Loan Document to the holder of any Lien on
such property that is permitted by Section 8.1.  Upon request by the
Administrative Agent, the Domestic Collateral Agent or the PRUSVI Collateral

 

93

--------------------------------------------------------------------------------


 

Agent, at any time, the Lenders will confirm in writing such Agent’s authority
to release particular types or items of Collateral pursuant to this
Section 10.9.

 

(c)           No Agent shall have any obligation whatsoever to the Lenders to
assure that the Collateral exists or is owned by a Borrower or is cared for,
protected or insured or that the Liens granted to any Agent herein or pursuant
hereto have been properly or sufficiently or lawfully created, perfected,
protected or enforced or are entitled to any particular priority, or to exercise
or to continue exercising at all or in any manner or under any duty of care,
disclosure or fidelity any of the rights, authorities and powers granted or
available to the Agents in this Section 10.9 or in any of the Security
Documents, it being understood and agreed that in respect of the Collateral, or
any act, omission or event related thereto, each Agent may act in any manner it
may deem appropriate, in its sole discretion, given such Agent’s own interest in
the Collateral as Lender and that no Agent shall have any duty or liability
whatsoever to the Lenders, except for its gross negligence or willful
misconduct.

 

(d)           Each of the Domestic Collateral Agent and the PRUSVI Collateral
Agent may, and hereby does, appoint the Administrative Agent as its agent for
the purposes of holding any Collateral and/or perfecting the Collateral Agent’s
security interest therein and for the purpose of taking such other action with
respect to the Collateral as such Agents may from time to time agree.

 

10.10       Successor Agent.

 

(a)           Subject to the appointment of a successor as set forth herein, the
Administrative Agent, the Domestic Collateral Agent and the PRUSVI Collateral
Agent may resign as Administrative Agent, Domestic Collateral Agent or PRUSVI
Collateral Agent, respectively, upon 10 days’ notice to the applicable Lenders
and the Parent Borrower, and if any such Agent (or any Affiliate thereof) is a
Defaulting Lender, the Parent Borrower may, upon 10 days’ notice to such Agent,
remove such Agent.  If the Administrative Agent shall resign or be removed as
Administrative Agent under this Agreement and the other Loan Documents, then the
Required Lenders shall appoint from among the Lenders a successor agent for the
Lenders, which successor agent shall be subject to approval by the Parent
Borrower (which approval shall not be unreasonably withheld or delayed),
whereupon such successor agent shall succeed to the rights, powers and duties of
the Administrative Agent, as applicable, and the term “Administrative Agent”
shall mean such successor agent effective upon such appointment and approval,
and the former Agent’s rights, powers and duties as Administrative Agent shall
be terminated, without any other or further act or deed on the part of such
former Agent or any of the parties to this Agreement or any holders of the
Loans.  If the Domestic Collateral Agent or the PRUSVI Collateral Agent shall
resign or be removed as Domestic Collateral Agent or PRUSVI Collateral Agent
under this Agreement and the other Loan Documents, as applicable, the duties,
rights, obligations and responsibilities of such Agent hereunder, if any, shall
automatically be assumed by, and inure to the benefit of, the Administrative
Agent, without any further act by any Agent or any Lender.  After any retiring
Agent’s resignation or removal as Agent, the provisions of this Section 10 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Agent under this Agreement and the other Loan Documents.  Additionally,
after such retiring Agent’s resignation as such Agent, the provisions

 

94

--------------------------------------------------------------------------------

 

of this Section shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was such Agent under this Agreement and the other Loan
Documents.

 

10.11                     Other Representatives.  None of the entities
identified as bookrunners and lead arrangers pursuant to the definition of Other
Representative contained herein, shall have any duties or responsibilities
hereunder or under any other Loan Document in its capacity as such.

 

10.12                     Additional Agent.  If at any time GELCO Corporation
dba GE Fleet Services is no longer Administrative Agent, the Domestic Collateral
Agent and the PRUSVI Collateral Agent, the Required Lenders may appoint an
additional agent (an “Additional Agent”) reasonably acceptable to the Borrowers
to review the Borrowing Base Certificates, otherwise monitor the Facility Assets
and advise the Administrative Agent, the Domestic Collateral Agent and the
PRUSVI Collateral Agent with respect thereto and be prepared to dispose of
Eligible Vehicles if so directed by the applicable Collateral Agent pursuant to
the terms of the Loan Documents.

 

10.13                     Withholding Tax.  To the extent required by any
applicable law, each Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding tax, and in no event shall such Agent
be required to be responsible for or pay any additional amount with respect to
any such withholding.  If any payment has been made to any Lender by the
Administrative Agent without the applicable withholding tax being withheld from
such payment and the Administrative Agent has paid over the applicable
withholding tax to the Internal Revenue Service or any other Governmental
Authority, or  the Internal Revenue Service or any other Governmental Authority
asserts a claim that any Agent did not properly withhold tax from amounts paid
to or for the account of any Lender because the appropriate form was not
delivered or was not properly executed or because such Lender failed to notify
such Agent of a change in circumstances which rendered the exemption from or
reduction of withholding tax ineffective or for any other reason, such Lender
shall indemnify such Agent fully for all amounts paid, directly or indirectly,
by such Agent as tax or otherwise, including any penalties or interest and
together with any expenses incurred.

 

SECTION 11.  MISCELLANEOUS.

 

11.1                           Amendments and Waivers.  (a)  Neither this
Agreement nor any other Loan Document, nor any terms hereof or thereof, may be
amended, supplemented, modified or waived except in accordance with the
provisions of this Section 11.1.  The Required Lenders may, or, with the written
consent of the Required Lenders, the Administrative Agent (and the Domestic
Collateral Agent or the PRUSVI Collateral Agent, as applicable) may, from time
to time, (x) enter into with the respective Loan Parties hereto or thereto, as
the case may be, written amendments, supplements or modifications hereto and to
the other Loan Documents for the purpose of adding any provisions to this
Agreement or to the other Loan Documents or changing, in any manner the rights
or obligations of the Lenders or the Loan Parties hereunder or thereunder or
(y) waive at any Loan Party’s request, on such terms and conditions as the
Required Lenders or the Administrative Agent (or the Domestic Collateral Agent
or the PRUSVI Collateral Agent, as applicable), as the case may be, may specify
in such instrument, any of the requirements of this Agreement or the other Loan
Documents or any Default or Event of Default

 

95

--------------------------------------------------------------------------------


 

and its consequences; provided, however, that no such waiver and no such
amendment, supplement or modification shall:

 

(i)                                     reduce or forgive the amount or extend
the scheduled date of maturity of any Loan or of any scheduled installment
thereof or reduce the stated rate of any interest, commission or fee payable
hereunder (other than as a result of any waiver of the applicability of any
post-default increase in interest rates) or extend the scheduled date of any
payment thereof or increase the amount or extend the expiration date of any
Lender’s Revolving Facility Commitment or change the currency in which any Loan
is payable, in each case without the consent of each Lender directly and
adversely affected thereby, subject to Sections 11.1(d) (it being understood
that (x) waivers or modifications of conditions precedent, covenants, Defaults
or Events of Default or of a mandatory reduction in the aggregate Revolving
Facility Commitment of all Lenders shall not constitute an increase of the
Revolving Facility Commitment of any Lender, and (y) that an increase in the
available portion of any Revolving Facility Commitment of any Lender shall not
constitute an increase in the Revolving Facility Commitment of such Lender);

 

(ii)                                  amend, modify or waive any provision of
this Section 11.1(a) or reduce the percentage specified in the definition of
Required Lenders or Supermajority Lenders, or consent to the assignment or
transfer by the Parent Borrower or Puerto Ricancars of any of its rights and
obligations under this Agreement and the other Loan Documents (other than
pursuant to Section 8.2 or 11.6(a)), in each case without the written consent of
all the Lenders;

 

(iii)                               release Guarantors accounting for
substantially all of the value of the Guarantee of the Obligations pursuant to
the Security Documents, or all or substantially all of the Collateral, in each
case without the consent of all of the Lenders, except as expressly permitted
hereby or by any Security Document

 

(iv)                              require any Lender to make Loans having an
Interest Period of longer than twelve months without the consent of such Lender;

 

(v)                                 amend, modify or waive any provision of
Section 10 without the written consent of the then Agents directly and adversely
affected thereby; or

 

(vi)                              increase the advance rates set forth in the
definition of Domestic Borrowing Base or PRUSVI  Borrowing Base, or (except as
contemplated by the proviso to clauses (a), (b) or (c) of the definition of
“PRUSVI Borrowing Base”) make any change to the definition of “Domestic
Borrowing Base” or “PRUSVI Borrowing Base” (by adding additional categories or
components thereof), Eligible Accounts, Eligible Domestic Accounts, Eligible
Domestic Program Vehicles, Eligible Domestic Risk Vehicles, Eligible Domestic
Vehicles, Eligible PRUSVI Accounts, Eligible PRUSVI Program Vehicles, Eligible
PRUSVI Risk Vehicles, Eligible PRUSVI Vehicles or Eligible Vehicles that would
have the

 

96

--------------------------------------------------------------------------------


 

effect of increasing the amount of the Domestic Borrowing Base or PRUSVI 
Borrowing Base or increase the maximum amount of permitted Agent Advances under
Section 2.1(c) (which, when aggregated with all other Extensions of Credit made
hereunder, shall under no circumstance exceed the Commitments) in each case,
without the written consent of the Supermajority Lenders.

 

(b)                                 Any waiver and any amendment, supplement or
modification pursuant to this Section 11.1 shall apply to each of the Lenders
and shall be binding upon the Loan Parties, the Lenders, the Agents and all
future holders of the Loans.  In the case of any waiver, each of the Loan
Parties, the Lenders and the Agents shall be restored to their former position
and rights hereunder and under the other Loan Documents, and any Default or
Event of Default waived shall be deemed to be cured and not continuing; but no
such waiver shall extend to any subsequent or other Default or Event of Default,
or impair any right consequent thereon.

 

(c)                                  Notwithstanding any provision herein to the
contrary, (y) the Commitment of any Lender may be increased, and additional
Commitments may be added, in each case as contemplated by Section 2.9, with the
written consent of the Parent Borrower and the applicable Lender or Additional
Commitment Lender, as applicable and (z) the Parent Borrower and the
Administrative Agent may amend this Agreement without the consent of any Lender
to cure any ambiguity, mistake, omission, defect or inconsistency, in each case
without the consent of any other Person.  The Administrative Agent hereby agrees
(if requested by the Parent Borrower) to execute any amendment referred to in
this clause (c) or an acknowledgement thereof.

 

(d)                                 If, in connection with any proposed change,
waiver, discharge or termination of or to any of the provisions of this
Agreement and/or any other Loan Document as contemplated by Section 11.1(a), the
consent of each Lender or each affected Lender or the Supermajority Lenders, as
applicable, is required and the consent of the Required Lenders at such time is
obtained but the consent of one or more of such other Lenders whose consent is
required is not obtained (each such other Lender, a “Non-Consenting Lender”)
then the Parent Borrower may, on notice to the Administrative Agent and the
Non-Consenting Lender, (A) replace such Non-Consenting Lender by causing such
Lender to (and such Lender shall be obligated to) assign pursuant to
Section 11.6 (with the assignment fee and any other reasonable out-of-pocket
costs and expenses to be paid by the Parent Borrower in such instance) all of
its rights and obligations under this Agreement to one or more assignees;
provided that neither the Administrative Agent nor any Lender shall have any
obligation to the Parent Borrower to find a replacement Lender; provided,
further, that the applicable assignee shall have agreed to the applicable
change, waiver, discharge or termination of  this Agreement and/or the other
Loan Documents; and provided, further, that all principal, interest and fees
payable by the Borrowers owing to the Non-Consenting Lender relating to the
Loans and participations so assigned shall be paid in full by the assignee
Lender to such Non-Consenting Lender concurrently with such Assignment and
Acceptance or (B) upon notice to the Administrative Agent, prepay the Loans and,
at the Parent Borrower’s option, terminate the Commitments of such
Non-Consenting Lender, in whole or in part, subject to Section 4.12, without
premium or penalty.  In connection with any such replacement under this
Section 11.1(d), if the Non-Consenting Lender does not execute and deliver to
the Administrative Agent a duly completed Assignment and Acceptance and/or any
other documentation necessary to reflect such replacement by the later of
(a) the date

 

97

--------------------------------------------------------------------------------


 

on which the replacement Lender executes and delivers such Assignment and
Acceptance and/or such other documentation and (b) the date as of which all
obligations of the Borrowers owing to the Non-Consenting Lender relating to the
Loans and participations so assigned shall be paid in full by the assignee
Lender to such Non-Consenting Lender, then such Non-Consenting Lender shall be
deemed to have executed and delivered such Assignment and Acceptance and/or such
other documentation as of such date and the applicable Borrower shall be
entitled (but not obligated) to execute and deliver such Assignment and
Acceptance and/or such other documentation on behalf of such Non-Consenting
Lender.

 

11.2                           Notices.  (a)  All notices, requests, and demands
to or upon the respective parties hereto to be effective shall be in writing
(including telecopy), and, unless otherwise expressly provided herein, shall be
deemed to have been duly given or made when delivered by hand, or three days
after being deposited in the mail, postage prepaid, or, in the case of telecopy
notice, when received, or, in the case of delivery by a nationally recognized
overnight courier, when received, addressed as follows in the case of the
Borrowers, the Administrative Agent the Domestic Collateral Agent and the PRUSVI
Collateral Agent, and as set forth in Schedule A in the case of the other
parties hereto, or to such other address as may be hereafter notified by the
respective parties hereto and any future holders of the Loans:

 

The Borrowers:

The Hertz Corporation

 

225 Brae Boulevard

 

Park Ridge, NJ 07656

 

Attention: Treasurer

 

Facsimile: 201-307-2324

 

Telephone: 201-307-2000

 

 

with copies to:

The Hertz Corporation

 

225 Brae Boulevard

 

Park Ridge, NJ 07656

 

Attention: General Counsel

 

Facsimile: 201-594-3122

 

Telephone: 207-307-2000

 

 

 

Debevoise & Plimpton LLP

 

919 Third Avenue

 

New York, New York 10022

 

Attention:  David A. Brittenham, Esq.

 

Facsimile:  (212) 521-8813

 

Telephone:  (212) 909-6215

 

 

The Administrative Agent/

GELCO Corporation d/b/a GE Fleet Services

the Domestic Collateral Agent/

c/o GE Corporate Financial Services

the PRUSVI Collateral Agent:

201 Merritt 7

 

Norwalk, Connecticut 06856-5201

 

Attention: Operations Site Leader-2nd Floor

 

Tel: 203-956-4146

 

98

--------------------------------------------------------------------------------


 

 

Fax: 203-229-5788

 

 

with a copy to:

GELCO Corporation d/b/a GE Fleet Services

 

3 Capital Drive

 

Eden Prairie, Minnesota 55344

 

Attention: Loan Operations Leader

 

Tel: 952-828-1000

 

Fax: 952-903-8613

 

 

With (so long

 

as Bank of America N.A.

 

is a Lender) a copy to:

Bank of America, N.A.

 

225 Franklin Street

 

Boston, MA 02110

 

Attention: Hertz Portfolio Manager

 

Tel: 617-346-1196

 

Fax: 312-453-4415

 

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders pursuant to Section 3.2, 4.2, 4.4 or 4.8 shall not be effective
until received.

 

(b)                                 Without in any way limiting the obligation
of any Loan Party and its Subsidiaries to confirm in writing any telephonic
notice permitted to be given hereunder, the Administrative Agent may prior to
receipt of written confirmation act without liability upon the basis of such
telephonic notice, believed by the Administrative Agent in good faith to be from
a Responsible Officer.

 

(c)                                  Effectiveness of Facsimile Documents and
Signatures.  Loan Documents may be transmitted and/or signed by facsimile or
other electronic means (i.e., a “pdf” or “tiff”).  The effectiveness of any such
documents and signatures shall, subject to applicable Law, have the same force
and effect as manually signed originals and shall be binding on each Loan Party,
each Agent and each Lender.  The Administrative Agent may also require that any
such documents and signatures be confirmed by a manually signed original
thereof; provided that the failure to request or deliver the same shall not
limit the effectiveness of any facsimile document or signature.

 

(d)                                 Electronic Communications.  Notices and
other communications to the Lenders hereunder may be delivered or furnished by
electronic communication (including electronic mail and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent; provided
that the foregoing shall not apply to notices to any Lender or an Issuing Lender
pursuant to Section 2 if such Lender has notified the Administrative Agent that
it is incapable of receiving notices under such Section by electronic
communication.  The Administrative Agent or the Parent Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or

 

99

--------------------------------------------------------------------------------


 

communications.  Unless the Administrative Agent otherwise prescribes (with the
Parent Borrower’s consent), (i) notices and other communications sent to an
e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
posting thereof.

 

11.3                           No Waiver; Cumulative Remedies.  No failure to
exercise and no delay in exercising, on the part of any Agent, any Lender or any
Loan Party, any right, remedy, power or privilege hereunder or under the other
Loan Documents shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.  The rights, remedies, powers and privileges herein provided
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

11.4                           Survival of Representations and Warranties.  All
representations and warranties made hereunder and in the other Loan Documents
(or in any amendment, modification or supplement hereto or thereto) and in any
certificate delivered pursuant hereto or such other Loan Documents shall survive
the execution and delivery of this Agreement and the making of the Loans
hereunder.

 

11.5                           Payment of Expenses and Taxes.  The Parent
Borrower agrees (a) to pay or reimburse the Agents and the Other Representatives
for (1) all their reasonable out-of-pocket costs and expenses incurred in
connection with (i) the syndication of the Facilities and the  development,
preparation, execution and delivery of, and any amendment, supplement or
modification to, this Agreement and the other Loan Documents and any other
documents prepared in connection herewith or therewith, (ii) the consummation
and administration of the transactions (including the syndication of the
Revolving Facility Commitments) contemplated hereby and thereby and
(iii) efforts to monitor the Loans and verify, protect, evaluate, assess,
appraise, collect, sell, liquidate or otherwise dispose of any of the Facility
Assets, and (2) (i) the reasonable fees and disbursements of Latham & Watkins
LLP, and such other special or local counsel, consultants, advisors, appraisers
and auditors of the Administrative Agent whose retention (other than during the
continuance of an Event of Default) is approved by the Parent Borrower,  (b) to
pay or reimburse each Lender, the Arranger and the Agents for all their
reasonable costs and expenses incurred in connection with the enforcement or
preservation of any rights under this Agreement, the other Loan Documents and
any other documents prepared in connection herewith or therewith, including the
fees and disbursements of counsel to the Agents and the Lenders, (c) to pay,
indemnify, or reimburse each Lender, the Arrangers and the Agents for, and hold
each Lender, the Arrangers and the Agents harmless from, any and all recording
and filing fees and any and all liabilities with respect to, or resulting from
any delay in paying, stamp, excise and other similar taxes, if any, which may be
payable or determined to be payable in connection with the execution and
delivery of, or consummation or administration of any of the transactions
contemplated by, or any amendment, supplement or modification of, or

 

100

--------------------------------------------------------------------------------


 

any waiver or consent under or in respect of, this Agreement, the other Loan
Documents and any such other documents, and (d) to pay, indemnify or reimburse
each Lender, the Arranger, each Agent, their respective affiliates, and their
respective officers, directors, trustees, employees, shareholders, members,
attorneys and other advisors, agents and controlling persons (each, an
“Indemnitee”) for, and hold each Indemnitee harmless from and against, any and
all other liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever with respect to the execution, delivery, enforcement, performance and
administration of this Agreement, the other Loan Documents and any such other
documents, including any of the foregoing relating to the use of proceeds of the
Loans or the violation of, noncompliance with or liability under, any
Environmental Law applicable to the operations of the Parent Borrower or any of
its Subsidiaries or any of the property of the Parent Borrower or any of its
Subsidiaries (all the foregoing in this clause (d), collectively, the
“Indemnified Liabilities”), provided that the Parent Borrower shall not have any
obligation hereunder to the Administrative Agent, the Arranger, any other Agent
or any Lender (or any Related Party thereof) with respect to Indemnified
Liabilities arising from (i) the gross negligence or willful misconduct of such
Agent, Arranger or Lender (or any Related Party thereof), (ii) a material breach
of the Loan Documents by, or any act or omission of, such Agent, Arranger or
Lender (or any Related Party thereof), (iii) claims of any Indemnitee (or any
Related Party thereof) solely against one or more Indemnitees (or any Related
Party thereof) or disputes between or among Indemnitees (or any Related Party
thereof) in each case except to the extent such claim is determined to have been
caused by an act or omission by the Parent Borrower or any of its Subsidiaries
or (iv) claims made or legal proceedings commenced against such Agent, the
Arranger, or any such Lender (or any Related Party thereof) by any security
holder or creditor thereof arising out of and based upon rights afforded any
such security holder or creditor solely in its capacity as such.  No Indemnitee
shall be liable for any consequential or punitive damages in connection with the
Facilities.  All amounts due under this Section 11.5 shall be payable not later
than 30 days after written demand therefor.  Statements reflecting amounts
payable by the Loan Parties pursuant to this Section shall be submitted to the
address of the Parent Borrower set forth in Section 11.2, or to such other
Person or address as may be hereafter designated by the Parent Borrower in a
notice to the Administrative Agent.  Notwithstanding the foregoing, except as
provided in clauses (b) and (c) above, the Parent Borrower and Puerto Ricancars
shall have no obligation under this Section 11.5 to any Indemnitee with respect
to any tax, levy, impost, duty, charge, fee, deduction or withholding imposed,
levied, collected, withheld or assessed by any Governmental Authority.  The
agreements in this Section 11.5 shall survive repayment of the Loans and all
other amounts payable hereunder.  As used herein, “Related Party” means, with
respect to any Person, or any of its affiliates, or any of the officers,
directors, trustees, employees, shareholders, members, attorneys and other
advisors, agents and controlling persons of any thereof, any of such Person, its
affiliates and the officers, directors, trustees, employees, shareholders,
members, attorneys and other advisors, agents and controlling persons of any
thereof (other than, in each case, Holdings and its Subsidiaries and any of its
controlling shareholders).

 

11.6                           Successors and Assigns; Participations and
Assignments.  (a)  The provisions of this Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted hereby, except that (i) other than in

 

101

--------------------------------------------------------------------------------


 

accordance with Section 8.2, none of the Borrowers may assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by any Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section 11.6.

 

(b)                                 (i)  Subject to the conditions set forth in
paragraph (b)(ii) below, any Lender other than a Conduit Lender may, in the
ordinary course of business and in accordance with applicable law, assign (other
than to a Disqualified Lender) to one or more assignees (each, an “Assignee”)
all or a portion of its rights and obligations under this Agreement (including
its Revolving Facility Commitment and/or Loans, pursuant to an Assignment and
Acceptance, substantially in the form of Exhibit F) with the prior written
consent (such consent not to be unreasonably withheld or delayed) of:

 

(A)                              The Parent Borrower, provided that no consent
of the Parent Borrower shall be required for an assignment to a Lender, an
affiliate of a Lender, an Approved Fund (as defined below) or, if an Event of
Default under Section 9(a) or (g) has occurred and is continuing, any other
Person; provided, further, that if any Lender assigns all or a portion of its
rights and obligations under this Agreement to one of its affiliates in
connection with or in contemplation of the sale or other disposition of its
interest in such affiliate, the Parent Borrower’s prior written consent shall be
required for such assignment; and

 

(B)                                the Administrative Agent, provided that no
consent of the Administrative Agent shall be required for an assignment to a
Lender or an affiliate of a Lender.

 

(ii)                                  Assignments shall be subject to the
following additional conditions:

 

(A)                              except in the case of an assignment to a
Lender, an affiliate of a Lender or an Approved Fund or an assignment of the
entire remaining amount of the assigning Lender’s Revolving Facility Commitments
or Loans, the amount of the Revolving Facility Commitments or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Acceptance with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless the Parent
Borrower and the Administrative Agent otherwise consent, provided that (1) no
such consent of the Parent Borrower shall be required if an Event of Default
under Section 9(a) or (g) has occurred and is continuing and (2) such amounts
shall be aggregated in respect of each Lender and its affiliates or Approved
Funds, if any;

 

102

--------------------------------------------------------------------------------


 

(B)                                the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Acceptance, together
with a processing and recordation fee of $3,500; provided that for concurrent
assignments to two or more Approved Funds such assignment fee shall only be
required to be paid once in respect of and at the time of such assignments; and

 

(C)                                the Assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent an administrative questionnaire.

 

For the purposes of this Section 11.6, the term “Approved Fund” has the
following meaning:  “Approved Fund” means any Person (other than a natural
person) that is engaged in making, purchasing, holding or investing in bank
loans and similar extensions of credit in the ordinary course and that is
administered or managed by (a) a Lender, (b) an affiliate of a Lender or (c) an
entity or an affiliate of an entity that administers or manages a Lender. 
Notwithstanding the foregoing, no Lender shall be permitted to make assignments
under this Agreement to any Disqualified Lender.

 

(iii)                               Subject to acceptance and recording thereof
pursuant to paragraph (b)(iv) below, from and after the effective date specified
in each Assignment and Acceptance, the Assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Acceptance, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Acceptance, be released from its obligations
under this Agreement (and, in the case of an Assignment and Acceptance covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of (and bound by any related obligations under) Sections 4.10, 4.11,
4.12, 4.13, 4.14 and 11.5, and bound by its continuing obligations under
Section 11.16).  Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section 11.6 shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section 11.6.

 

(iv)                              The Borrowers hereby designate the
Administrative Agent, and the Administrative Agent agrees, to serve as the
Borrowers’ agent, solely for purposes of this Section 11.6, to maintain at one
of its offices in New York, New York, a copy of each Assignment and Acceptance
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Revolving Facility Commitments of, and interest and
principal amount of the Loans owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”).  The entries in the Register shall be
conclusive absent manifest error, and the Borrowers, the Administrative Agent
and the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the

 

103

--------------------------------------------------------------------------------


 

contrary.  The Register shall be available for inspection by the Borrowers and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.

 

(v)                                 Upon its receipt of a duly completed
Assignment and Acceptance executed by an assigning Lender and an Assignee, the
Assignee’s completed administrative questionnaire (unless the Assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b)(ii) of this Section 11.6 and any written consent to such
assignment required by paragraph (b)(i) of this Section 11.6, the Administrative
Agent shall accept such Assignment and Acceptance, record the information
contained therein in the Register and give prompt notice of such assignment and
recordation to the Parent Borrower.  No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

 

(vi)                              On or prior to the effective date of any
assignment pursuant to this Section 11.6(b), the assigning Lender shall
surrender any outstanding Notes held by it all or a portion of which are being
assigned.  Any Notes surrendered by the assigning Lender shall be returned by
the Administrative Agent to the Parent Borrower marked “cancelled”.

 

Notwithstanding the foregoing, no Assignee, which as of the date of any
assignment to it pursuant to this Section 11.6(b) would be entitled to receive
any greater payment under Section 4.10, 4.11 or 11.5 than the assigning Lender
would have been entitled to receive as of such date under such Sections with
respect to the rights assigned, shall be entitled to receive such greater
payments unless the assignment was made after an Event of Default under
Section 9(a) or (g) has occurred and is continuing or the Parent Borrower has
expressly consented in writing to waive the benefit of this provision at the
time of such assignment.

 

(c)                                  (i)  Any Lender other than a Conduit Lender
may, in the ordinary course of its business and in accordance with applicable
law, without the consent of the Parent Borrower or the Administrative Agent,
sell participations (other than to any Disqualified Lender) to one or more banks
or other entities (a “Participant”) in all or a portion of such Lender’s rights
and obligations under this Agreement (including all or a portion of its
Revolving Facility Commitments and the Loans owing to it); provided that
(A) such Lender’s obligations under this Agreement shall remain unchanged,
(B) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations, (C) such Lender shall remain the holder of
any such Loan for all purposes under this Agreement and the other Loan
Documents, and (D) the Parent Borrower, the Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  Any
agreement pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement may provide that, to the extent of such
participation such Lender will not, without the consent of the Participant,
agree to any amendment, modification or waiver that (1) requires the consent of
each Lender directly and adversely affected thereby pursuant to the proviso to
the

 

104

--------------------------------------------------------------------------------

 

second sentence of Section 11.1(a) and (2) directly and adversely affects such
Participant.  Subject to paragraph (c)(ii) of this Section 11.6, each Borrower
agrees that each Participant shall be entitled to the benefits of (and shall
have the related obligations under) Sections 4.10, 4.11, 4.12, 4.13 and 11.5 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section 11.6.  To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 11.7(b) as though it were a Lender, provided that such Participant shall
be subject to Section 11.7(a) as though it were a Lender.  Notwithstanding the
foregoing, no Lender shall be permitted to sell participations under this
Agreement to any Disqualified Lender.  Each Lender that sells a participation
shall, acting solely for this purpose as an agent of the Borrowers, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Facilities or other obligations under the Loan Documents (the “Participant
Register”); provided, that no Lender shall have any obligation to disclose all
or any portion of a Participant Register to any Person (including the identity
of any Participant or any information relating to a Participant’s interest in
any Facility or its other obligations under any Loan Document) except to the
extent that such disclosure is necessary to establish that such Facility or
other obligation is in registered form under Section 5f.103-1(c) of the United
States Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.

 

(ii)                                  No Loan Party shall be obligated to make
any greater payment under Section 4.10, 4.11 or 11.5 than it would have been
obligated to make in the absence of any participation, unless the sale of such
participation is made with the prior written consent of the Parent Borrower and
the Parent Borrower expressly waives the benefit of this provision at the time
of such participation.  Any Participant that is not a “United States person”
within the meaning of Section 7701(a)(30) of the Code shall not be entitled to
the benefits of Section 4.11 unless such Participant complies with Section
4.11(b) and provides the forms and certificates referenced therein to the Lender
that granted such participation.

 

(d)                                 Notwithstanding any other provision of this
Agreement to the contrary, any Lender, without the consent of the Parent
Borrower or the Administrative Agent, may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute (by foreclosure or otherwise) any such
pledgee or Assignee for such Lender as a party hereto.

 

(e)                                  No assignment or participation made or
purported to be made to any Assignee or Participant shall be effective without
the prior written consent of the Parent Borrower if it would require the Parent
Borrower or Puerto Ricancars to make any filing with any Governmental Authority
or qualify any Loan or Note under the laws of any jurisdiction, and the Parent
Borrower shall be entitled to request and receive such information and
assurances as it may reasonably request from any Lender or any Assignee or
Participant to determine whether

 

105

--------------------------------------------------------------------------------


 

any such filing or qualification is required or whether any assignment or
participation is otherwise in accordance with applicable law.

 

(f)                                    Notwithstanding the foregoing, any
Conduit Lender may assign any or all of the Loans it may have funded hereunder
to its designating Lender without the consent of the Parent Borrower or the
Administrative Agent and without regard to the limitations set forth in
Section 11.6(b).  Each Borrower, each Lender and the Administrative Agent hereby
confirms that it will not institute against a Conduit Lender or join any other
Person in instituting against a Conduit Lender any domestic or foreign
bankruptcy, reorganization, arrangement, insolvency or liquidation proceeding
under any state, federal or provincial bankruptcy or similar law, for one year
and one day after the payment in full of the latest maturing commercial paper
note issued by such Conduit Lender; provided, however, that each Lender
designating any Conduit Lender hereby agrees to indemnify, save and hold
harmless each other party hereto for any loss, cost, damage or expense arising
out of its inability to institute such a proceeding against such Conduit Lender
during such period of forbearance.  Each such indemnifying Lender shall pay in
full any claim received from the Parent Borrower pursuant to this
Section 11.6(f) within 30 Business Days of receipt of a certificate from a
Responsible Officer of the Parent Borrower specifying in reasonable detail the
cause and amount of the loss, cost, damage or expense in respect of which the
claim is being asserted, which certificate shall be conclusive absent manifest
error.  Without limiting the indemnification obligations of any indemnifying
Lender pursuant to this Section 11.6(f), in the event that the indemnifying
Lender fails timely to compensate the Parent Borrower for such claim, any Loans
held by the relevant Conduit Lender shall, if requested by the Parent Borrower,
be assigned promptly to the Lender that administers the Conduit Lender and the
designation of such Conduit Lender shall be void.

 

(g)                                 If the Parent Borrower wishes to replace the
Loans or Revolving Facility Commitments with ones having different terms, it
shall have the option, with the consent of the Administrative Agent and subject
to at least three Business Days’ advance notice to the Lenders, instead of
prepaying the Loans or reducing or terminating the Revolving Facility
Commitments to be replaced, to (i) require the Lenders to assign such Loans or
Revolving Facility Commitments to the Administrative Agent or its designees and
(ii) amend the terms thereof in accordance with Section 11.1.  Pursuant to any
such assignment, all Loans and Revolving Facility Commitments to be replaced
shall be purchased at par (allocated among the Lenders in the same manner as
would be required if such Loans were being optionally prepaid or such Revolving
Facility Commitments were being optionally reduced or terminated by the
Borrowers), accompanied by payment of any accrued interest and fees thereon and
any amounts owing pursuant to Section 4.12.  By receiving such purchase price,
the Lenders shall automatically be deemed to have assigned the Loans or
Revolving Facility Commitments pursuant to the terms of the form of Assignment
and Acceptance attached hereto as Exhibit F, and accordingly no other action by
such Lenders shall be required in connection therewith.  The provisions of this
paragraph are intended to facilitate the maintenance of the perfection and
priority of existing security interests in the Collateral during any such
replacement.

 

11.7                           Adjustments; Set-off; Calculations;
Computations.  (a)  If any Lender (a “Benefited Lender”) shall at any time
receive any payment of all or part of its Revolving Credit Loans owing to it, or
interest thereon, or receive any collateral in respect thereof (whether

 

106

--------------------------------------------------------------------------------


 

voluntarily or involuntarily, by set-off, pursuant to events or proceedings of
the nature referred to in Section 9(g), or otherwise (except pursuant to
Section 2.9, 4.4, 4.13(d), 11.1(d) or 11.6)), in a greater proportion than any
such payment to or collateral received by any other Lender, if any, in respect
of such other Lender’s Revolving Credit Loans owing to it, or interest thereon,
such Benefited Lender shall purchase for cash from the other Lenders an interest
(by participation, assignment or otherwise) in such portion of each such other
Lender’s Revolving Credit Loans owing to it, or shall provide such other Lenders
with the benefits of any such collateral, or the proceeds thereof, as shall be
necessary to cause such Benefited Lender to share the excess payment or benefits
of such collateral or proceeds ratably with each of the Lenders; provided,
however, that if all or any portion of such excess payment or benefits is
thereafter recovered from such Benefited Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest.

 

(b)                                 In addition to any rights and remedies of
the Lenders provided by law, each Lender shall have the right, without prior
notice to any Borrower, any such notice being expressly waived by each Borrower
to the extent permitted by applicable law, upon the occurrence of an Event of
Default under Section 9(a) to set-off as appropriate and apply against any
amount then due and payable under Section 9(a) by such Borrower any and all
deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such Lender or any branch or agency
thereof to or for the credit or the account of such Borrower.  Each Lender
agrees promptly to notify the Parent Borrower and the Administrative Agent after
any such set-off and application made by such Lender, provided that the failure
to give such notice shall not affect the validity of such set-off and
application.

 

11.8                           Judgment.  (a)  If, for the purpose of obtaining
or enforcing judgment against any Loan Party in any court in any jurisdiction,
it becomes necessary to convert into any other currency (such other currency
being hereinafter in this Section 11.8 referred to as the “Judgment Currency”)
an amount due under any Loan Document in any currency (the “Obligation
Currency”) other than the Judgment Currency, the conversion shall be made at the
rate of exchange prevailing on the Business Day immediately preceding the date
of actual payment of the amount due, in the case of any proceeding in the courts
of any jurisdiction outside the United States, the Commonwealth of Puerto Rico
or the U.S. Virgin Islands that will give effect to such conversion being made
on such date, or the date on which the judgment is given, in the case of any
proceeding in the courts of any other jurisdiction (the applicable date as of
which such conversion is made pursuant to this Section 11.8 being hereinafter in
this Section 11.8 referred to as the “Judgment Conversion Date”).

 

(b)                                 If, in the case of any proceeding in the
court of any jurisdiction referred to in Section 11.8(a), there is a change in
the rate of exchange prevailing between the Judgment Conversion Date and the
date of actual receipt for value of the amount due, the applicable Loan Party
shall pay such additional amount (if any, but in any event not a lesser amount)
as may be necessary to ensure that the amount actually received in the Judgment
Currency, when converted at the rate of exchange prevailing on the date of
payment, will produce the amount of the Obligation Currency which could have
been purchased with the amount of the Judgment

 

107

--------------------------------------------------------------------------------


 

Currency stipulated in the judgment or judicial order at the rate of exchange
prevailing on the Judgment Conversion Date. Any amount due from any Loan Party
under this Section 11.8(b) shall be due as a separate debt and shall not be
affected by judgment being obtained for any other amounts due under or in
respect of any of the Loan Documents.

 

(c)                                  The term “rate of exchange” in this
Section 11.8 means the rate of exchange at which the Administrative Agent, on
the relevant date at or about 12:00 noon (New York time), would be prepared to
sell, in accordance with its normal course foreign currency exchange practices,
the Obligation Currency against the Judgment Currency.

 

11.9                           Counterparts.  This Agreement may be executed by
one or more of the parties to this Agreement on any number of separate
counterparts (including by telecopy), and all of such counterparts taken
together shall be deemed to constitute one and the same instrument.  A set of
the copies of this Agreement signed by all the parties shall be delivered to the
Parent Borrower and the Administrative Agent.

 

11.10                     Severability.  Any provision of this Agreement which
is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

11.11                     Integration.  This Agreement and the other Loan
Documents represent the entire agreement of each of the Loan Parties party
hereto, the Administrative Agent and the Lenders with respect to the subject
matter hereof, and there are no promises, undertakings, representations or
warranties by any of the Loan Parties party hereto, the Administrative Agent or
any Lender relative to the subject matter hereof not expressly set forth or
referred to herein or in the other Loan Documents.

 

11.12                     Governing Law.  THIS AGREEMENT AND ANY NOTES AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT AND ANY NOTES SHALL
BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

 

11.13                     Submission To Jurisdiction; Waivers.  (a)  Each party
hereto hereby irrevocably and unconditionally:

 

(i)                                     submits for itself and its property in
any legal action or proceeding relating to this Agreement and the other Loan
Documents to which it is a party, or for recognition and enforcement of any
judgment in respect thereof, to the non-exclusive general jurisdiction of the
courts of the State of New York, the courts of the United States of America for
the Southern District of New York, and appellate courts from any thereof;

 

(ii)                                  consents that any such action or
proceeding may be brought in such courts and waives any objection that it may
now or hereafter have to the

 

108

--------------------------------------------------------------------------------


 

venue of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient forum and agrees not to plead or claim
the same;

 

(iii)                               agrees that service of process in any such
action or proceeding may be effected by mailing a copy thereof by registered or
certified mail (or any substantially similar form of mail), postage prepaid, to
the applicable Borrower the applicable Lender, the Arranger, the Administrative
Agent, the Domestic Collateral Agent or the PRUSVI Collateral Agent, as the case
may be, at the address specified in Section 11.2 or at such other address of
which the Administrative Agent, the Domestic Collateral Agent, the PRUSVI
Collateral Agent, the Arranger, any such Lender and any such Borrower shall have
been notified pursuant thereto;

 

(iv)                              agrees that nothing herein shall affect the
right to effect service of process in any other manner permitted by law or shall
limit the right to sue in any other jurisdiction; and

 

(v)                                 waives, to the maximum extent not prohibited
by law, any right it may have to claim or recover in any legal action or
proceeding referred to in this Section 11.13(a) any consequential or punitive
damages.

 

(b)                                 Puerto Ricancars hereby agrees to
irrevocably and unconditionally appoint The Hertz Corporation (the “New York
Process Agent”), as its agent to receive on behalf of Puerto Ricancars and its
property service of copies of the summons and complaint and any other process
which may be served in any action or proceeding in any such New York State or
Federal court described in paragraph (a) of this Section 11.13 and agrees
promptly to appoint a successor New York Process Agent in The City of New York
(which successor New York Process Agent shall accept such appointment in a
writing reasonably satisfactory to the Administrative Agent) prior to the
termination for any reason of the appointment of the initial New York Process
Agent.  The Hertz Corporation, has been appointed as the initial New York
Process Agent.  In any action or proceeding in New York State or Federal court,
service may be made on Puerto Ricancars by delivering a copy of such process to
Puerto Ricancars in care of the New York Process Agent at the New York Process
Agent’s address and by depositing a copy of such process in the mails by
certified or registered air mail, addressed to Puerto Ricancars at its address
specified in Section 11.2 with (if applicable) a copy to the Parent Borrower
(such service to be effective upon such receipt by the New York Process Agent
and the depositing of such process in the mails as aforesaid).  Puerto Ricancars
hereby irrevocably and unconditionally authorizes and directs the New York
Process Agent to accept such service on its behalf.  As an alternate method of
service, Puerto Ricancars irrevocably and unconditionally consents to the
service of any and all process in any such action or proceeding in such New York
State or Federal court by mailing of copies of such process to Puerto Ricancars
by certified or registered air mail at its address specified in Section 11.2. 
Puerto Ricancars agrees that, to the fullest extent permitted by applicable law,
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

 

109

--------------------------------------------------------------------------------


 

(c)                                  To the extent that Puerto Ricancars has or
hereafter may acquire any immunity (sovereign or otherwise) from any legal
action, suit or proceeding, from jurisdiction of any court or from set-off or
any legal process (whether service or notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise)
with respect to itself or any of its property, Puerto Ricancars hereby
irrevocably waives and agrees not to plead or claim such immunity in respect of
its obligations under this Agreement and any Note.

 

11.14                     Acknowledgements.  Each Borrower hereby acknowledges
that:

 

(a)                                  it has been advised by counsel in the
negotiation, execution and delivery of this Agreement and the other Loan
Documents;

 

(b)                                 neither any Agent nor any Other
Representative or Lender has any fiduciary relationship with or duty to any
Borrower arising out of or in connection with this Agreement or any of the other
Loan Documents, and the relationship between the Administrative Agent and
Lenders, on the one hand, and the Borrowers, on the other hand, in connection
herewith or therewith is solely that of creditor and debtor; and

 

(c)                                  no joint venture is created hereby or by
the other Loan Documents or otherwise exists by virtue of the transactions
contemplated hereby and thereby among the Lenders or among any of the Borrowers
and the Lenders.

 

11.15                     Waiver Of Jury Trial.  EACH OF THE BORROWERS, THE
AGENTS AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY
JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY NOTES
OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

11.16                     Confidentiality.  (a) Each Agent and each Lender
agrees to keep confidential any information (a) provided to it by or on behalf
of the Parent Borrower, Puerto Ricancars or any of their respective Subsidiaries
pursuant to or in connection with the Loan Documents or (b) obtained by such
Lender based on a review of the books and records of the Parent Borrower, Puerto
Ricancars or any of their respective Subsidiaries; provided that nothing herein
shall prevent any Lender from disclosing any such information (i) to any Agent,
any Other Representative or any other Lender, (ii) to any Transferee, or
prospective Transferee or any creditor or any actual or prospective counterparty
(or its advisors) to any swap or derivative transaction relating to any Borrower
and its obligations that agrees to comply with the provisions of this
Section pursuant to a written instrument (or electronically recorded agreement
from any Person listed above in this clause (ii), which Person has been approved
by the Parent Borrower (such approval not to be unreasonably withheld), in
respect to any electronic information (whether posted or otherwise distributed
on Intralinks or any other electronic distribution system)) for the benefit of
the Parent Borrower (it being understood that each relevant Lender shall be
solely responsible for obtaining such instrument (or such electronically
recorded agreement)), (iii) to its affiliates and the employees, officers,
directors, agents, attorneys, accountants and other professional advisors of it
and its affiliates, provided that such Lender shall inform each such Person of
the agreement under this Section 11.16 and take reasonable

 

110

--------------------------------------------------------------------------------


 

actions to cause compliance by any such Person referred to in this clause
(iii) with this agreement (including, where appropriate, to cause any such
Person to acknowledge its agreement to be bound by the agreement under this
Section 11.16), (iv) upon the request or demand of any Governmental Authority
having jurisdiction over such Lender or its affiliates or to the extent required
in response to any order of any court or other Governmental Authority or as
shall otherwise be required pursuant to any Requirement of Law, provided that
such Lender shall, unless prohibited by any Requirement of Law, notify the
Parent Borrower of any disclosure pursuant to this clause (iv) as far in advance
as is reasonably practicable under such circumstances, (v) which has been
publicly disclosed other than in breach of this Agreement, (vi) in connection
with the exercise of any remedy hereunder or under any Loan Document, (vii) in
connection with periodic regulatory examinations and reviews conducted by the
National Association of Insurance Commissioners or any Governmental Authority
having jurisdiction over such Lender or its affiliates (to the extent
applicable), (viii) in connection with any litigation to which such Lender may
be a party, subject to the proviso in clause (iv), and (ix) if, prior to such
information having been so provided or obtained, such information was already in
an Agent’s or a Lender’s possession on a non-confidential basis without a duty
of confidentiality to any Borrower being violated. Notwithstanding any other
provision of this Agreement, any other Loan Document or any Assignment and
Acceptance, the provisions of this Section 11.16 shall survive with respect to
each Agent and Lender until the second anniversary of such Agent or Lender
ceasing to be an Agent or a Lender, respectively.

 

(b)                                 Each Lender acknowledges that any such
information referred to in Section 11.16(a), and any information (including
requests for waivers and amendments) furnished by the Parent Borrower or the
Administrative Agent pursuant to or in connection with this Agreement and the
other Loan Documents, may include material non-public information concerning the
Parent Borrower, the other Loan Parties and their respective Affiliates or their
respective securities.  Each Lender represents and confirms that such Lender has
developed compliance procedures regarding the use of material non-public
information; that such Lender will handle such material non-public information
in accordance with those procedures and applicable law, including United States
federal and state securities laws; and that such Lender has identified to the
Administrative Agent a credit contact who may receive information that may
contain material non-public information in accordance with its compliance
procedures and applicable law.

 

11.17                     USA Patriot Act Notice.  Each Lender hereby notifies
each Borrower that pursuant to the requirements of the USA Patriot Act (Title
III of Pub.:  107-56 (signed into law October 26, 2001)) (the “Patriot Act”), it
is required to obtain, verify, and record information that identifies each
Borrower and each Guarantor, which information includes the name of each
Borrower and other information that will allow such Lender to identify each
Borrower and each Guarantor in accordance with the Patriot Act, and each
Borrower agrees to provide such information (including information with respect
to any Guarantor) from time to time to any Lender.

 

111

--------------------------------------------------------------------------------


 

11.18                     Reserved.

 

11.19                     Several Liability, Postponement of Subrogation.  The
obligations of the Borrowers hereunder and under the other Loan Documents shall
be several and not joint or joint and several, and, as such, each Borrower shall
be liable only for all of the such obligations of such Borrower under this
Agreement and the other Loan Documents.  To the fullest extent permitted by law
the liability of each Borrower for the obligations under this Agreement and the
other Loan Documents shall be absolute, unconditional and irrevocable, without
regard to (i) the validity or enforceability of this Agreement or any other Loan
Document, any of the obligations hereunder or thereunder or any other collateral
security therefor or guarantee or right of offset with respect thereto at any
time or from time to time held by any applicable Secured Party, (ii) any
defense, set-off or counterclaim (other than a defense of payment or performance
hereunder; provided that no Borrower hereby waives any suit for breach of a
contractual provision of any of the Loan Documents) which may at any time be
available to or be asserted by such other applicable Borrower or any other
Person against any Secured Party or (iii) any other circumstance whatsoever
(with or without notice to or knowledge of such other applicable Borrower or
such Borrower) which constitutes, or might be construed to constitute, an
equitable or legal discharge of such other applicable Borrower for the
obligations hereunder or under any other Loan Document, or of such Borrower
under this Section, in bankruptcy or in any other instance.

 

11.20                     Electronic Execution of Assignments and Certain Other
Documents.  The words “execution,” “signed,” “signature,” and words of like
import in any Assignment and Assumption or in any amendment or other
modification hereof (including waivers and consents) shall be deemed to include
electronic signatures or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.

 

112

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be duly
executed and delivered as of the date first above written.

 

 

 

BORROWERS:

 

 

 

PUERTO RICANCARS, INC.

 

 

 

 

 

By:

/s/ R Scott Massengill

 

Name:

R. Scott Massengill

 

Title:

Treasurer

 

 

 

 

 

THE HERTZ CORPORATION

 

 

 

 

 

By:

/s/ R Scott Massengill

 

Name:

R. Scott Massengill

 

Title:

Treasurer

 

[Signature Pages – Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

GELCO CORPORATION D/B/A GE FLEET SERVICES,

 

As Lender, Administrative Agent, Domestic Collateral Agent and PRUSVI Collateral
Agent

 

 

 

 

 

By:

/s/ Michael Sandmann

 

Name:

Michael Sandmann

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

As Lender

 

 

 

 

 

By:

/s/ Matthew T. O'Keefe

 

Name:

Matthew T. O'Keefe

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------
